Exhibit 10.3

 

LOAN AGREEMENT

among

FSP 50 South Tenth Street Corp.,
a Delaware corporation
as Borrower

and

Bank of America, N.A.,
a national banking association,
as Administrative Agent

and

The Other Financial Institutions
Party Hereto

Dated as of July 27, 2012

Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as
Sole Lead Arranger and Sole Book Manager

 

 

 

TABLE OF CONTENTS

ARTICLE 1 - THE LOAN 1 1.1 General Information and Exhibits 1 1.2 Purpose 1 1.3
Commitment to Lend 1 1.4 Tax and Insurance Reserve Deposits 2 1.5 Evidence of
Debt 2 1.6 Interest Rates 3 1.7 Voluntary Prepayments 5 1.8 Mandatory
Prepayments 6 1.9 Late Charge 6 1.10 Additional Taxes 6 1.11 Payment Schedule
and Maturity Date 7 1.12 Payments 7 1.13 Administrative Agent Advances 9 1.14
Defaulting Lender 9 1.15 Several Obligations; No Liability, No Release 11
ARTICLE 2 - ADDITIONAL COVENANTS AND AGREEMENTS 11 2.1 Maintenance and Use of
the Property. 11 2.2 Taxes and Other Charges 12 2.3 Contracts 13 2.4 Property
Management 13 2.5 Swap Contract 14 2.6 Existence; Compliance with Requirements
14 2.7 Inspection 14 2.8 Notice to Lenders 15 2.9 Financial Statements 15 2.10
Fees 15 2.11 Reports and Testing 15 2.12 Leasing Requirements 16 2.13 Appraisals
16 2.14 Payment of Withholding Taxes 16

 

-i-

 

 

 

2.15 ERISA and Prohibited Transaction Taxes 16 2.16 Financial Covenants 17 2.17
Insurance 19 2.18 Transfers, Encumbrances, Etc 22 2.19 Ownership, Merger,
Consolidation, Purchase or Sale of Assets, Etc 22 2.20 Compliance with Law 23
2.21 Governmental Approvals 23 2.22 Special Purpose Entity 23 2.23 Estoppel 24
2.24 Additional Indebtedness 24 2.25 Amendments to Organizational Documents 24
2.26 Transactions with Affiliates 24 2.27 Alterations 25 2.28 Reciprocal
Easement Agreements 25 2.29 Limitation on Distributions 25 2.30 Additional
Costs. 25 ARTICLE 3 - REPRESENTATIONS AND WARRANTIES 26 3.1 Organization;
Authorization; Enforceability 26 3.2 Applicable Laws; Governmental Approvals 26
3.3 No Broker 27 3.4 Tax Lots; Encroachments 27 3.5 Agreements 27 3.6 Financial
Condition 28 3.7 Utility Services 28 3.8 Liens 29 3.9 Zoning 29 3.10 Management
Agreement 29 3.11 Not a Foreign Person 29 3.12 Flood Zone 29 3.13 Litigation 29
3.14 No Conflicts 29 3.15 Public Access 30 3.16 Leases 30

-ii-

 

 

3.17 Usury 30 3.18 Condemnation 30 3.19 Physical Condition 30 3.20 Title 30 3.21
Hazardous Materials 31 3.22 Insurance 31 3.23 Reciprocal Easement Agreements 31
3.24 Anti-Terrorism Laws 32 3.25 Patriot Act 32 ARTICLE 4 - DEFAULT AND REMEDIES
32 4.1 Events of Default 32 4.2 Remedies 34 ARTICLE 5 - ADMINISTRATIVE AGENT 36
5.1 Appointment and Authorization of Administrative Agent 36 5.2 Delegation of
Duties 37 5.3 Liability of Administrative Agent 37 5.4 Reliance by
Administrative Agent 38 5.5 Notice of Default 38 5.6 Credit Decision; Disclosure
of Information by Administrative Agent 38 5.7 Indemnification of Administrative
Agent 39 5.8 Administrative Agent in Individual Capacity 40 5.9 Successor
Administrative Agent 40 5.10 Acquisition and Transfers of Collateral 41 5.11
Application of Payments 42 5.12 Benefit 42 5.13 Co Agents; Lead Managers 42
ARTICLE 6 - GENERAL TERMS AND CONDITIONS 43 6.1 Consents; Borrower’s Indemnity
43 6.2 Miscellaneous 44 6.3 Notices 44 6.4 Payments Set Aside 46 6.5 Successors
and Assigns 46 6.6 Confidentiality 51

-iii-

 

 

6.7 Set-off 51 6.8 Sharing of Payments 52 6.9 Amendments; Survival 52 6.10 Costs
and Expenses 54 6.11 Tax Forms 55 6.12 Further Assurances 57 6.13 Inducement to
Lenders 57 6.14 Forum 57 6.15 Interpretation 57 6.16 No Partnership, etc 58 6.17
Records 58 6.18 Commercial Purpose 58 6.19 WAIVER OF JURY TRIAL 58 6.20 Service
of Process 59 6.21 USA Patriot Act Notice 59 6.22 Entire Agreement 59 6.23
Limitation on Liability 60 6.24 Third Parties; Benefit 60 6.25 Rules of
Construction 60 6.26 Waivers 60 6.27 Full Knowledge 61 6.28 Lenders’
Disgorgement of Payments 61 ARTICLE 7 - EXCULPATION 62 7.1 Exculpation 62

 

-iv-

 

EXHIBITS:

 

EXHIBIT “A”            - Legal Description of the Land EXHIBIT “B” -
Definitions; Financial Statements EXHIBIT “C” - Conditions Precedent to the
Closing Date Advance EXHIBIT “D” - Form of Compliance Certificate EXHIBIT “E” -
Rent Roll EXHIBIT “F” - Structure Chart EXHIBIT “G” - List of Approved
Affiliated Contracts EXHIBIT “H” - Form of SNDA EXHIBIT “I” - Leasing and Tenant
Matters EXHIBIT “J” - [Intentionally Omitted] EXHIBIT “K” - [Intentionally
Omitted] EXHIBIT “L” - Form of Assignment and Assumption EXHIBIT “M” - Form of
Note EXHIBIT “N” - Schedule of Lenders and Other Parties EXHIBIT “O” - Swap
Contracts

 

 

 

 

LOAN AGREEMENT

THIS LOAN AGREEMENT (“Agreement”) is made by and among each lender from time to
time a party hereto (individually, a “Lender” and collectively, the “Lenders”),
and Bank of America, N.A., a national banking association as Administrative
Agent, and FSP 50 South Tenth Street Corp., a Delaware corporation (“Borrower”),
who agree as follows:

Article 1 - THE LOAN

1.1     General Information and Exhibits. This Agreement includes the Exhibits
listed below, all of which Exhibits are attached hereto and made a part hereof
for all purposes. Borrower and Lenders agree that if any Exhibit to be attached
to this Agreement contains blanks, the same shall be completed correctly and in
accordance with this Agreement prior to or at the time of the execution and
delivery thereof or at such other time as may be contemplated by the terms of
the Loan Documents.

____ Exhibit “A” - Legal Description of the Land ____ Exhibit “B” - Definitions;
Financial Statements ____ Exhibit “C” - Conditions Precedent to the Closing Date
Advance ____ Exhibit “D” - Form of Compliance Certificate ____ Exhibit “E” -
Rent Roll ____ Exhibit “F” - Structure Chart ____ Exhibit “G” - List of Approved
Affiliated Contracts ____ Exhibit “H” - Form of SNDA ____ Exhibit “I” - Leasing
and Tenant Matters ____ Exhibit “J” - [Intentionally Omitted] ____ Exhibit “K” -
[Intentionally Omitted] ____ Exhibit “L” - Form of Assignment and Assumption
____ Exhibit “M” - Form of Note ____ Exhibit “N” - Schedule of Lenders and Other
Parties ____ Exhibit “O” - Swap Contracts


The Exhibits contain other terms, provisions and conditions applicable to the
Loans. Capitalized terms used in this Agreement shall have the meanings assigned
to them in Exhibit “B”. This Agreement and the other Loan Documents evidence the
agreements of Borrower and Lenders with respect to the Loans. Borrower shall
comply with all of the Loan Documents.

1.2     Purpose. The proceeds of the Loans shall be used to purchase from
Franklin Street Properties Corp. the existing first mortgage loan (the “Existing
Loan”) encumbering the Property. This Agreement is an amendment and restatement
of, and supersedes in its entirety, that certain Loan Agreement, dated as of
December 29, 2011, between Borrower, as borrower, and Franklin Street Properties
Corp., as lender.

1.3     Commitment to Lend. After each Lender severally advances its Pro Rata
Share of the Loan proceeds to purchase the Existing Loan, Borrower shall be
deemed to have borrowed from each Lender, and each Lender shall be deemed to
have severally advanced its Pro Rata Share of the Loan proceeds to Borrower on
the date hereof in amounts not to exceed such Lender’s Pro Rata Share of the
Loans and (except for Administrative Agent with respect to Administrative Agent
Advances), on the terms and subject to the conditions set forth in this
Agreement and Exhibit “C” attached to this Agreement. The proceeds of the Loan
will be fully advanced on the Closing Date. Each Lender’s commitment to lend
shall expire and terminate automatically if the Loans are prepaid in full. The
Loans are not revolving. Any amount repaid may not be reborrowed.

PAGE 1

 



1.4     Tax and Insurance Reserve Deposits. If required by Administrative Agent
and provided that Borrower is in Default under the Loan Documents, Borrower
shall make monthly payments in an amount estimated by Administrative Agent to
pay installments of real property Taxes and Insurance Premiums for insurance
required to be maintained by Borrower under the Loan Documents, pursuant to the
terms and conditions of this Section 1.4. If Administrative Agent has sufficient
funds in the reserve deposit account to pay Taxes and Insurance Premiums when
they become due and payable, Administrative Agent shall pay such Taxes and
Insurance Premiums in a timely manner.

1.4.1     So long as no Defaults exist and are continuing, Borrower shall not be
required to fund an account for Taxes or Insurance Premiums. So long as a
Default exists and is continuing, on each monthly payment date under the
Note(s), Borrower shall pay to Administrative Agent one-twelfth (1/12th) of the
amount estimated by Administrative Agent to pay all installments of Taxes levied
against the Property and all Insurance Premiums for insurance required to be
maintained by Borrower under the Loan Documents, in each case coming due during
the upcoming twelve (12) month period. Required payments hereunder shall be
added together with the regular payments under the Note(s) and with any other
sums required under the Loan Documents, all of which shall be paid monthly as an
aggregate sum by Borrower to Administrative Agent while a Default exists. Such
funds shall be held in a separate, interest-bearing trust account in the name of
Administrative Agent and all interest shall be credited to Borrower. Such funds
shall not be commingled with the general funds of Administrative Agent. Borrower
agrees that it shall include all interest and earnings on such funds paid to or
deposited with Administrative Agent as its income (and, if Borrower is a
partnership or other pass-through entity, the income of its partners, members or
beneficiaries, as the case may be), and shall be the owner of all such funds for
federal and applicable state and local tax purposes.

1.4.2     Borrower grants to Administrative Agent a security interest in all
funds paid to or deposited with Administrative Agent hereunder, and any proceeds
thereof, as security for the Obligations. Such security interest shall be
governed by the Uniform Commercial Code of the State, and Administrative Agent
shall have available to it all of the rights and remedies available to a secured
party thereunder. Borrower shall have no right to unilaterally demand payment of
or to withdraw funds deposited with Administrative Agent hereunder except as
expressly permitted hereby. Upon the occurrence of an Event of Default, Borrower
agrees that Administrative Agent may apply any funds paid to or deposited with
Administrative Agent hereunder to cure the default.

1.5     Evidence of Debt. Amounts of the Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Indebtedness. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of Administrative
Agent shall control in the absence of manifest error. Each Lender may attach
schedules to its Note(s) and endorse thereon the date, amount and maturity of
the applicable Note and payments with respect thereto.

PAGE 2

 



1.6     Interest Rates. The Principal Debt from day to day outstanding which is
not past due shall bear interest at a rate per annum equal to the following
(computed as provided in Section 1.6.2 hereof) as applicable:

(a)     On Base Rate Principal, on any day, the Base Rate; and

(b)     On LIBOR Rate Principal, for the applicable Interest Period, the
applicable LIBOR Rate.

1.6.1     Interest Rate. Unless as provided in Section 1.6.3, the Principal Debt
from day to day outstanding which is not past due shall bear interest at the
LIBOR Rate.

1.6.2     Computations and Determinations. All interest shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Administrative Agent shall
determine each interest rate applicable to the Principal Debt in accordance with
this Agreement and its determination thereof shall be conclusive in the absence
of manifest error. The books and records of Administrative Agent shall be prima
facie evidence of all sums owing to Lenders from time to time under this
Agreement, but the failure to record any such information shall not limit or
affect the obligations of Borrower under the Loan Documents.

1.6.3     Unavailability of Rate. Administrative Agent may notify Borrower if,
with respect to any LIBOR Rate Principal outstanding hereunder, the London
Interbank Offered Rate is not available, or if Administrative Agent determines
that no adequate basis exists for determining the LIBOR Rate, or that the LIBOR
Rate will not adequately and fairly reflect the cost to Lender of funding or
maintaining the applicable LIBOR Rate Principal for such Interest Period, or
that any applicable Law, or any request or directive (whether or not having the
force of law) of any Governmental Authority, or compliance therewith by Lender,
prohibits or restricts or makes impossible the making or maintaining of such
LIBOR Rate Principal or the charging of interest on such LIBOR Rate Principal.
If Administrative Agent so notifies Borrower, then until Administrative Agent
notifies Borrower that the circumstances giving rise to such suspension no
longer exist, all existing affected LIBOR Rate Principal shall automatically
become Base Rate Principal, either (i) on the last day of the corresponding
Interest Period (if Lender determines that it may lawfully continue to fund and
maintain the affected LIBOR Rate Principal to such day); or (ii) immediately (if
Lender determines that it may not lawfully continue to fund and maintain the
affected LIBOR Rate Principal to such day) and in such case Borrower shall pay
to Lender the Consequential Loss, if any, pursuant to Section 1.7 hereof.

PAGE 3

 



1.6.4     Increased Cost and Reduced Return. If at any time after the date
hereof, any Lender (which shall include, for purposes of this Section 1.6.4, any
corporation controlling such Lender) determines that the adoption or
modification of any applicable Law regarding taxation, Lender’s required levels
of reserves, deposits, insurance or capital (including any allocation of capital
requirements or conditions), or similar requirements, or any interpretation or
administration thereof by any Governmental Authority or compliance by such
Lender with any of such requirements that is not due to the gross negligence or
willful misconduct of such Lender or the failure of such Lender to comply with
any Law or requirement, has or would have the effect of (a) increasing such
Lender’s costs related to the Indebtedness, or (b) reducing the yield or rate of
return of such Lender on the Indebtedness, to a level below that which such
Lender could have achieved but for the adoption or modification of any such
requirements, Borrower shall, within fifteen (15) days of any request by such
Lender, pay to such Lender such additional amounts as (in such Lender’s sole
judgment, after good faith and reasonable computation) will compensate such
Lender for such increase in costs or reduction in yield or rate of return of
such Lender. Failure by such Lender to demand payment of any additional amounts
payable hereunder within one hundred eighty (180) days after Lender incurs such
increased cost or reduced return shall constitute a waiver of such Lender’s
right to demand payment of any such amounts at any subsequent time. Nothing
herein contained shall be construed or shall so operate as to require Borrower
to pay any interest, fees, costs or charges greater than is permitted by
applicable Law.

1.6.5     Default Rate. So long as an Event of Default shall have occurred and
be continuing under this Agreement or under any other Loan Document, the
Principal Debt from time to time outstanding shall bear interest at the Default
Rate (as defined below) to the fullest extent permitted by applicable Law. 
“Default Rate” means an interest rate equal to (i) the Base Rate, if any,
applicable to Base Rate Principal plus (ii) four percent (4%) per annum;
provided, however, that with respect to a LIBOR Rate Principal, the Default Rate
shall be an interest rate equal to the interest rate (including any LIBOR Rate)
otherwise applicable to such LIBOR Rate Principal plus four percent (4%) per
annum.

1.6.6     Replacement of Lender. If any Lender requests compensation under
Section 1.6.4 or due to a change in its LIBOR Reserve Percentage then, so long
as no Default shall then be continuing, Borrower may, at its sole expense and
effort, upon written notice to such Lender and Administrative Agent, require
such Lender to assign and delegate, pursuant to the form of Assignment and
Assumption attached hereto as Exhibit “L” and in accordance with and subject to
the restrictions contained in Section 6.5, including the consent right of
Administrative Agent, all of its interests, rights and obligations under the
Agreement and the Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
6.5, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loan, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents,
from the assignee (to the extent of outstanding principal and accrued interest
and fees) and Borrower (in the case of all other amounts), and (iii) such
assignment does not conflict with applicable law. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitled Borrower to
require such assignment and delegation cease to apply.

PAGE 4

 



1.7     Voluntary Prepayments.

1.7.1     Borrower may prepay the principal balance of the Loans, in full at any
time or in part from time to time, provided that: (i) Administrative Agent shall
have actually received from Borrower prior irrevocable written notice (the
“Prepayment Notice”) of Borrower’s intent to prepay, the amount of principal
which will be prepaid (the “Prepaid Principal”), and the date on which the
prepayment will be made; (ii) each prepayment shall be in the amount of $100,000
or a larger integral multiple of $100,000 (unless the prepayment retires the
outstanding balance of this Note in full); (iii) each prepayment shall be in the
amount of 100% of the Prepaid Principal, plus accrued unpaid interest thereon to
the date of prepayment, plus any other sums which have become due to
Administrative Agent and Lenders under the Loan Documents on or before the date
of prepayment but have not been paid; and (iv) no portion of LIBOR Rate
Principal may be prepaid except on the last day of the Interest Period
applicable thereto, unless (X) the prior written consent of Administrative Agent
is obtained which consent, if given, shall provide, without limitation, the
manner and order in which the prepayment is to be applied to the Indebtedness,
and (Y) Borrower pays to Lender any Consequential Loss as a result thereof, in
accordance with Section 1.7.2 below.

1.7.2     Within fifteen (15) days after request by Lender (or at the time of
any prepayment), Borrower shall pay to Lenders such amount or amounts as will
compensate Lenders for any loss, cost, expense, penalty, claim or liability,
including any loss incurred in obtaining, prepaying, liquidating or employing
deposits or other funds from third parties and any loss of revenue, profit or
yield, as determined by Lenders in their judgment reasonably exercised
(together, “Consequential Loss”) incurred by Lenders with respect to any LIBOR
Rate, including any LIBOR Rate Principal as a result of: (i) the failure of
Borrower to make any payment on the date or in the amount specified in any
Prepayment Notice from Borrower to Administrative Agent; (ii) the failure of
Borrower to borrow, continue or convert into LIBOR Rate Principal on the date or
in the amount specified in any notice given by Borrower to Administrative Agent;
(iii) the early termination of any Interest Period for any reason; or (iv) the
payment or prepayment of any amount on a date other than the date such amount is
required or permitted to be paid or prepaid. Borrower agrees to pay all
Consequential Loss upon any prepayment of LIBOR Rate Principal, whether
voluntary or involuntary, whether effected by a credit bid at foreclosure, or
whether by reason of acceleration upon an Event of Default or upon any transfer
or conveyance of any right, title or interest in the Property giving
Administrative Agent the right to accelerate the maturity of the Loans as
provided in the Mortgage. Notwithstanding the foregoing, the amount of the
Consequential Loss shall never be less than zero or greater than is permitted by
applicable Law. Administrative Agent shall provide a notice to Borrower setting
forth Administrative Agent’s determination of any Consequential Loss, which
notice shall be conclusive and binding in the absence of manifest error.
Administrative Agent reserves the right to provide interim calculations of such
Consequential Loss in any notice of default or notice of sale for information
purposes, but the exact amount of such Consequential Loss shall be calculated
only upon the actual prepayment of LIBOR Rate Principal as described herein. The
Consequential Loss shall be included in the total indebtedness secured by the
Mortgage for all purposes, including in connection with a foreclosure sale.
Administrative Agent may include the amount of the Consequential Loss in any
credit bid Administrative Agent may make at a foreclosure sale. Administrative
Agent shall have no obligation to purchase, sell and/or match funds in
connection with the funding or maintaining of the Loan or any portion thereof.
The obligations of Borrower under this Section shall survive any termination of
the Loan Documents and payment of the Note(s) and shall not be waived by any
delay by Administrative Agent in seeking such compensation.

PAGE 5

 



1.8     Mandatory Prepayments. In circumstances where Borrower has failed to
maintain a Debt Service Coverage Ratio of 2.00 to 1.00, in accordance with
Section 2.16.1, Borrower shall, within ten (10) Business Days of a Determination
Date, prepay the Principal Debt of the Loans in an amount sufficient to cause a
Debt Service Coverage Ratio of 2.00 to 1.00 to be met. Any amount repaid may not
be reborrowed.

1.9     Late Charge. If Borrower shall fail to make any payment due hereunder or
under the terms of any Note within fifteen (15) days after the date such payment
is due, Borrower shall pay to the applicable Lender or Lenders on demand a late
charge equal to four percent (4%) of such payment. Such fifteen (15) day period
shall not be construed as in any way extending the due date of any payment. The
“late charge” is imposed for the purpose of defraying the expenses of a Lender
incident to handling such defaulting payment. This charge shall be in addition
to, and not in lieu of, any other remedy Lenders may have and is in addition to
any fees and charges of any agents or attorneys which Administrative Agent or
Lenders may employ upon the occurrence of a Default, whether authorized herein
or by Law.

1.10     Additional Taxes.

(a)     Except as otherwise provided in this Section 1.10, any and all payments
by Borrower to or for the account of Administrative Agent or any Lender under
any Loan Document shall be made free and clear of and without deduction for any
and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, excluding, Excluded Taxes (all non-Excluded Taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Additional Taxes”). If
Borrower shall be required by any Laws to deduct any Additional Taxes from or in
respect of any sum payable under any Loan Document to Administrative Agent or
any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) Borrower shall make such deductions, (iii) Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, Borrower shall furnish to Administrative Agent (which shall forward the
same to such Lender) the original or a certified copy of a receipt evidencing
payment thereof.

(b)     In addition, Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies other than Excluded Taxes or taxes which arise from any payment
made under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

(c)     If Borrower shall be required by the Laws of any jurisdiction outside
the United States to deduct any Additional Taxes or Other Taxes from or in
respect of any sum payable under any Loan Document to Administrative Agent or
any Lender, Borrower shall also pay to Administrative Agent (for the account of
such Lender) or to such Lender, at the time interest is paid, such additional
amount that such Lender specifies is necessary to preserve the after-tax yield
(after factoring in United States (federal and state) taxes imposed on or
measured by net income) the Lender would have received if such deductions
(including deductions applicable to additional sums payable under this Section)
had not been made.

PAGE 6

 

 

(d)     Borrower agrees to indemnify Administrative Agent and each Lender for
the full amount of Additional Taxes and Other Taxes (including any Additional
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by Administrative Agent and such Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Additional Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this subsection (d) shall be made within 30 days after
the date the Lender or the Administrative Agent makes a demand therefor. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender shall be conclusive absent manifest error.

(e)     Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this Section
shall survive termination of the Commitments and the payment in full of all the
other Indebtedness and shall remain in effect until ninety (90) days after the
applicable statute of limitation (including any waivers and extensions) have
expired.

1.11     Payment Schedule and Maturity Date. The entire principal balance of the
Loans then unpaid and all accrued interest then unpaid shall be due and payable
in full on the Maturity Date. Accrued unpaid interest shall be due and payable
(a) with respect to LIBOR Rate Principal, on the last day of each Interest
Period applicable to such LIBOR Rate Principal until all principal and accrued
interest owing on the Loans shall have been fully paid and satisfied and (b)
with respect to Base Rate Principal on the last day of the first calendar month
after the date of this Agreement and on the last day of each succeeding calendar
month thereafter until all principal and accrued interest owing on the Loans
shall have been fully paid and satisfied.

1.12     Payments.

(a)     All payments by Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by Borrower hereunder shall be made to
Administrative Agent not later than 1:00 p.m. (Administrative Agent’s Time) on
the date specified herein. Payments received no later than 1:00 p.m.
(Administrative Agent’s Time) shall be distributed to each Lender on date
received and payments received after 1:00 p.m. (Administrative Agent’s Time)
shall be forwarded the next Business Day. If Administrative Agent fails to
timely pay any amount to any Lender in accordance with this paragraph,
Administrative Agent shall pay to such Lender interest at the Federal Funds Rate
on such amount, for each day from the day such amount was to be paid until it is
paid to such Lender.

(b)     Except as otherwise provided herein, all payments by Borrower or any
Lender shall be made to Administrative Agent at Administrative Agent’s Office
not later than the time for such type of payment specified in this Agreement.
All payments received after such time shall be deemed received on the next
succeeding Business Day. All payments shall be made in immediately available
funds in lawful money of the United States of America. Whenever any payment
falls due on a day which is not a Business Day, such payment may be made on the
next succeeding Business Day.

PAGE 7

 



(c)     Borrower shall, at the time of making each payment under this Agreement,
any Note or any other Loan Document for the account of any Lender, specify to
Administrative Agent (which shall so notify the intended recipient(s) thereof)
the Loans (for which payment shall be applied to the Lenders on a pro rata basis
as provided herein) or other amounts to which such payment is to be applied (and
if the Borrower fails to so specify, or if a Default has occurred and is
continuing, Administrative Agent shall distribute such payment in accordance
with Section 5.11 for application in such manner as it or the Required Lenders
may determine to be appropriate).

(d)     Upon satisfaction of any applicable terms and conditions set forth
herein, Administrative Agent shall promptly make any amounts received in
accordance with the prior subsection available in like funds received by wire
transfer to such Lender at the address specified in the Schedule of Lenders.

(e)     Unless Borrower or any Lender has notified Administrative Agent, prior
to the date any payment is required to be made by it to Administrative Agent,
that Borrower or such Lender, as the case may be, will not make such payment,
Administrative Agent may assume that Borrower or such Lender, as the case may
be, has timely made such payment and may (but shall not be required to do so) in
reliance thereon, make available a corresponding amount to the person or entity
entitled thereto. If and to the extent that such payment was not in fact made to
Administrative Agent in immediately available funds, then:

(i)     if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Administrative Agent the portion of such assumed payment that
was made available to such Lender in immediately available funds, together with
interest thereon in respect of each day from and including the date such amount
was made available by Administrative Agent to such Lender to the date such
amount is repaid to Administrative Agent in immediately available funds at the
Federal Funds Rate from time to time in effect; and

(ii)     if any Lender failed to make such payment, such Lender or, if
applicable, Electing Lender or Lenders shall forthwith on demand pay to
Administrative Agent the amount thereof in immediately available funds, together
with interest thereon for the period from the date such amount was made
available by Administrative Agent to Borrower to the date such amount is
recovered by Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the interest rate applicable to such amount under the Loans. If
such Lender pays such amount to Administrative Agent, then such amount shall
constitute such Lender’s Pro Rata Share. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which Administrative Agent or Borrower may have against any Lender as
a result of any default by such Lender hereunder.

PAGE 8

 

 

A notice of the Administrative Agent to any Lender or to Borrower with respect
to any amount owing under this subsection shall be conclusive, absent manifest
error.

1.13     Administrative Agent Advances.

(a)     Administrative Agent is authorized, from time to time, in Administrative
Agent’s sole discretion to expend funds, on behalf of Lenders (“Administrative
Agent Advances”), (i) to pay any costs, fees and expenses as described in
Section 6.10 herein, and (ii) when Administrative Agent deems necessary or
desirable to preserve or protect the Loan collateral or any portion thereof
(including those with respect to Taxes, Insurance Premiums, operation,
management, improvements, maintenance, repair, sale and disposition) (A) subject
to Section 5.5, after the occurrence of a Default, and (B) subject to Section
5.10, after acquisition of all or a portion of the Loan collateral by
foreclosure or otherwise.

(b)     Administrative Agent Advances shall constitute obligatory advances of
Lenders under this Agreement, shall be repayable by Lenders on demand and
secured by the Loan collateral, and if unpaid by Lenders as set forth below
shall bear interest at the rate applicable to such amount under the Loans or if
no longer applicable, at the Base Rate. Administrative Agent shall notify each
Lender in writing of each Administrative Agent Advance. Upon receipt of notice
from Administrative Agent of its making of an Administrative Agent Advance, each
Lender shall make the amount of such Lender’s Pro Rata Share of the outstanding
principal amount of the Administrative Agent Advance available to Administrative
Agent, in same day funds, to such account of Administrative Agent as
Administrative Agent may designate, on or before 3:00 p.m. (Administrative
Agent’s Time) on the day which is two (2) Business Days after Administrative
Agent provides Lenders with notice of the making of such Administrative Agent
Advance.

1.14     Defaulting Lender.

1.14.1     Notice and Cure of Lender Default; Election Period; Electing Lenders.
In connection with any Administrative Agent Advance made hereunder,
Administrative Agent shall notify (such notice being referred to as the “Default
Notice”) each non-Defaulting Lender if any Lender is a Defaulting Lender. Each
non-Defaulting Lender shall have the right, but in no event or under any
circumstance the obligation, to fund the Defaulting Lender Amount, provided that
within twenty (20) days after the date of the Default Notice (the “Election
Period”), such non-Defaulting Lender or Lenders (each such Lender, an “Electing
Lender”) irrevocably commit(s) by notice in writing (an “Election Notice”) to
Administrative Agent and the other Lenders to fund the Defaulting Lender Amount
and to assume the Defaulting Lender’s obligations with respect to the advancing
of the entire undisbursed portion of the Defaulting Lender’s Administrative
Agent Advance obligations under this Agreement as and when required to be
advanced hereunder (such entire undisbursed portion of the Defaulting Lender’s
Administrative Agent Advance obligations under this Agreement, including its
portion of the Payment Amount that is the subject of the default, is hereinafter
referred to as the “Defaulting Lender Obligation”). If Administrative Agent
receives more than one Election Notice within the Election Period, then the
commitment to fund the Defaulting Lender Amount and the Defaulting Lender
Obligation shall be apportioned pro rata among the Electing Lenders in the
proportion that the amount of each such Electing Lender’s Commitment bears to
the total Commitments of all Electing

PAGE 9

 



Lenders. If the Defaulting Lender fails to pay the Defaulting Lender Payment
Amount within the Election Period, the Electing Lender or Lenders, as
applicable, shall be automatically obligated to fund the Defaulting Lender
Amount and Defaulting Lender Obligation (and Defaulting Lender shall no longer
be entitled to fund such Defaulting Lender Amount and Defaulting Lender
Obligation) within three (3) Business Days following the expiration of the
Election Period to reimburse Administrative Agent or make payment to Borrower,
as applicable. Notwithstanding anything to the contrary contained herein, if
Administrative Agent has funded the Defaulting Lender Amount, Administrative
Agent shall be entitled to reimbursement for its portion of the Defaulting
Lender Payment Amount pursuant to Section 5.11.

1.14.2     Indemnity. Administrative Agent shall not be obligated to transfer to
a Defaulting Lender any payments made by or on behalf of Borrower to
Administrative Agent for the Defaulting Lender’s benefit nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder or under any Note in
each case until all Defaulting Lender Payment Amounts are paid in full. Amounts
payable to a Defaulting Lender shall be paid by Administrative Agent to
reimburse Administrative Agent and any Electing Lender pro rata for all
Defaulting Lender Payment Amounts. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, a Defaulting Lender
shall be deemed not to be a “Lender” and such Defaulting Lender’s Commitment
shall be deemed to be zero. A Defaulting Lender shall have no right to
participate in any discussions among and/or decisions by Lenders hereunder
and/or under the other Loan Documents. Further, any Defaulting Lender shall be
bound by any amendment to, or waiver of, any provision of, or any action taken
or omitted to be taken by Administrative Agent and/or the non-Defaulting Lenders
under, any Loan Document which is made subsequent to the Defaulting Lender’s
becoming a Defaulting Lender. This Section shall remain effective with respect
to a Defaulting Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement by curing such
default by payment of all Defaulting Lender Payment Amounts (i) within the
Election Period, or (ii) after the Election Period with the consent of the
non-Defaulting Lenders. Such Defaulting Lender nonetheless shall be bound by any
amendment to or waiver of any provision of, or any action taken or omitted to be
taken by Administrative Agent and/or the non-Defaulting Lenders under any Loan
Document which is made subsequent to that Lender’s becoming a Defaulting Lender
and prior to such cure or waiver. The operation of this subsection or the
subsection above alone shall not be construed to increase or otherwise affect
the Commitment of any non-Defaulting Lender, or relieve or excuse the
performance by Borrower of its duties and obligations hereunder or under any of
the other Loan Documents. Furthermore, nothing contained in this Section shall
release or in any way limit a Defaulting Lender’s obligations as a Lender
hereunder and/or under any other of the Loan Documents. Further, a Defaulting
Lender shall indemnify and hold harmless Administrative Agent and each of the
non-Defaulting Lenders from any claim, loss, or costs incurred by Administrative
Agent and/or the non-Defaulting Lenders as a result of a Defaulting Lender’s
failure to comply with the requirements of this Agreement, including, without
limitation, any and all additional losses, damages, costs and expenses
(including, without limitation, attorneys’ fees) incurred by Administrative
Agent and any non-Defaulting Lender as a result of and/or in connection with (i)
a non-Defaulting Lender’s acting as an Electing Lender, (ii) any enforcement
action brought by Administrative Agent against a Defaulting Lender, and (iii)
any action brought against Administrative Agent and/or Lenders. The
indemnification provided above shall survive any termination of this Agreement.

PAGE 10

 



1.14.3     [Intentionally Omitted].

1.14.4     No Election. In the event that no Lender elects to commit to fund the
Defaulting Lender Amount and Defaulting Lender Obligations within the Election
Period, Administrative Agent shall, upon the expiration of the Election Period,
so notify each Lender.

1.15     Several Obligations; No Liability, No Release. Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Administrative Agent in its capacity as such, and not by
or in favor of Lenders, any and all obligations on the part of Administrative
Agent (if any) to make any Payment Amounts shall constitute the several (and not
joint) obligations of the respective Lenders on a ratable basis, according to
their respective Pro Rata Shares. Except as may be specifically provided in this
Agreement, no Lender shall have any liability for the acts of any other Lender.
No Lender shall be responsible to Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make the Loans or
reimbursements for other Payment Amounts, nor to take any other action on its
behalf hereunder or in connection with the financing contemplated herein. The
failure of any Lender to pay to Administrative Agent its Pro Rata Share of a
Payment Amount shall not relieve any other Lender of any obligation hereunder to
pay to Administrative Agent its Pro Rata Share of such Payment Amounts as and
when required herein, but no Lender shall be responsible for the failure of any
other Lender to so fund its Pro Rata Share of the Payment Amount. In furtherance
of the foregoing, Lenders shall comply with their obligation to pay
Administrative Agent their Pro Rata Share of such Payment Amounts regardless of
(i) the occurrence of any Default hereunder or under any Loan Document; (ii) any
failure of consideration, absence of consideration, misrepresentation, fraud, or
any other event, failure, deficiency, breach or irregularity of any nature
whatsoever in the Loan Documents; or (iii) any Bankruptcy Action or other like
event with regard to Borrower. The obligation of Lenders to pay to such Payment
Amounts are in all regards independent of any claims between Administrative
Agent and any Lender.

Article 2 - ADDITIONAL COVENANTS AND AGREEMENTS

2.1     Maintenance and Use of the Property.

2.1.1     Borrower shall cause the Property to be maintained in a good, safe and
insurable condition and in material compliance with all applicable Laws, pay all
fees or charges arising in connection therewith and shall promptly make all
repairs to the Property to maintain it in good, safe and insurable condition and
as required by applicable Law, above grade and below grade (to the extent
applicable), interior and exterior, structural and nonstructural, ordinary and
extraordinary, unforeseen and foreseen, ordinary wear and tear and damage by
casualty excepted. Borrower shall not use or occupy or conduct any activity on,
or allow the use or occupancy of or the conduct of any activity on, the Property
in a manner which results in a material violation of any applicable Law. All
repairs made by Borrower shall be made with good quality materials, in a good
and workmanlike manner and shall comply in all material respects with all
applicable Laws and insurance requirements. Borrower shall not impose any
material easement, restriction, covenant or encumbrance on the Property (other
than Permitted Liens), execute or file any subdivision plat or condominium
declaration affecting the Property or consent to the annexation of any portion
of the Property without the prior written consent of Administrative Agent, not
to be unreasonably withheld. If under applicable zoning provisions the use of
all or any portion of the Property is or shall become a nonconforming use,
Borrower will not cause or permit the nonconforming use to be discontinued or
the nonconforming Improvement to be abandoned without the express written
consent of Administrative Agent.

PAGE 11

 

 

2.1.2     Borrower shall not (i) consent to any zoning reclassification of any
portion of the Property or obtain any variance under any existing zoning
ordinance that is material and outside the ordinary course of Borrower’s
business, or (ii) use or permit the use of any portion of the Property in any
manner that could result in such use becoming a non-conforming use under any
zoning ordinance or any other applicable land use law, rule or regulation, in
each case without the prior written consent of Administrative Agent, which, so
long and no Default is continuing, is not to be unreasonably withheld,
conditioned or delayed, provided further that, notwithstanding the foregoing,
Borrower shall be permitted to request, apply for and/or initiate zoning
reclassifications, variances and other requests relating to permitting and
zoning with respect to the Property that (A) do not discontinue, limit, or
impair the current zoning applicable thereto, or (B) could not be reasonably
expected to give rise to a Material Adverse Effect.

2.1.3     Borrower shall not commit or suffer any waste of the Property or make
any change in the use of the Property which will in any way materially increase
the risk of fire or other hazard arising out of the operation of the Property,
or take any action that will reasonably likely invalidate or give cause for
cancellation of any insurance policy, or do or permit to be done thereon
anything that will reasonably likely impair in any materially adverse manner the
value of the Property or the security for the Loan. Borrower will not, without
the prior written consent of Lender, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.

2.2     Taxes and Other Charges. Borrower shall pay (or cause to be paid) all
Taxes and Other Charges now or hereafter levied or assessed or imposed against
the Property or any part thereof as the same become due and payable; provided,
however, that so long as no Default is continuing Borrower shall have the right
to challenge or appeal any Taxes or Other Charges so long as (a) Borrower shall
prosecute such challenge or appeal in good faith, at its own expense and by
appropriate legal proceedings, (b) Administrative Agent shall have received
assurance reasonably satisfactory to Administrative Agent that (i) such contest
will not result in the imposition of any civil or criminal liability or penalty
and (ii) the use of the Property will not be impaired or curtailed thereby, (c)
Borrower shall have furnished such security as may be required in the proceeding
or as may be reasonably requested by Administrative Agent, to insure the cost of
compliance, including all interest and penalties in connection therewith, which
shall be not less than 110% of the maximum liability of Borrower as reasonably
determined by Administrative Agent, if Borrower withholds payment of any Taxes
or Other Charges when due and payable, (d) the subject matter of the applicable
Taxes or Other Charges will be addressed to the reasonable satisfaction of
Administrative Agent promptly after such contest but in any event prior to the
time the security granted to Administrative Agent in the Property shall be
subjected to any Lien or otherwise jeopardized in the reasonable judgment of
Administrative Agent and (e) such challenge or appeal is made and performed in
accordance with applicable Laws. Subject to Borrower’s right to contest set
forth in this Section 2.2, to the extent that Borrower directly pays such Taxes,
Borrower shall furnish to Administrative Agent upon written request receipts for
the payment of such Taxes and Other Charges within ten (10) days after the date
the same would have become delinquent if not paid. Subject to Borrower’s right
to contest set forth in this Section 2.2, Borrower shall not suffer and shall
promptly cause to be paid and discharged any Lien or charge whatsoever which may
be or become a Lien or charge against the Property, and shall promptly pay for
all utility services provided to the Property. Subject to Borrower’s right

PAGE 12

 

to contest set forth in this Section 2.2, if Borrower shall fail to pay any such
Taxes and Other Charges in accordance with this Section 2.2 during any such time
that Administrative Agent is not required to pay Taxes pursuant to Section 1.4
hereof or if there are insufficient funds in the Tax and Insurance Reserve
Account to pay such Taxes and Other Charges, Administrative Agent shall have the
right, but shall not be obligated, to pay such Taxes and Other Charges, and
Borrower shall repay to Administrative Agent, within ten (10) Business Days of
demand, any amount paid by Administrative Agent, with interest thereon at the
Default Rate accruing from the date such advance is due to be repaid by Borrower
to the date of repayment, and such amount shall constitute a portion of the
Obligations secured by the Mortgage. To the extent permissible by applicable
Law, Borrower shall have the right to timely request an extension of the payment
of any Taxes or Other Charges.

2.3     Contracts. Without Administrative Agent’s reasonable prior written
approval as to parties, terms, and all other matters, Borrower shall not after
the date hereof (a) enter into any management, leasing (except as provided in
Section 2.12), maintenance or other contract pertaining to the Property
resulting in an individual or aggregate liability of $2,500,000.00 or greater
that is not unconditionally terminable by Borrower or any successor owner
without penalty or payment in excess of goods and services provided on not more
than thirty (30) days notice to the other party thereunder, or (b) modify or
amend in any material way, or terminate any such contracts. Borrower shall not
(x) increase or consent to the increase of the amount of any charges under any
Material Contract to which it is a party, except as provided therein or on an
arms’-length basis and commercially reasonable terms, (y) modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under any Material Contract to which it is a party in any material respect,
except on an arms’-length basis and commercially reasonable terms, or (z)
materially default under any contract, nor permit any Material Contract to
terminate by reason of any failure of Borrower to perform thereunder, if such
default or termination could be reasonably expected to result in a Material
Adverse Effect. Borrower shall promptly notify Administrative Agent of any
material default thereunder of which Borrower is actually aware. In the event of
a transfer of the Property to FSP Transferee, a merger by Borrower with FSP
Transferee, or an acquisition of Borrower by FSP Transferee, this Section 2.3
shall be construed to apply only with respect to the Property.

2.4     Property Management

(a)     Borrower shall (i) promptly perform and observe all of the material
covenants required to be performed and observed by it under the Management
Agreement and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Administrative Agent of any
material default under the Management Agreement of which it is actually aware;
(iii) promptly deliver to Administrative Agent a copy of any notice of material
default received by Borrower under the Management Agreement; (iv) promptly give
notice to Administrative Agent of any notice that Borrower receives which
indicates that Manager is terminating the Management Agreement or that Manager
is otherwise discontinuing its management of the Property; and (v) promptly
enforce the performance and observance of all of the material covenants required
to be performed and observed by Manager under the Management Agreement.

PAGE 13

 

 

(b)     If at any time, (i) a Bankruptcy Action occurs with respect to Manager;
(ii) a Default is then continuing; (iii) a default has occurred and is
continuing under the Management Agreement, or (iv) Manager has engaged in gross
negligence, fraud, willful misconduct or misappropriation of funds, Borrower
shall, at the request of Administrative Agent, terminate the Management
Agreement upon (x) ten (10) days prior notice to Manager with respect to clause
(iv), or (y) thirty (30) days prior notice to Manager with respect to clauses
(i) - (iii), and in each case replace Manager with a Qualified Manager on terms
and conditions substantially the same as the property management agreement
existing on the date hereof or on terms and conditions otherwise reasonably
satisfactory to Administrative Agent, it being understood and agreed that the
management fee for such replacement manager shall not exceed then prevailing
market rates for commercial properties in Minneapolis, Minnesota similar to the
Property.

(c)     Borrower shall not, without the prior written consent of Administrative
Agent (which consent shall not be unreasonably withheld, conditioned or
delayed): (i) surrender, terminate or cancel the Management Agreement or
otherwise replace the applicable Manager or enter into any other management
agreement with respect to the Property; (ii) materially increase or consent to
the increase of the amount of any charges under the Management Agreement; or
(iii) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Management Agreement in any material
respect. In the event that Borrower replaces Manager at any time during the term
of Loan pursuant to this subsection, such replacement manager shall be a
Qualified Manager.

2.5     Swap Contract. Borrower shall, on or before the Closing Date, enter into
a Swap Contract that complies with the terms and conditions of Exhibit “O”.

2.6     Existence; Compliance with Requirements. Borrower shall do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply in all
material respects with all Laws applicable to it and the Property. Borrower
hereby covenants and agrees not to commit, permit or suffer to exist any act or
omission affording any Governmental Authority the right of forfeiture as against
the Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. Borrower shall at all times
maintain, preserve and protect all material franchises and trade names used in
connection with the operation of the Property.

2.7     Inspection. Subject to the rights of tenants, Administrative Agent and
its agents may enter upon the Property to inspect the Property during normal
business hours, upon reasonable notice and subject to reasonable and customary
safety rules and regulations, unless Administrative Agent reasonably deems such
inspection is an Emergency or an Event of Default exists, in which event
Borrower shall provide Administrative Agent with immediate access to the
Property, subject to the rights of tenants. Borrower will furnish to
Administrative Agent and its agents, for inspection and copying, all books and
records, and other documents and information that Administrative Agent may
reasonably request from time to time.

PAGE 14

 



2.8     Notice to Lenders. Borrower shall promptly, within five (5) Business
Days after it becomes aware of the occurrence of any of the following events,
notify Administrative Agent in writing thereof, specifying in each case the
action the Borrower has taken or will take with respect thereto: (a) any
violation of any Legal Requirement or governmental requirement which could
reasonably be expected to result in a Material Adverse Effect; (b) any
litigation, arbitration or governmental investigation or proceeding instituted
or threatened against Borrower or the Property, which, if adversely determined,
will reasonably likely result in a Material Adverse Effect; (c) any actual or
threatened condemnation of any portion of the Property, any negotiations with
respect to any such taking, or any loss of or substantial damage to the
Property; (d) any labor controversy pending or threatened against Borrower or
any contractor, and any material development in any labor controversy, which
could reasonably be expected to result in a Material Adverse Effect; (e) any
notice received by Borrower with respect to the cancellation, alteration or non
renewal of any insurance coverage maintained with respect to the Property; (f)
any lien filed against the Property (other than Permitted Liens), which could
reasonably be expected to result in a Material Adverse Effect; (g) any required
permit, license, certificate or approval with respect to the Property lapses or
ceases to be in full force and effect, which could reasonably be expected to
result in a Material Adverse Effect; or (h) the occurrence of any Default
hereunder. In the event of a transfer of the Property to FSP Transferee, a
merger by Borrower with FSP Transferee, or an acquisition of Borrower by FSP
Transferee, this Section 2.8 shall be construed to apply only with respect to
the Property.

2.9     Financial Statements. Borrower shall deliver to Administrative Agent its
financial statements and other statements and information at the times and for
the periods described in Section 2 of Exhibit “B”. Borrower will make all of its
books, records and accounts available to Administrative Agent and its
representatives at Borrower’s offices as designated from time to time by
Borrower upon reasonable request and will permit them to review and copy the
same. Borrower shall promptly notify Administrative Agent of any event or
condition that could reasonably be expected to have a Material Adverse Effect in
the financial condition of Borrower. Administrative Agent shall provide a copy
of such financial statements to each Lender upon receipt, subject to Section 6.6
hereof. In the event of a transfer of the Property to FSP Transferee, a merger
by Borrower with FSP Transferee, or an acquisition of Borrower by FSP
Transferee, this Section 2.9 shall be construed to apply only with respect to
the Property and as set forth in Section 2 of Exhibit “B”.

2.10     Fees. Borrower shall pay to Administrative Agent, all fees arising to
Administrative Agent as set forth in that certain Fee Letter, dated as of June
20, 2012, by and between the Borrower and Administrative Agent.

2.11     Reports and Testing. Borrower shall (a) promptly deliver to
Administrative Agent copies of all reports, studies, inspections and tests made
on the Land or the Improvements by Borrower after the Closing Date; and (b) make
such additional tests on the Land or the Improvements and deliver the results of
such tests, in each case, as required pursuant to the terms of the Environmental
Agreement. Administrative Agent acknowledges and agrees that it has received and
approved a Phase I Environmental Assessment, dated May 31, 2012, prepared by
Liesch Associates, Inc., and a Property Condition Report, dated May 31, 2012,
prepared by GZA GeoEnvironmental, Inc.

PAGE 15

 



2.12     Leasing Requirements. Administrative Agent has approved the Target
Lease and Borrower has delivered an estoppel certificate from Target Corporation
with respect to the Target Lease which has been approved by Administrative
Agent. On the Closing Date Administrative Agent, Borrower and Target Corporation
shall have entered into a subordination, non-disturbance and attornment
agreement with respect to the Target Lease in the form attached hereto as
Exhibit “H”. Borrower shall not amend or modify any provisions of the Target
Lease related to mortgagee protections or other provisions which could have a
material economic impact on the Target Lease (including, without limitation,
changes to termination provisions) without the prior written consent of the
Required Lenders. With respect to retail leases at the Property, Borrower may
enter into and amend such Leases without the prior consent of the Administrative
Agent and Required Lenders. Borrower shall comply with the terms and conditions
of Exhibit “I” with respect to the leasing requirements and tenant matters
described therein. In the event of a transfer of the Property to FSP Transferee,
a merger by Borrower with FSP Transferee, or an acquisition of Borrower by FSP
Transferee, this Section 2.12 shall be construed to apply only with respect to
the Property.

2.13     Appraisals. While a Default exists or if the Lender is required by a
Governmental Authority, Administrative Agent may obtain at Borrower’s expense
from time to time, an MAI appraisal of all or any part of the Property prepared
in accordance with written instructions from Administrative Agent by an
independent appraiser engaged directly by Administrative Agent and in form and
content reasonably satisfactory to Administrative Agent (including satisfaction
of applicable regulatory requirements) (each, an “Appraisal”).

2.14     Payment of Withholding Taxes. Borrower shall not use any portion of the
proceeds of the Loan or Reserve Funds to pay the wages of its employees unless a
portion of the proceeds or other funds are also used to make timely payment to
or deposit with (a) the United States of all amounts of tax required to be
deducted and withheld with respect to such wages under the Code, and (b) any
state and/or local Governmental Authority or agency having jurisdiction of all
amounts of tax required to be deducted and withheld with respect to such wages
under any applicable state and/or local Laws.

2.15     ERISA and Prohibited Transaction Taxes. As of the date hereof and
throughout the term of this Agreement, (a) Borrower is not nor will be,
individually or collectively, (i) an “employee benefit plan”, as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); or (ii) a “plan” within the meaning of Section 4975(e) of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”); (b)
the assets of Borrower do not and will not constitute “plan assets” within the
meaning of the United States Department of Labor Regulations set forth in 29
C.F.R. §2510.3-101; (c) Borrower is not nor will be, individually or
collectively, a “governmental plan” within the meaning of Section 3(32) of
ERISA; (d) transactions by or with Borrower are not and will not be subject to
state statutes applicable to Borrower regulating investments of fiduciaries with
respect to governmental plans; and (e) Borrower shall not engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Administrative Agent of any of Lender’s rights
under this Agreement, any Note or the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under ERISA or Section 4975 of the Code. Borrower further agrees to deliver to
Administrative Agent such certifications or other evidence of compliance with
the provisions of this Section 2.15 as Administrative Agent may from time to
time reasonably request.

PAGE 16

 



2.16     Financial Covenants.

2.16.1     Debt Service Coverage Ratio. Borrower shall maintain a Debt Service
Coverage Ratio as of any Determination Date of at least 2.00 to 1.00. This ratio
will be tested quarterly. The Debt Service Coverage Ratio may be satisfied by a
voluntary paydown of the Loan by Borrower, subject to the satisfaction of any
conditions to prepayment, including the payment of any prepayment fee or premium
in connection with such paydown.

(a)     “Debt Service Coverage Ratio” means, as of any Determination Date, for
the applicable Calculation Period the ratio, as determined by Administrative
Agent, of Net Operating Income to Debt Service.

(b)     “Actual Operating Expenses” means, with respect to any period of time,
the total of all expenses actually paid or payable, computed on an annualized
basis in accordance with GAAP, of whatever kind relating to the ownership,
operation, maintenance or management of the Property, including utilities,
ordinary repairs and maintenance, insurance premiums, ground rents, if any,
license fees, taxes, advertising expenses, payroll and related taxes, management
fees equal to the greater of three percent (3%) of Operating Revenue, excluding
termination fees, straight-line rent, interest and other income unrelated to
rents, such as tenant work orders, or the management fees actually paid under
any management agreement, operational equipment or other lease payments as
approved by Administrative Agent, normalized capital expenditures equal to $0.20
per square foot per year, but specifically excluding depreciation and
amortization, income taxes, debt service on the Loan, any item of expense that
would otherwise be covered by the provisions hereof but which is paid by any
tenant under such tenant’s lease or other agreement. Operating Expenses shall be
subject to appropriate seasonal and other adjustments in Administrative Agent’s
reasonable discretion. Any expense which in accordance with accrual basis income
tax accounting is depreciated or amortized over a period which exceeds one (1)
year shall be treated as an expense, for the purposes of the foregoing
calculations, ratably over the period of depreciation or amortization.

(c)     “Operating Revenue” means, with respect to any period of time, all
rental income, calculated based upon the previous three (3) month period on an
annualized basis in accordance with GAAP, collectable from the ownership and
operation of the Property, excluding amortization of lease acquisition costs.
Operating Revenue shall be adjustable for seasonality of reimbursement as
necessary in Administrative Agent’s reasonable discretion.

(d)     “Calculation Period” means the three (3) month period ending on any
Determination Date.

PAGE 17

 

 

(e)     “Debt Service” means the scheduled principal (if any) and interest
payments (inclusive of payments under the Swap Contract) under the Loan during
the applicable Calculation Period.

(f)     “Determination Date” means the end of each calendar quarter commencing
September 30, 2012.

(g)     “Net Operating Income” means, with respect to any Determination Date,
the amount obtained by subtracting Actual Operating Expenses from Operating
Revenue.

2.16.2     Unencumbered Liquid Assets. Borrower shall maintain Unencumbered
Liquid Assets having an aggregate market value, as of the Closing Date and
during the first calendar quarter after the Closing Date, of not less than
$5,000,000.00 (the “Required Liquidity”). Beginning on the last day of the first
calendar quarter after the Closing Date and upon the last day of each calendar
quarter thereafter commencing December 31, 2012, the Required Liquidity shall
increase by $250,000 each calendar quarter, provided, however that the Required
Liquidity shall not exceed $6,000,000.00. This covenant will be calculated at
the end of each reporting period for which this Agreement requires financial
statements, using the results of that reporting period.

(a)     “Unencumbered Liquid Assets” means the following assets (excluding
assets of any retirement plan) which (i) are not the subject of any lien,
pledge, security interest or other arrangement with any creditor to have his
claim satisfied out of the asset (or proceeds thereof) prior to the general
creditors of the owner of the asset, (ii) are held solely in the name of one or
more credit parties subject to this covenant (with no other persons or entities
having ownership rights therein), (iii) may be converted to cash within five (5)
days, and (iv) are otherwise acceptable to the Administrative Agent in its
reasonable discretion:

(i)     Cash or cash equivalents held in the United States and denominated in
United States dollars;

(ii)     United States Treasury or governmental agency obligations which
constitute full faith and credit of the United States of America;

(iii)     Commercial paper rated P-1 or A1 by Moody’s or S&P, respectively;

(iv)     Medium and long-term securities rated investment grade by one of the
rating agencies described in (iii) above; and

(v)     Mutual funds quoted in The Wall Street Journal which invest primarily in
the assets described in (i) – (iv) above.

2.16.3     Minimum Net Worth. Borrower shall maintain a Minimum Net Worth equal
to at least $25,000,000.00. This covenant will be calculated at the end of each
reporting period for which the Administrative Agent requires financial
statements, using the results of that reporting period. “Minimum Net Worth”
means the value of total assets determined in accordance with GAAP (excluding
the sum of the value of real estate investments, real estate leases and
favorable real estate leases, each net of accumulated depreciation and
amortization, plus the appraised value of the Property of $143,000,000.00) less
total liabilities determined in accordance with GAAP. Total assets and total
liabilities shall also exclude an asset or liability created by the derivative
value of the Swap Contract. Net worth will be adjusted quarterly throughout the
term of the Loan by adding the cumulative net income or subtracting net loss and
subtracting dividends paid to shareholders from the Closing Date commencing with
the first calendar quarter subsequent to Closing Date. A pro forma income
statement and balance sheet will be prepared as of the Closing Date for this
purpose.

PAGE 18

 



In the event of a transfer of the Property to FSP Transferee, a merger by
Borrower with FSP Transferee, or an acquisition of Borrower by FSP Transferee,
this Section 2.16 shall be construed to apply only with respect to the Property
and shall not be based on the overall financial condition of Franklin Street
Properties Corp. For purposes of Section 2.16.2, any FSP Transferee shall
maintain a subaccount in order to demonstrate compliance with the requirements
of Section 2.16.2.

2.17     Insurance. Borrower shall, at all times, maintain the following
insurance on the Property and the Improvements at its sole cost and expense:

2.17.1     Environmental insurance policy or policies satisfactory to
Administrative Agent and naming Administrative Agent on behalf of the Lenders as
an additional insured.

2.17.2     Insurance against Casualty to the Property under a policy or policies
covering such risks as are presently included in “special form” (also known as
“all risk”) coverage, including such risks as are ordinarily insured against by
similar businesses, but in any event including fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft,
smoke, vandalism, malicious mischief and acts of terrorism. Such insurance shall
name Administrative Agent as mortgagee and loss payee. Unless otherwise agreed
in writing by Administrative Agent, such insurance shall be for the full
insurable value of the Property on a replacement cost basis, with a deductible
amount, not greater than the deductible amount in effect as of the date hereof
(unless otherwise approved by Administrative Agent in its reasonable
discretion). No policy of insurance shall be written such that the proceeds
thereof will produce less than the minimum coverage required by this Section by
reason of co-insurance provisions or otherwise. The term “full insurable value”
means one hundred percent (100%) of the actual replacement cost of the Property,
including tenant improvements (excluding foundation and excavation costs and
costs of underground flues, pipes, drains and other uninsurable items), it being
acknowledged that such insurance coverage for certain tenant improvements may be
provided by tenants pursuant to the terms of their Leases.

2.17.3     Comprehensive (also known as commercial) general liability insurance
on an “occurrence” basis against claims for “personal injury” liability and
liability for death, bodily injury and damage to property, products and
completed operations, in limits satisfactory to Administrative Agent with
respect to any one occurrence and the aggregate of all occurrences during any
given annual policy period. Such insurance shall name Administrative Agent as an
additional insured.

2.17.4     During any period of construction of tenant improvements, Borrower
shall maintain, or cause others to maintain, such insurance as may be required
by Administrative Agent of the type customarily carried in the case of similar
construction for one hundred percent (100%) of the full replacement cost of
materials stored at or upon the Property. During any period of other
construction upon the Property, Borrower shall maintain, or cause others to
maintain, builder’s risk insurance (non-reporting form) of the type customarily
carried in the case of similar construction for one hundred percent (100%) of
the full replacement cost of work in place and materials stored at or upon the
Property.

PAGE 19

 



2.17.5     If at any time any portion of any structure on the Property is
insurable against Casualty by flood and is located in a Special Flood Hazard
Area under the Flood Disaster Protection Act of 1973, as amended, a flood
insurance policy on the structure and Borrower owned contents in form and amount
acceptable to Administrative Agent but in no amount less than the amount
sufficient to meet the requirements of applicable Law as such requirements may
from time to time be in effect.

2.17.6     Loss of rental value insurance or business interruption insurance in
an amount equal to twelve (12) months of the projected gross income of the
Property and an extended period of indemnity endorsement providing an additional
twelve (12) months’ loss of rental value or business interruption insurance
after the Property has been restored or until the projected gross income returns
to the level that existed prior to the loss, whichever is first to occur.

2.17.7     Such other and further insurance as may be required from time to time
by Administrative Agent in order to comply with regular requirements and
practices of Administrative Agent in similar transactions including, if required
by Administrative Agent, boiler and machinery insurance, pollution liability
insurance, wind insurance and earthquake insurance, so long as any such
insurance is generally available at commercially reasonable premiums as
determined by Administrative Agent from time to time.

2.17.8     Administrative Agent may retain, at Borrower’s sole expense, an
independent insurance consultant to evaluate the sufficiency of the insurance to
be carried by Borrower and to advise the Administrative Agent with respect to
such other insurance as may be necessary and prudent to protect the Lenders’
security for repayment for the Loans; provided however that, so long and no
Default is continuing, Borrower shall only be obligated to pay for such
independent evaluation one (1) time per calendar year.

2.17.9     Each policy of insurance (i) shall be issued by one or more insurance
companies each of which must have an A.M. Best Company financial and performance
rating of A-IX or better and are qualified or authorized by the Laws of the
State of Minnesota to assume the risks covered by such policy, (ii) with respect
to the property insurance described under the preceding Subsections, shall have
attached thereto standard non-contributing, non-reporting mortgagee clauses in
favor of and entitling Administrative Agent without contribution to collect any
and all proceeds payable under such insurance, either as sole payee or as joint
payee with Borrower, (iii) shall provide that such policy shall not be canceled
or modified for nonpayment of premiums without at least ten (10) days prior
written notice to Administrative Agent, or for any other reason without at least
thirty (30) days prior written notice to Administrative Agent, and (iv) shall
provide that any loss otherwise payable thereunder shall be payable
notwithstanding any act or negligence of Borrower which might, absent such
agreement, result in a forfeiture of all or a part of such insurance payment.
Borrower shall promptly pay all premiums when due on such insurance and, not
less than ten (10) days prior to the expiration dates of each such policy,
Borrower will deliver to Administrative Agent acceptable evidence of insurance,
such as either (i) a certificate of insurance with evidence of payment furnished
later when billed and paid, (ii) a renewal policy or policies marked “premium
paid”, or (iii) other evidence reasonably satisfactory to Administrative Agent
reflecting that all required insurance is current and in force. Borrower will
immediately give Notice to Administrative Agent of any cancellation of, or
change in, any insurance policy. Administrative Agent shall not, because of
accepting, rejecting, approving or obtaining insurance, incur any liability for
(A) the existence, nonexistence, form or legal sufficiency thereof, (B) the
solvency of any insurer, or (C) the payment of losses. Borrower may satisfy any
insurance requirement hereunder by providing one or more “blanket” insurance
policies, subject to Administrative Agent’s reasonable approval in each instance
as to limits, coverages, forms, deductibles, inception and expiration dates, and
cancellation provisions.

PAGE 20

 

 

2.17.10      Proceeds from Casualty or Condemnation.

(a)     Borrower shall give prompt notice to Administrative Agent of any
casualty or any condemnation or condemnation that is threatened in a written
notice that is received by Borrower.  If an Event of Default exists,
Administrative Agent is authorized, at its sole and absolute option, to
commence, appear in and prosecute, in its own or Borrower’s name, any action or
proceeding relating to any condemnation or casualty, and to make proof of loss
for and to settle or compromise any claim in connection therewith.  In such case
when an Event of Default exists, Lender shall have the right to receive all
condemnation awards and insurance proceeds (the “Net Proceeds”), and may deduct
therefrom all of its expenses.  However, so long as no Event of Default exists,
Borrower shall diligently assert its rights and remedies with respect to each
claim and promptly pursue the settlement and compromise of each claim subject to
Administrative Agent’s approval with respect to any such settlement and
compromise with a value greater than $2,000,000, which approval shall not be
unreasonably withheld or delayed.  If, prior to the receipt by Administrative
Agent of any condemnation award or insurance proceeds to which Lender is
entitled pursuant to the provisions of this Agreement, the Property shall have
been sold pursuant to the provisions of the Mortgage, Administrative Agent shall
have the right to receive such funds (a) to the extent of any remaining
Indebtedness after such sale with interest thereon, and (b) to the extent
necessary to reimburse Administrative Agent and Lender for their expenses.  If
any condemnation awards or insurance proceeds are paid to Borrower and are to be
paid to Administrative Agent pursuant to the applicable provisions of this
Agreement, Borrower shall receive the same in trust for Administrative Agent. 
Within ten (10) days after Borrower’s receipt of any condemnation awards or
insurance proceeds that are to be paid to Administrative Agent pursuant to the
provisions of this Agreement, Borrower shall deliver such awards or proceeds to
Administrative Agent in the form in which they were received, together with any
endorsements or documents that may be necessary to effectively negotiate or
transfer the same to Administrative Agent.  Borrower agrees to execute and
deliver from time to time, upon the request of Administrative Agent, such
further instruments or documents as may be requested by Administrative Agent to
confirm the grant and assignment to Lender of any condemnation awards or
insurance proceeds.

(b)     Net Proceeds must be utilized either for payment of the Obligations or
for the restoration of the Property.  Net Proceeds shall be utilized for the
restoration of the Property only if no Event of Default shall exist and only if
in the reasonable judgment of Administrative Agent, the Net Proceeds, together
with other funds deposited with Administrative Agent for that purpose, are
sufficient to pay the cost of the restoration pursuant to a budget and plans and
specifications reasonably approved by Administrative Agent, and (iii) the
restoration can be completed prior to the final maturity of the Loan and prior
to the date required by any permanent loan commitment or any purchase and sale
agreement or by the Target Lease.  Otherwise, Net Proceeds shall be utilized for
payment of the Obligations.

PAGE 21

 



(c)     If Net Proceeds are to be utilized for the restoration of the Property,
the Net Proceeds, together with any other funds deposited with Administrative
Agent for that purpose, must be deposited in a Borrower’s deposit account, which
shall be an interest-bearing account, with all accrued interest to become part
of Borrower’s deposit.  Borrower agrees that it shall include all interest and
earnings on any such deposit as its income (and, if Borrower is a partnership or
other pass-through entity, the income of its partners, members or beneficiaries,
as the case may be), and shall be the owner of all funds on deposit in the
Borrower’s deposit account for federal and applicable state and local tax
purposes.  Administrative Agent shall have the exclusive right to manage and
control all funds in the Borrower’s deposit account, but Administrative Agent
shall have no fiduciary duty with respect to such funds.  Administrative Agent
will advance the deposited funds from time to time to Borrower for the payment
of costs of restoration of the Property as the same are incurred from time to
time upon presentation of evidence reasonably acceptable to Administrative Agent
that such portion of the restoration completed to date has been completed
satisfactorily and lien free, accompanied by bills or statements for such costs
and customary lien waivers.  Any account fees and charges may be deducted from
the balance, if any, in the Borrower’s deposit account.  Borrower grants to
Administrative Agent a security interest in the Borrower’s deposit account and
all funds hereafter deposited to such deposit account, and any proceeds thereof,
as security for the Obligations.  Such security interest shall be governed by
the Uniform Commercial Code of Minnesota, and Administrative Agent shall have
available to it all of the rights and remedies available to a secured party
thereunder.  The Borrower’s deposit account may be established and held in such
name or names as Administrative Agent shall deem appropriate, including in the
name of Administrative Agent.

2.17.11      In the event of a transfer of the Property to FSP Transferee, a
merger by Borrower with FSP Transferee, or an acquisition of Borrower by FSP
Transferee, this Section 2.17 shall be construed to apply only with respect to
the Property.

2.18     Transfers, Encumbrances, Etc. Except in each case as permitted by the
Loan Documents, such as a transfer of the Property to a FSP Transferee, Borrower
shall not, voluntarily or involuntarily, directly or indirectly, sell, convey,
transfer, lease or otherwise dispose of, grant easements or other rights with
respect to, obtain a zoning reclassification or variance with respect to, or
mortgage, encumber or create a Lien or security interest in, the Property or any
portion therein or the income or any other revenues therefrom or permit or
suffer any such action to be taken.

2.19     Ownership, Merger, Consolidation, Purchase or Sale of Assets, Etc.
Except as permitted by this Agreement, such as a merger of Borrower and FSP
Transferee or an acquisition of Borrower by FSP Transferee, without the prior
written consent of the Required Lenders, Borrower shall not, directly or
indirectly, change, or permit to be changed, the structure or ownership of
Borrower from that existing on the date hereof, consolidate with, be acquired
by, or merge into or with any Person, or convey, sell, lease, or otherwise
dispose of all or any part of the property of Borrower, acquire any property
other than the Property, or change the shareholders of Borrower from that
existing on the date hereof. Notwithstanding the foregoing, Borrower may
transfer shares of preferred stock in Borrower without notice to or the consent
of the Required Lenders so long as there is only one (1) share of common stock
in Borrower and such one (1) share of common stock is held by Franklin Street
Properties Corp., a Maryland corporation, or a wholly owned subsidiary of
Franklin Street Properties Corp.

PAGE 22

 



2.20     Compliance with Law. Borrower shall comply with any applicable Law
affecting the Property or any part thereof and shall furnish Administrative
Agent, on demand, proof of compliance reasonably satisfactory in all respects to
Administrative Agent; provided, however, that Borrower shall have the right to
challenge or appeal any such Law so long as (a) Borrower shall prosecute such
challenge or appeal in good faith, at its own expense and by appropriate legal
proceedings, (b) Administrative Agent shall have received assurance reasonably
satisfactory to Administrative Agent that (i) such contest will not result in
the imposition of any civil or criminal liability or penalty and (ii) neither
the value of nor the use of such Property will be impaired or curtailed thereby,
(c) Borrower shall have furnished such security as may be required in the
proceeding or as may be reasonably requested by Administrative Agent, to insure
the cost of compliance, including all interest and penalties in connection
therewith, which shall be not less than 110% of the maximum liability of
Borrower as reasonably determined by Administrative Agent, and (d) the subject
matter of the applicable Law will be addressed to the reasonable satisfaction of
Administrative Agent promptly after such contest but in any event prior to the
time the security granted to Administrative Agent in the Property shall be
subjected to any Lien or otherwise jeopardized in the sole opinion of
Administrative Agent. The Property shall not be dependent on any other property
or premises or any interest therein other than the Property to fulfill any
material requirement of any Legal Requirement, except to the extent such Legal
Requirement is fulfilled pursuant to an REA. Borrower shall not permit, by act
or omission, any building or other improvement not subject to the Lien of the
Mortgage to rely upon the Property or any interest therein to fulfill any
material Legal Requirement, except to the extent such Legal Requirement is
fulfilled pursuant to an REA. In the event of a transfer of the Property to FSP
Transferee, a merger by Borrower with FSP Transferee, or an acquisition of
Borrower by FSP Transferee, this Section 2.20 shall be construed to apply only
with respect to the Property.

2.21     Governmental Approvals. Borrower shall keep all required Governmental
Approvals relating to the use and/or operation of the Improvements in full force
and effect at all times during the term of this Agreement, except with respect
to any Governmental Approvals for which the failure to do so could not result in
a Material Adverse Effect. In the event of a transfer of the Property to FSP
Transferee, a merger by Borrower with FSP Transferee, or an acquisition of
Borrower by FSP Transferee, this Section 2.21 shall be construed to apply only
with respect to the Property.

2.22     Special Purpose Entity. Except in the event of (i) a transfer of the
Property to FSP Transferee, (ii) a merger of Borrower and FSP Transferee, or
(iii) an acquisition of Borrower by FSP Transferee, until the Obligations have
been paid in full, Borrower shall preserve and keep in full force and effect its
existence as a Special Purpose Entity. Borrower shall not wind up, liquidate,
dissolve, reorganize, merge, or consolidate with or into, or convey, sell,
assign, transfer, lease, or otherwise dispose of all or substantially all of its
assets, or acquire all or substantially all of the assets of the business of any
Person, or permit any subsidiary of Borrower to do so except, in each case, as
permitted in the Mortgage or this Agreement. Borrower shall conduct business
only in its own name and shall not change its name, identity, or organization
structure, or the location of its chief executive office or principal place of
business (other than as expressly permitted by the Loan Documents) unless
Borrower (a) shall have obtained the prior written consent of Administrative
Agent to such change (which is not to be unreasonably withheld, conditioned or
delayed), and (b) shall have taken all actions necessary or reasonably requested
by Administrative Agent to file or amend any financing statement or continuation
statement reasonably required to assure perfection and continuation of
perfection of security interests under the Loan Documents.

PAGE 23

 



2.23     Estoppel. Either Administrative Agent or Borrower, within ten (10)
Business Days (but no more than twice during any twelve month period, unless
requested by Administrative Agent during the continuance of a Default) after the
other party’s request, shall furnish to the requesting party a written
statement, duly acknowledged, stating that (i) this Agreement, the Notes, the
Mortgage and the other Loan Documents are valid and binding obligations of such
party, enforceable in accordance with their terms, (ii) the maturity date of the
Loans, the unpaid principal balance of the Notes and the aggregate unpaid
principal balance of the Loans, (iii) the date to which interest on the Notes is
paid, (iv) this Agreement, the Notes, the Mortgage and the other Loan Documents
have not been released, subordinated or modified and (v) in the case of
Borrower, to its knowledge, there are no offsets or defenses against the
enforcement of this Agreement, the Notes, the Mortgage or any other Loan
Document. Alternatively, if any of the foregoing statements in clauses (i), (iv)
or (v) are untrue, the party issuing such written statement shall specify the
reasons therefor in detail.

2.24     Additional Indebtedness. Borrower shall not avail itself of or permit
any additional extension of credit or debt of any kind (whether recourse or
non-recourse, secured or unsecured) except for (a) Permitted Debt, and (b) the
debt incurred in connection with the Loan Documents, in any case, without the
prior consent of Administrative Agent, which consent may be withheld or granted
at Administrative Agent’s sole discretion. This Section 2.24 shall not apply to
Franklin Street Properties Corp. if Franklin Street Properties Corp. acquires
the Property, merges with Borrower or acquires Borrower.

2.25     Amendments to Organizational Documents. Borrower shall not amend its
Organizational Documents relating to compliance with the Special Purpose Entity
requirements or in any other manner which could be reasonably likely to result
in a Material Adverse Effect, without the prior written consent of
Administrative Agent, not to be unreasonably withheld. This Section 2.25
relating to compliance with the Special Purpose Entity requirements shall not
apply to Borrower or FSP Transferee if FSP Transferee acquires the Property,
merges with Borrower or acquires Borrower.

2.26     Transactions with Affiliates. Without the prior written consent of
Administrative Agent, Borrower shall not engage in any transactions with an
Affiliate of Borrower, except for transactions in the ordinary course of
business at prices and terms not less favorable to Borrower as could be obtained
on an arm’s-length basis from unrelated third parties. Administrative Agent
acknowledges and agrees that the agreements listed on Exhibit “G” comply with
the foregoing sentence. In the event of a transfer of the Property to FSP
Transferee, a merger by Borrower with FSP Transferee, or an acquisition of
Borrower by FSP Transferee, this Section 2.26 shall be construed to apply only
with respect to the Property.

PAGE 24

 



2.27     Alterations. Except as permitted by any of the Leases, Administrative
Agent’s prior written approval (not to be unreasonably withheld, conditioned or
delayed) shall be required in connection with any alterations to any
Improvements (including the removal of any fixtures or personal property covered
by the Mortgage, unless replaced with similar quality goods) that (a) would
reasonably be expected to have a Material Adverse Effect, (b) is reasonably
likely to materially compromise the structural integrity of the Improvements, or
(c) that are reasonably anticipated to have a cost in excess of $2,500,000. In
the event of a transfer of the Property to FSP Transferee, a merger by Borrower
with FSP Transferee, or an acquisition of Borrower by FSP Transferee, this
Section 2.27 shall be construed to apply only with respect to the Property.

2.28     Reciprocal Easement Agreements. Borrower shall not enter into,
terminate or modify any material terms or conditions contained in any REA
without Administrative Agent’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Borrower shall enforce, comply
with, and cause each of the parties to the REA to comply with all of the
material economic terms and conditions contained in the REA. In the event of a
transfer of the Property to FSP Transferee, a merger by Borrower with FSP
Transferee, or an acquisition of Borrower by FSP Transferee, this Section 2.28
shall be construed to apply only with respect to the Property.

2.29     Limitation on Distributions. So long as no Default exists and is
continuing, Borrower shall not be limited in paying dividends or making
distributions to its shareholders. During the continuance of a Default, Borrower
shall not pay any dividends to holders of its preferred stock or otherwise make
any distributions to its shareholders, in each case without the prior written
consent of Administrative Agent; provided, however, Borrower shall be permitted
to make any payment of dividends or other distributions based on Borrower’s good
faith estimate of its projected or estimated taxable income or otherwise as
necessary to retain Borrower’s status as a REIT, to meet the distribution
requirements of Section 857 of the Code, or to eliminate any Taxes to which
Borrower would otherwise be subject. In the event of a transfer of the Property
to FSP Transferee, a merger by Borrower with FSP Transferee, or an acquisition
of Borrower by FSP Transferee, this Section 2.29 shall be construed to apply
only with respect to the Property and the proceeds therefrom.

2.30     Additional Costs. Borrower will pay Administrative Agent, on demand,
for the Lenders’ costs or losses arising from any Change in Law which are
allocated to this Agreement or any credit outstanding under this Agreement.  The
allocation will be made as determined by the Administrative Agent, using any
reasonable method.  The costs include, without limitation, the following:



(a)     any reserve or deposit requirements (excluding any reserve requirement
already reflected in the calculation of the interest rate in this Agreement);
and

PAGE 25

 



(b)     any capital requirements relating to the Lenders’ assets and commitments
for credit.

In the event of a transfer of the Property to FSP Transferee, a merger by
Borrower with FSP Transferee, or an acquisition of Borrower by FSP Transferee,
this Section 2.30 shall be construed to apply only with respect to the Property.

Article 3 - REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Loans, Borrower hereby represents and warrants to
Administrative Agent and Lenders, to Borrower’s actual knowledge, as of the date
hereof that except as otherwise disclosed to Administrative Agent in writing:

3.1     Organization; Authorization; Enforceability. Borrower is a Special
Purpose Entity duly organized, validly existing and in good standing under the
laws of the State of Delaware. Borrower has complied with any and all Laws and
regulations concerning its organization, existence and the transaction of its
business, and has the right and power to own the Property as contemplated in
this Agreement and the other Loan Documents. Borrower is authorized to execute,
deliver and perform all of its obligations under the Loan Documents. No
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority is required for the due execution, delivery and
performance by Borrower of this Agreement, the other Loan Documents and all
other documents executed in connection herewith and therewith except such as
have been obtained by Borrower. This Agreement, the other Loan Documents and all
other documents executed in connection herewith and therewith are the legal,
valid and binding obligations of Borrower, enforceable against Borrower in the
accordance with their terms, subject to applicable bankruptcy, insolvency or
similar laws generally affecting the enforcement of creditors’ rights. Borrower
has heretofore delivered to Administrative Agent a true and complete copy of the
Organizational Documents of Borrower. The structure chart attached hereto as
Exhibit “F” sets forth a true, correct and complete representation of Borrower’s
organizational structure. Borrower has no employees.

3.2     Applicable Laws; Governmental Approvals.

(a)     Borrower is not to its actual knowledge in any material violation of any
Law, regulation or ordinance, or any order of any court or Governmental
Authority, and no provision of the Loan Documents violates any covenants or
restrictions affecting the Property, any order of any court or Governmental
Authority or any contract or agreement binding on Borrower or the Property.

(b)     To the extent required by applicable Law, Borrower has filed all
necessary tax returns and reports and has paid all Taxes and Other Charges
thereby shown to be owing. To Borrower’s knowledge, except as shown in the Title
Policy, there are no pending or proposed special or other assessments for public
improvements or otherwise affecting the Property, nor are there any contemplated
Improvements that will result in such special or other assessments. To the
extent permissible by applicable Law, Borrower shall have the right to timely
request an extension with respect to the filing of any tax returns or reports.

PAGE 26

 



(c)     The Land and Improvements comply in all material respects with all Laws,
including all subdivision and platting requirements.

(d)     The Improvements comply in all material respects with all Laws regarding
access and facilities for handicapped or disabled persons.

(e)     All Governmental Approvals, including without limitation, certificates
of completion or occupancy, necessary in connection with the ownership, use,
management and operation of the Property have been duly obtained, are in full
force and effect, and are held in the name of the Borrower, and to Borrower’s
actual knowledge, Borrower is not in default thereunder, except as would
otherwise not reasonably be expected to result in a Material Adverse Effect.

(f)     There is no proceeding pending or, to Borrower’s actual knowledge,
threatened, that seeks, or may reasonably be expected, to rescind, terminate,
modify or suspend any such Governmental Approval nor, to Borrower’s actual
knowledge, has any act or omission been committed which could afford any
Governmental Authority the right of forfeiture as against the Property, any part
thereof or any monies paid in performance of Borrower’s obligations under any of
the Loan Documents.

3.3     No Broker. No financial advisors, brokers, underwriters, placement
agents, agents or finders have been dealt with by Borrower in connection with
the Loan.

3.4     Tax Lots; Encroachments.

(a)     Other than as disclosed in the Title Policy or the Survey, the Land
owned by Borrower is not part of a larger tract of land owned by Borrower, is
not otherwise included under any unity of title or similar covenant with other
lands not encumbered by the Mortgage, and constitutes a separate tax lot or lots
with a separate tax assessment or assessments for the Land and Improvements,
independent of those for any other lands or improvements.

(b)     To Borrower’s actual knowledge, there are no encroachments on the Land
other than as disclosed in the Title Policy or the Survey and the Improvements
do not encroach upon any adjoining land or adjoining street.

(c)     To Borrower’s actual knowledge, and other than as may be disclosed in
the Title Policy or the Survey, all of the Improvements to be developed on the
Land lie wholly within the boundaries and building restriction lines of the
Property, and no improvements on adjoining properties encroach upon the
Property, so as to materially adversely affect the business or operations of the
Property.

3.5     Agreements. Other than as disclosed in the Title Policy or the Survey,
Borrower has not directly or indirectly conveyed, assigned or otherwise disposed
of or transferred (or agreed to do so) any development rights, air rights or
other similar rights, privileges or attributes with respect to the Property,
including those arising under any zoning or land use ordinance or other Law.
Other than as disclosed in the Title Policy or the Survey, Borrower is not a
party to any agreement or instrument or subject to any restriction which would
materially and adversely affect Borrower or the Property, or Borrower’s
business, properties or assets, operations or

PAGE 27

 



condition, financial or otherwise. To Borrower’s knowledge, Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower or the Property is bound,
except in each case, as otherwise would not be reasonably be expected to result
in a Material Adverse Effect. Other than as disclosed in the Title Policy or the
Survey, Borrower has no material financial obligation under any agreement or
instrument to which Borrower is a party or by which Borrower or the Property is
otherwise bound, other than (a) obligations incurred in the ordinary course of
the operation of the Property and (b) obligations under the Loan Documents.

3.6     Financial Condition.

(a)     As of March 31, 2012 (the date of the most recent financial statements
available), all financial data, including, without limitation, the balance
sheets, statements of cash flow, statements of income and operating expense and
rent rolls, that have been delivered to Administrative Agent in respect of
Borrower and/or the Property, to the extent created by or for Borrower, (a) are
true, complete and correct in all material respects, (b) accurately represent
the financial condition of Borrower or the Property, as applicable, as of the
date of such reports, and (c) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP throughout the periods covered, except as disclosed therein. Borrower
does not have any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and reasonably likely to have
a material adverse effect on the Property or the current and/or intended
operation thereof, except as referred to or reflected in said financial
statements. Since the date of such financial statements, there has been no
materially adverse change in the financial condition, operations or business of
Borrower from that set forth in said financial statements.

(b)     Borrower is not subject to any Bankruptcy Action or contemplating filing
any Bankruptcy Action, and Borrower has no actual knowledge of any Person
contemplating the filing of any Bankruptcy Action against it.

(c)     Borrower is not insolvent (as such term is defined in the Bankruptcy
Code) and Borrower will not be rendered insolvent by execution of the Loan
Documents or otherwise.

(d)     Borrower has (a) not entered into this transaction or executed any Note,
this Agreement or any other Loan Documents with the actual intent to hinder,
delay or defraud any creditor and (b) received reasonably equivalent value in
exchange for its obligations under such Loan Documents.

3.7     Utility Services. All utility services necessary for the operation and
management of all the Land and the Improvements are available at the boundaries
of such Land, including electric and heating and cooling facilities, telephone
service, water supply, storm and sanitary sewer facilities, except, in each
case, as otherwise would not be reasonably expected to result in a Material
Adverse Effect. Other than as disclosed in the Title Policy or the Survey, all
such utility services cross only dedicated public roads or property subject to
properly recorded easements in favor of the utility company providing the
service in question.

PAGE 28

 



3.8     Liens. Except as otherwise provided for in the Loan Documents, Borrower
has not made any contract or arrangement of any kind the performance of which by
the other party thereto would give rise to a lien on the Property other than
Permitted Liens.

3.9     Zoning. Based on the zoning letter issued by the City of Minneapolis,
dated July 18, 2012, the current use of the Property complies with all
applicable zoning ordinances, regulations and restrictive covenants affecting
the Land, all use restrictions of any Governmental Authority having jurisdiction
have been satisfied, and no violation of any Law or regulation exists with
respect thereto.

3.10     Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto actually known to
Borrower, and no event actually known to Borrower has occurred that, with the
passage of time and/or the giving of notice would constitute an event of default
thereunder. No management fees under any Management Agreement are accrued and
unpaid for more than the current month.

3.11     Not a Foreign Person. Borrower is not a foreign corporation, foreign
partnership, foreign trust, foreign estate or nonresident alien or a disregarded
entity owned by any of them (as those terms are defined in the Internal Revenue
Code of 1986), and if requested by Administrative Agent, Borrower will provide a
certification certifying such status, together with such additional information
as Administrative Agent may reasonably request.

3.12     Flood Zone. Based on the Survey, none of the Improvements on the
Property are located in an area identified by the Federal Emergency Management
Agency as an area having special flood hazards, or, if any portion of the
Improvements is located within such area, Borrower has obtained the insurance
prescribed in the Mortgage.

3.13     Litigation. There are no actions, suits or proceedings pending, or to
the actual knowledge of Borrower, threatened, against or affecting Borrower
and/or the Property which, in each case, if adversely determined, shall
materially affect the ability of Borrower to perform its obligations hereunder
or under any of the Loan Documents, or against the Property or involving the
validity or enforceability of the Mortgage or the priority of the Lien thereof,
at law or in equity, or before any court or Governmental Authority, and Borrower
is not in default or violation with respect to any order, writ, injunction,
decree or demand of any court of Governmental Authority. There are no material
actions or proceedings pending before any court, quasi-judicial body or
administrative agency relating to compliance of the Property with any applicable
zoning, subdivision, building, environmental or land use law, ordinance or
resolution, which, in each case, if adversely determined, shall materially
affect the ability of Borrower to perform its obligations hereunder or under any
of the Loan Documents.

3.14     No Conflicts. Neither the execution, delivery or performance of, nor
the consummation of the transactions contemplated by, this Agreement, the
Mortgage, the Notes or any other Loan Documents will result in a breach of, or
constitute a default under any other mortgage, deed of trust, lease, bank loan
or credit agreement, articles of organization, operating agreement, corporate
charter, bylaws, partnership agreement or other agreement or instrument to which
Borrower is a party or by which Borrower or any of its property may be bound or
affected.

PAGE 29

 



3.15     Public Access. Other than as disclosed in the Title Policy or the
Survey, all easements and rights of way necessary for the utilization of the
Improvements for their current uses have been acquired.

3.16     Leases. The rent roll (the “Rent Roll”), attached hereto as Exhibit
“E”, contains a true, correct and complete list of all existing Leases for the
Property and all information set forth on such Rent Roll is true and correct in
all material respects. Borrower represents and warrants to the Administrative
Agent and the Lenders with respect to the Leases that: (1) the Leases are valid
and in and full force and effect; (2) the Leases (including amendments) are in
writing and there are no oral agreements with respect thereto; (3) the copies of
the Leases delivered to the Administrative Agent are true and complete in all
material respects; (4) except as set forth on Exhibit “E”, to Borrower’s actual
knowledge, neither the landlord nor any tenant is in default under any of the
applicable Leases; (5) Borrower has no actual knowledge of any notice of
termination or default with respect to such Lease; (6) Borrower has not assigned
or pledged any of the Leases, the Rents or any interests therein except to the
Administrative Agent (on behalf of the Lenders); (7) no tenant or other party
has an unexpired option to purchase all or any portion of the Property, except
as set forth on Exhibit “E”; (8) to Borrower’s actual knowledge, no tenant has
the unilateral right to terminate its Lease prior to expiration of the stated
term of such Lease absent the occurrence of any casualty, condemnation or
default by Borrower thereunder, except as set forth on Exhibit “E”; and (9) no
tenant has prepaid more than one month’s rent in advance (except for security
deposits and other charges collected in accordance with the terms of the
applicable Lease ).

3.17     Usury. The terms of this Agreement are not usurious and Borrower has no
offsets or defenses with respect hereto or with respect to any other Loan
Document.

3.18     Condemnation. Borrower has not received any written notice of, nor has
any actual knowledge of, any actual or proposed exercise of the power of eminent
domain or other taking by any Governmental Authority or quasi-governmental body
or agency of all or any portion of the Property or any interest therein.

3.19     Physical Condition. Except as set forth in the “Property Condition
Report” delivered on or before the Closing Date, to Borrower’s actual knowledge,
the Property, including, without limitation, to the extent applicable, all
buildings, improvements, sidewalks, storm drainage systems, roofs, plumbing
systems, HVAC systems, fire protection systems, electrical systems, equipment,
elevators, exterior sidings and doors, landscaping, irrigation systems and all
structural components, are in good condition, order and repair in all material
respects, ordinary wear and tear excepted. Except as set forth in such “Property
Condition Report”, to Borrower’s actual knowledge, there exists no structural or
other material defects or damages in the Property, as a result of a casualty or
otherwise. Borrower has not received any written notice from any insurance
company or bonding company of any material defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

3.20     Title. Other than as disclosed in the Title Policy or the Survey,
Borrower has good, marketable and insurable fee simple title to the real
property comprising part of the Property and good title to the balance of the
Property, free and clear of all Liens whatsoever except the Permitted Liens,
such other Liens as are permitted pursuant to the Loan Documents and the Liens
created by the Loan Documents. None of the Permitted Liens, individually or in
the aggregate, materially interferes with the benefits of the security intended
to be provided by

PAGE 30

 



the Loan Documents, materially and adversely impairs the use or the operation of
the Property or materially impairs Borrower’s ability to pay their obligations
in a timely manner. The Mortgage, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a valid, perfected first
priority lien on the Property, subject only to Permitted Liens and (b) perfected
security interests in and to, and perfected collateral assignments of, all
personalty (including the Leases), all in accordance with the terms hereof, in
each case subject only to Permitted Liens, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents.
There are no claims for payment for work, labor or materials affecting the
Property which are or may become a Lien (other than a Permitted Lien) prior to,
or of equal priority with, the Liens created by the Loan Documents other than
those for which the aggregate claims would not constitute a Material Adverse
Effect and adequate resources exist for payment.

3.21     Hazardous Materials. Except as disclosed in the environmental reports
delivered to Administrative Agent prior to the date hereof, Borrower has no
actual knowledge of any Hazardous Materials located on or under the Property or
in the vicinity of the Property, and the Property is in material compliance with
all applicable Environmental Laws. No written notice has been given to Borrower
and, to the actual knowledge of Borrower, no notice has been given to any other
party in the chain of title to the Property, by any Governmental Authorities or
by any Person claiming any violation of, or requiring compliance with, any such
Law, or demanding payment or contribution for environmental damage. No
investigation, administrative order, consent order or agreement, litigation or
settlement with respect to Hazardous Materials is pending or, to the actual
knowledge of Borrower, proposed, threatened or anticipated.

3.22     Insurance. Borrower has obtained and delivered to Administrative Agent
certificates of insurance for the Property reflecting the insurance coverages,
amounts and other insurance requirements set forth in the Loan Documents. No
Person, including Borrower, has done, by act or omission, anything which would
materially and adversely impair the coverage of any such policy.

3.23     Reciprocal Easement Agreements

3.23.1     Neither Borrower, nor any other party is currently in default (nor
has any notice been given or received with respect to an alleged or current
default) under any of the terms and conditions of the REA, and the REA remains
unmodified and in full force and effect;

3.23.2     All easements granted pursuant to the REA which were to have survived
the site preparation and completion of construction (to the extent that the same
has been completed), remain in full force and effect and have not been released,
terminated, extinguished or discharged by agreement or otherwise;

3.23.3     All sums due and owing by Borrower to the other parties to the REA
(or by the other parties to the REA to the Borrower) pursuant to the terms of
the REA, including without limitation, all sums, charges, fees, assessments,
costs, and expenses in connection with any taxes, site preparation and
construction, non-shareholder contributions, and common area and other property
management activities have been paid, are current, and no lien has attached on
the Property (or threat thereof been made) for failure to pay any of the
foregoing;

PAGE 31

 



3.23.4     The terms, conditions, covenants, uses and restrictions contained in
the REA do not conflict in any manner with any terms, conditions, covenants,
uses and restrictions contained in any Lease or in any agreement between
Borrower and occupant of any peripheral parcel, including without limitation,
conditions and restrictions with respect to kiosk placement, tenant restrictions
(type, location or exclusivity), sale of certain goods or services, and/or other
use restrictions; and

3.23.5     The terms, conditions, covenants, uses and restrictions contained in
each Lease do not conflict in any manner with any terms, conditions, covenants,
uses and restrictions contained in the REA, any other Lease or in any agreement
between Borrower and occupant of any peripheral parcel, including without
limitation, conditions and restrictions with respect to kiosk placement, tenant
restrictions (type, location or exclusivity), sale of certain goods or services,
and/or other use restrictions.

3.24     Anti-Terrorism Laws. Neither Borrower nor any Person who controls
Borrower currently is identified by the Office of Foreign Assets Control,
Department of the Treasury (“OFAC”) or otherwise qualifies as a Embargoed
Person. Borrower is not in violation of any applicable law relating to anti
money laundering or anti terrorism, including, without limitation, those related
to transacting business with Embargoed Persons or the requirements of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107 56, and the
related regulations issued thereunder, including temporary regulations
(collectively, as the same may be amended from time to time, the “Patriot Act”).
To Borrower’s knowledge, no tenant at the Property is currently identified by
OFAC or otherwise qualifies as an Embargoed Person, or is owned or controlled by
an Embargoed Person.

3.25     Patriot Act. Borrower shall not (a) be or become subject at any time to
any law, regulation, or list of any government agency (including, without
limitation, the list maintained by OFAC and accessible through the OFAC website)
that prohibits or limits any Lender from making any advance or extension of
credit to Borrower or from otherwise conducting business with Borrower, or (b)
fail to provide documentary and other evidence of Borrower’s identity as may be
reasonably requested by Administrative Agent or any Lender at any time to enable
such person to verify Borrower’s identity or to comply with any applicable law
or regulation, including, without limitation, the Patriot Act. In addition,
Borrower hereby agrees to provide to Administrative Agent or any Lender any
additional information that such Person deems reasonably necessary from time to
time in order to ensure compliance with all applicable laws concerning money
laundering and terrorism. Administrative Agent and Lenders agree not to disclose
the identity of preferred stockholders of Borrower, except to the extent
required by applicable laws, and to the extent required by applicable laws, such
disclosure by Administrative Agent and Lenders shall be subject to the
confidentiality provisions set forth in this Agreement.

Article 4- DEFAULT AND REMEDIES

4.1     Events of Default. The occurrence of any one of the following shall be a
default under this Agreement (“Default”):

PAGE 32

 



(a)     (i) the principal of any Loans or any interest due hereunder is not paid
within five (5) days after due (except for payments at maturity which shall be
payable on maturity without any grace period), whether on the scheduled due date
or upon mandatory prepayment, acceleration, maturity or otherwise, or (ii) any
other Indebtedness is not paid within ten (10) days after notice from
Administrative Agent;

(b)     (i) any covenant, agreement, or condition, set forth in Sections 1.8,
2.17, 2.18 or 2.19 hereof is not fully and timely performed, observed or kept,
or (ii) any covenant, agreement, or condition, set forth in Sections 2.5, 2.16,
2.22 or 2.24 hereof is not fully and timely performed, observed or kept within
five (5) days after notice from Administrative Agent of a failure to perform,
observe or keep, or (iii) any other covenant, agreement or condition in any Loan
Document (other than covenants to pay the Indebtedness and other than Defaults
expressly listed in this Section 4.1) is not fully and timely performed,
observed or kept or any representation or warranty in any Loan Document is false
or misleading in any material respect and such failure to perform or
misrepresentation is not corrected for thirty (30) days after the first to occur
of (A) Borrower’s knowledge thereof, or (B) notice from Administrative Agent;
provided that, solely with respects covenants, agreements or conditions covered
under clause (iii), if such potential default is not an amount due and owing and
is not curable within such initial thirty (30) day period then Borrower shall
have an additional reasonable period to cure same not to exceed an additional
ninety (90) days, provided further that Borrower (1) has commenced to cure such
potential default during the initial thirty (30) day period, (2) is at all times
diligently and continuously proceeding to cure such potential default and (3)
such potential default could not reasonably expected to result in a Material
Adverse Effect;

(c)     the occurrence of a “Default” or “Event of Default” under any other Loan
Document (taking into account any applicable notice and cure period set forth in
such Loan Document);

(d)     Borrower conceals, removes or permits to be concealed or removed, any
part of its property, with intent to hinder, delay or defraud its creditors or
any of them, or makes or suffers a transfer of any of its property which may be
fraudulent under any bankruptcy, fraudulent conveyance or similar law; or makes
any transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; or suffers or permits,
while insolvent, any creditor to obtain a lien upon any of its property through
legal proceedings which are not vacated and such lien discharged prior to
enforcement thereof and in any event within sixty (60) days from the date
thereof;

(e)     the entry of an unstayed judgment in an aggregate amount exceeding
$2,000,000.00 against Borrower, which is not discharged within a period of ten
(10) business days after Borrower’s notice thereof, or the issuance of any
attachment, sequestration, or similar writ in such amount levied upon any of its
property which is not discharged within a period of sixty (60) days after
Borrower’s notice thereof;

(f)     any Loan Document, for any reason without Administrative Agent’s
specific written consent, ceasing to be in full force and effect, being declared
null and void or unenforceable in whole or in part, or the validity or
enforceability thereof, in whole or in part, being challenged or denied by any
party thereto other than Administrative Agent in any portion of the Property
becoming unenforceable in whole or in part, or ceasing to be of the priority
required by the Mortgage, or the validity or enforceability thereof, in whole or
in part, being challenged or denied by Borrower or any person obligated to pay
any part of the Indebtedness;

PAGE 33

 



(g)     the dissolution of Borrower;

(h)     except as permitted herein, Borrower’s assignment of this Agreement
without Administrative Agent’s prior written consent;

(i)     the Liens created pursuant to any Loan Document shall cease to be a
fully perfected enforceable first priority security interest;

(j)     Administrative Agent, Lenders, or their respective representatives not
being permitted by Borrower, at all reasonable times upon reasonable notice (and
at any time, without notice, in the case of an emergency), subject to reasonable
rules and regulations relating to safety and the rights of tenants, to enter
upon the Property and inspect the Improvements, in each case, in accordance with
the terms of this Agreement;

(k)     the occurrence of any Bankruptcy Action with respect to Borrower;

(l)     entry of an order for relief under the United States bankruptcy laws or
any other decree or order is entered by a court having jurisdiction over
Borrower or the Property (i) adjudging Borrower bankrupt or insolvent, or (ii)
approving a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of Borrower under the United States bankruptcy laws
or any other applicable federal or state law, or (iii) other than at the request
of Administrative Agent, appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator (or other similar official) of Borrower or the Property,
any portion thereof or any substantial part of the property of any thereof, or
(iv) ordering the winding up or liquidation of the affairs of Borrower and any
such decree or order continues unstayed or undismissed and in effect for a
period of sixty (60) days;

(m)     any purported termination or revocation of the Environmental Agreement;

(n)     Borrower’s failure to maintain any Swap Contract in accordance with
Section 2.5 and Exhibit “O”; and

(o)     Any material default of a material economic provision under the Target
Lease occurs and remains uncured (which cure may be undertaken by either
Borrower or Target Corporation) after the expiration of the applicable cure
period under the Target Lease.

4.2     Remedies. Upon a Default, Administrative Agent may with the consent of,
and shall at the direction of the Required Lenders, without notice, exercise any
and all rights and remedies afforded by this Agreement, the other Loan
Documents, Law, equity or otherwise, including (a) declaring any and all
Indebtedness immediately due and payable; (b) reducing any claim to judgment; or
(c) obtaining appointment of a receiver (to which Borrower hereby consents)
and/or judicial or nonjudicial foreclosure under the Mortgage; provided,
however, that upon a Default, Administrative Agent at its election may (but
shall not be obligated to) without the consent of and shall at the direction of
the Required Lenders, without notice, set off and apply, to the extent thereof
and to the maximum extent permitted by Law, any and all deposits, funds, or
assets at any time held and any and all other indebtedness at any time owing by
Administrative Agent or any Lender to or for the credit or account of Borrower
against any Indebtedness.

PAGE 34

 



Borrower hereby appoints Administrative Agent as Borrower’s attorney in fact,
which power of attorney is irrevocable and coupled with an interest, with full
power of substitution if Administrative Agent so elects, to do any of the
following in Borrower’s name upon the occurrence and during the continuance of a
Default: (i) endorse the name of Borrower on any checks or drafts representing
proceeds of any insurance policies, or other checks or instruments payable to
Borrower with respect to the Property; (ii) prosecute or defend any action or
proceeding incident to the Property; and (iii) pay, settle, or compromise all
bills and claims so as to clear title to the Property. Any amounts expended by
Administrative Agent itself or on behalf of Lenders to construct or complete the
Improvements or in connection with the exercise of its remedies herein shall be
deemed to have been advanced to Borrower hereunder as a demand obligation owing
by Borrower to Administrative Agent or Lenders as applicable and shall
constitute a portion of the Indebtedness, regardless of whether such amounts
exceed any limits for Indebtedness otherwise set forth herein. Neither
Administrative Agent nor Lenders shall have any liability to Borrower for the
sufficiency or adequacy of any such actions taken by Administrative Agent.

No delay or omission of Administrative Agent or Lenders to exercise any right,
power or remedy accruing upon the happening of a Default shall impair any such
right, power or remedy or shall be construed to be a waiver of any such Default
or any acquiescence therein. No delay or omission on the part of Administrative
Agent or Lenders to exercise any option for acceleration of the maturity of the
Indebtedness, or for foreclosure of the Mortgage following any Default as
aforesaid, or any other option granted to Administrative Agent and Lenders
hereunder in any one or more instances, or the acceptances by Administrative
Agent or Lenders of any partial payment on account of the Indebtedness, shall
constitute a waiver of any such Default, and each such option shall remain
continuously in full force and effect. No remedy herein conferred upon or
reserved to Administrative Agent and/or Lenders is intended to be exclusive of
any other remedies provided for in any Note or any of the other Loan Documents,
and each and every such remedy shall be cumulative, and shall be in addition to
every other remedy given hereunder, or under any Note or any of the other Loan
Documents, or now or hereafter existing at Law or in equity or by statute. Every
right, power and remedy given to Administrative Agent and Lenders by this
Agreement, any Note or any of the other Loan Documents shall be concurrent, and
may be pursued separately, successively or together against Borrower, or the
Property or any part thereof, or any personal property granted as security under
the Loan Documents, and every right, power and remedy given by this Agreement,
any Note or any of the other Loan Documents may be exercised from time to time
as often as may be deemed expedient by the Required Lenders.

Regardless of how a Lender may treat payments received from the exercise of
remedies under the Loan Documents for the purpose of its own accounting, for the
purpose of computing the Indebtedness, payments shall be applied as elected by
Lenders. No application of payments will cure any Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of Administrative Agent and Lenders hereunder or thereunder or at Law or in
equity.

PAGE 35

 

 

Article 5 - ADMINISTRATIVE AGENT

5.1     Appointment and Authorization of Administrative Agent.

(a)     Each Lender hereby irrevocably (subject to Section 5.9) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document,
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Administrative Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b)     [Intentionally Omitted].

(c)     No individual Lender or group of Lenders shall have any right to amend
or waive, or consent to the departure of any party from any provision of any
Loan Document, or secure or enforce the obligations of Borrower or any other
party pursuant to the Loan Documents, or otherwise, except for the
Administrative Agent to the extent expressly provided in this Agreement. All
such rights, on behalf of Administrative Agent or any Lender or Lenders, shall
be held and exercised solely by and at the option of Administrative Agent for
the pro rata benefit of the Lenders. Such rights, however, are subject to the
rights of a Lender or Lenders, as expressly set forth in this Agreement, to
approve matters or direct Administrative Agent to take or refrain from taking
action as set forth in this Agreement. Except as expressly otherwise provided in
this Agreement or the other Loan Documents, Administrative Agent shall have and
may use its sole discretion with respect to exercising or refraining from
exercising any discretionary rights, or taking or refraining from taking any
actions which Administrative Agent is expressly entitled to exercise or take
under this Agreement and the other Loan Documents, including, without
limitation, (i) the determination if and to what extent matters or items subject
to Administrative Agent’s satisfaction are acceptable or otherwise within its
discretion, (ii) the making of Administrative Agent Advances, and (iii) the
exercise of remedies pursuant to, but subject to, Article 4 or pursuant to any
other Loan Document, and any action so taken or not taken shall be deemed
consented to by Lenders.

(d)     In case of the pendency of any Bankruptcy Action, receivership,
liquidation, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower, no individual Lender or group of
Lenders shall have the right, and the Administrative Agent (irrespective of
whether the principal of the Loans shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
exclusively entitled and empowered on behalf of itself and the Lenders, by
intervention in such proceeding or otherwise:

PAGE 36

 



(i)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 6.10 allowed in such judicial proceeding);
and

(ii)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 6.10.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of the Lenders except as approved by Required Lenders or to
authorize Administrative Agent to vote in respect of the claims of Lenders
except as approved by Required Lenders in any such proceeding.

5.2     Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys in fact and shall be entitled to advice of counsel and other
consultant experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney in fact that it selects with reasonable care.

5.3     Liability of Administrative Agent. No Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of Lenders for any recital,
statement, representation or warranty made by Borrower or any subsidiary or
Affiliate of Borrower, or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrower or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of Borrower or any of its Affiliates.

PAGE 37

 



5.4     Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
person or persons, and upon advice and statements of legal counsel (including
counsel to any party to the Loan Documents), independent accountants and other
experts selected by Administrative Agent. Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document that requires the consent of Required Lenders or all Lenders
unless it shall first receive such advice or concurrence (or the deemed
concurrence) of the Required Lenders or all Lenders if required hereunder as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders or such greater
number of Lenders as may be expressly required hereby in any instance, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders. In the absence of written instructions from the Required
Lenders or such greater number of Lenders, as expressly required hereunder,
Administrative Agent may take or not take any action, at its discretion, unless
this Agreement specifically requires the consent of the Required Lenders or such
greater number of Lenders.

5.5     Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, unless Administrative
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default that Administrative Agent determines
will have a Material Adverse Effect. Administrative Agent will notify Lenders of
its receipt of any such notice. Administrative Agent shall take such action with
respect to such Default as may be requested by the Required Lenders in
accordance with Article 4; provided, however, that unless and until
Administrative Agent has received any such request, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default as it shall deem advisable or in the best
interest of Lenders.

5.6     Credit Decision; Disclosure of Information by Administrative Agent.

(a)     Each Lender acknowledges that none of Agent-Related Persons has made any
representation or warranty to it, and that no act by Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of Borrower shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lenders as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to Administrative Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of an investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower, and
all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information

PAGE 38

 



as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower.

(b)     Administrative Agent upon its receipt shall provide each Lender such
notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein. To the extent not already available to a
Lender, Administrative Agent shall also provide the Lender and/or make available
for the Lender’s inspection during reasonable business hours and at the Lender’s
expense, upon the Lender’s written request therefor: (i) copies of the Loan
Documents; (ii) such information as is then in Administrative Agent’s possession
in respect of the current status of principal and interest payments and accruals
in respect of the Loan; (iii) copies of all current financial statements in
respect of Borrower or other person liable for payment or performance by
Borrower of any obligations under the Loan Documents, then in Administrative
Agent’s possession with respect to the Loans; and (iv) other current factual
information then in Administrative Agent’s possession with respect to the Loans
and bearing on the continuing creditworthiness of Borrower, or any of their
respective Affiliates; provided that nothing contained in this Section shall
impose any liability upon Administrative Agent for its failure to provide a
Lender any of such Loan Documents, information, or financial statements, unless
such failure constitutes willful misconduct or gross negligence on
Administrative Agent’s part; and provided further that Administrative Agent
shall not be obligated to provide any Lender with any information in violation
of Law or any contractual restrictions on the disclosure thereof (provided such
contractual restrictions shall not apply to distributing to a Lender factual and
financial information expressly required to be provided herein). Except as set
forth above, Administrative Agent shall not have any duty or responsibility to
provide any Lenders with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of Borrower or any of its Affiliates which may come into the
possession of any of Agent-Related Persons.

5.7     Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, to the extent that Administrative
Agent is not reimbursed by or on behalf of Borrower, each Lender shall reimburse
Administrative Agent upon demand for its ratable share of any costs or out of
pocket expenses (including attorney fees) incurred by Administrative Agent as
described in Section 6.10. The undertaking in this Section shall survive the
payment of all Indebtedness hereunder and the resignation or replacement of
Administrative Agent.

PAGE 39

 



5.8     Administrative Agent in Individual Capacity. Administrative Agent, in
its individual capacity, and its Affiliates may make loans to, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with any party to the
Loan Documents and their respective Affiliates as though Administrative Agent
were not Administrative Agent hereunder and without notice to or consent of
Lenders. Lenders acknowledge that Borrower and Bank of America, N.A. or its
Affiliate have entered or may enter into Swap Transactions. Lenders acknowledge
that, pursuant to such activities, Bank of America, N.A. or its Affiliates may
receive information regarding any party to the Loan Documents, or their
respective Affiliates (including information that may be subject to
confidentiality obligations in favor of such parties or such parties’
Affiliates) and acknowledge that Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Pro Rata
Share of the Loans, Bank of America, N.A. shall have the same rights and powers
under this Agreement as any other Lenders and may exercise such rights and
powers as though it were not Administrative Agent or party to Swap Transactions,
and the terms “Lender” and “Lenders” include Bank of America, N.A. in its
individual capacity.

5.9     Successor Administrative Agent. Administrative Agent may, and at the
request of the Required Lenders as a result of Administrative Agent’s gross
negligence or willful misconduct in performing its duties under this Agreement
shall, resign as Administrative Agent upon 30 days’ notice to Lenders. If
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among Lenders a successor administrative agent for Lenders, which
successor administrative agent shall be consented to by the Borrower (which
consent shall not be unreasonably withheld, conditioned or delayed) at all times
other than during the continuance of a Default (which consent of the Borrower
shall not be required). If no successor administrative agent is appointed prior
to the effective date of the resignation of Administrative Agent, Administrative
Agent may appoint, after consulting with Lenders and obtaining Borrower’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed (provided that during the continuance of a Default, no such approval
shall be required), a successor administrative agent from among Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent hereunder shall
be terminated without any other or further act or deed on the part of such
retiring Administrative Agent or any other Lender. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article and other applicable Sections of this Agreement shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement. If no successor administrative
agent has accepted appointment as Administrative Agent by the date which is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and Lenders shall perform all of the duties of Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

PAGE 40

 



5.10     Acquisition and Transfers of Collateral.

(a)     If all or any portion of the Loan collateral is acquired by foreclosure
or by deed in lieu of foreclosure, Administrative Agent shall take title to the
collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Pro Rata Shares on the date of the foreclosure
sale or recordation of the deed in lieu of foreclosure (the “Acquisition Date”).
Administrative Agent and all Lenders hereby expressly waive and relinquish any
right of partition with respect to any collateral so acquired. After any
collateral is acquired, Administrative Agent shall appoint and retain one or
more persons (individually and collectively, “Property Manager”) experienced in
the management, leasing, sale and/or dispositions of similar properties.

After consulting with the Property Manager, Administrative Agent shall prepare a
written plan for the operation, management, maintenance, repair, sale and
disposition of the Loan collateral and a budget for the aforesaid, which may
include a reasonable management fee payable to Administrative Agent (the
“Business Plan”). Administrative Agent will deliver the Business Plan not later
than the sixtieth (60th) day after the Acquisition Date to each Lender with a
written request for approval of the Business Plan. If the Business Plan is
approved by the Required Lenders, Administrative Agent and the Property Manager
shall adhere to the Business Plan until a different Business Plan is approved by
the Required Lenders. Administrative Agent may propose an amendment to the
Business Plan as it deems appropriate, which shall also be subject to Required
Lender approval. If the Business Plan (as may be amended) proposed by
Administrative Agent is not approved by the Required Lenders, (or if sixty (60)
days have elapsed following the Acquisition Date without a Business Plan being
proposed by Administrative Agent), any Lender may propose an alternative
Business Plan, which Administrative Agent shall submit to all Lenders for their
approval. If an alternative Business Plan is approved by the Required Lenders,
Administrative Agent may appoint one of the approving Lenders to implement the
alternative Business Plan. Notwithstanding any other provision of this
Agreement, unless in violation of an approved Business Plan or otherwise in an
emergency situation, Administrative Agent shall, subject to subsection (a) of
this Section, have the right but not the obligation to take any action in
connection with the Loan collateral (including those with respect to Taxes,
Insurance Premiums, completion of construction, operation, management,
improvement, maintenance, repair, sale and disposition), or any portion thereof.

(b)     Upon request by Administrative Agent or Borrower at any time, Lenders
will confirm in writing Administrative Agent’s authority to sell, transfer or
release any such liens of particular types or items of Loan collateral pursuant
to this Section; provided, however, that (i) Administrative Agent shall not be
required to execute any document necessary to evidence such release, transfer or
sale on terms that, in Administrative Agent’s opinion, would expose
Administrative Agent to liability or create any obligation or entail any
consequence other than the transfer, release or sale without recourse,
representation or warranty, and (ii) such transfer, release or sale shall not in
any manner discharge, affect or impair the obligations of Borrower other than
those expressly being released.

PAGE 41

 



(c)     If only two (2) Lenders exist at the time Administrative Agent receives
a purchase offer for Loan collateral for which one of the Lenders does not
consent within ten (10) Business Days after notification from Administrative
Agent, the consenting Lender may offer (“Purchase Offer”) to purchase all of
non-consenting Lender’s right, title and interest in the collateral for a
purchase price equal to non-consenting Lender’s Pro Rata Share of the net
proceeds anticipated from such sale of such collateral (as reasonably determined
by Administrative Agent, including the undiscounted face principal amount of any
purchase money obligation not payable at closing) (“Net Sales Proceeds”). Within
ten (10) Business Days thereafter the non-consenting Lender shall be deemed to
have accepted such Purchase Offer unless the non-consenting Lender notifies
Administrative Agent that it elects to purchase all of the consenting Lender’s
right, title and interest in the collateral for a purchase price payable by the
non-consenting Lender in an amount equal to the consenting Lender’s Pro Rata
Share of the Net Sales Proceeds. Any amount payable hereunder by a Lender shall
be due on the earlier to occur of the closing of the sale of the collateral or
90 days after the Purchase Offer, regardless of whether the collateral has been
sold.

5.11     Application of Payments. Except as otherwise provided below with
respect to Defaulting Lenders, aggregate principal and interest payments,
payments for Indemnified Liabilities and/or foreclosure or sale of the
collateral, and net operating income from the collateral during any period it is
owned by Administrative Agent on behalf of the Lenders (“Payments”) shall be
apportioned pro rata among Lenders and payments of any fees (other than fees
designated for Administrative Agent’s separate account) shall, as applicable, be
apportioned pro rata among Lenders. Notwithstanding anything to the contrary in
this Agreement, all Payments due and payable to Defaulting Lenders shall be due
and payable to and be apportioned pro rata among Administrative Agent and
Electing Lenders. Such apportionment shall be in the proportion that the
Defaulting Lender Payment Amounts paid by them bears to the total Defaulting
Lender Payment Amounts of such Defaulting Lender. Such apportionment shall be
made until the Administrative Agent and Lenders have been paid in full for the
Defaulting Lender Payment Amounts. All pro rata Payments shall be remitted to
Administrative Agent and all such payments not constituting payment of specific
fees, and all proceeds of the Loan collateral received by Administrative Agent,
shall be applied first, to pay any fees, indemnities, costs, expenses (including
those in Section 5.7) and reimbursements then due to Administrative Agent from
Borrower; second, to pay any fees, costs, expenses and reimbursements then due
to Lenders from Borrower; third, to pay pro rata interest and late charges due
in respect of the Indebtedness and Administrative Agent Advances; fourth, to pay
or prepay pro rata principal of and to secure any Administrative Agent Advances;
fifth, to pay any Loans outstanding; sixth, to pay any indebtedness of Borrower
under Swap Transactions; and last, to Borrower, if required by law, or Lenders
in Pro Rata Share percentages equal to their percentages at the termination of
the Aggregate Commitments.

5.12     Benefit. The terms and conditions of this Article are inserted for the
sole benefit of Administrative Agent and Lenders; the same may be waived in
whole or in part, with or without terms or conditions, without prejudicing
Administrative Agent’s or Lenders’ rights to later assert them in whole or in
part.

5.13     Co Agents; Lead Managers. None of the Lenders or other persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co agent,” “book manager,” or “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of Lenders or other persons so identified
as a “syndication agent,” “documentation agent,” “co-agent” or “lead manager”
shall have or be deemed to have any fiduciary relationship with any Lenders.
Each Lender acknowledges that it has not relied, and will not rely, on any of
Lenders or other persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

PAGE 42

 



Article 6 - GENERAL TERMS AND CONDITIONS

6.1     Consents; Borrower’s Indemnity. Except where otherwise expressly
provided in the Loan Documents, in any instance where the approval, consent or
the exercise of Administrative Agent’s or Lenders’ judgment is required, the
granting or denial of such approval or consent and the exercise of such judgment
shall be (a) within the sole discretion of Administrative Agent or Lenders; (b)
deemed to have been given only by a specific writing intended for the purpose
given and executed by Administrative Agent or Lenders; and (c) free from any
limitation or requirement of reasonableness. Notwithstanding any approvals or
consents by Administrative Agent or Lenders, neither Administrative Agent nor
any Lender has any obligation or responsibility whatsoever for the adequacy,
form or content of any budget, any appraisal, any contract, any Lease, or any
other matter incident to the Property. Any inspection, appraisal or audit of the
Property or the books and records of Borrower, or the procuring of documents and
financial and other information, by or on behalf of Administrative Agent shall
be for Administrative Agent’s and Lenders’ protection only, and shall not
constitute an assumption of responsibility to Borrower or anyone else with
regard to the condition, value, maintenance or operation of the Property, or
relieve Borrower of any of Borrower’s obligations. Neither Administrative Agent
nor any Lender has any duty to supervise or to inspect the Property. Neither
Administrative Agent nor any Lender shall be liable or responsible for, and
Borrower shall indemnify each Agent-Related Person and each Lender and their
respective Affiliates, directors, officers, agents, attorneys and employees
(collectively, the “Indemnitees”) from and against: (a) any claim, action, loss
or cost (including reasonable attorney’s fees and costs but excluding
consequential or indirect damages unless such consequential or indirect damages
are incurred and required to be paid by Administrative Agent or a Lender to a
third-party) arising from or relating to (i) any defect in the Property or the
Improvements, (ii) any failure to protect or insure the Improvements, (iii) in
connection with the protection and preservation of the Loan collateral
(including those with respect to filing, registration and recording fees,
recordation and transfer taxes, title search or examination fees, engineer fees,
Taxes, Insurance Premiums, operation, management, improvements, maintenance,
repair, sale and disposition), (iv) the performance of any obligation of
Borrower hereunder, (v) any transaction, act, omission, event or circumstance in
any way connected with the Property including, but not limited to, any bodily
injury, death or property damage occurring in, upon or in the vicinity of the
Property through any cause whatsoever at any time or (vi) any Lease; (b) any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorney fees and costs) of any kind or nature whatsoever which may
at any time be imposed on, incurred by or asserted against any such Indemnitee
in any way relating to or arising out of or in connection with (i) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered by Borrower in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto; (c) any and all claims, demands, actions or
causes of action arising out of or relating to the use of Information (as
defined in Section 6.6) or other materials obtained through internet, Intralinks
or other similar information transmission systems

PAGE 43

 



in connection with this Agreement, except if as a result of such Indemnitee’s
breach of the terms of Section 6.6; and (d) any and all liabilities, losses,
costs or expenses (including reasonable attorney fees and costs) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, whether or not an
Indemnitee is a party to such claim, demand, action, cause of action or
proceeding and whether it is defeated, successful or withdrawn, (all the
foregoing, collectively, the “Indemnified Liabilities”); provided, however, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee (or its Affiliates, directors, officers, agents, attorneys and/or
employees). Nothing, including any advance or acceptance of any document or
instrument, shall be construed as a representation or warranty, express or
implied, to any party by Administrative Agent or Lenders. Inspection shall not
constitute an acknowledgment or representation by Administrative Agent or any
Lender that there has been or will be compliance with the Loan Documents, or
applicable Laws, governmental requirements and restrictive covenants.
Administrative Agent’s failure to inspect shall not constitute a waiver of any
of Administrative Agent’s or Lenders’ rights under the Loan Documents or at Law
or in equity. Notwithstanding the foregoing, Borrower’s indemnity obligations
under this Section 6.1 shall not apply to events or circumstances occurring
after the payoff of the Loans.

6.2     Miscellaneous. This Agreement may be executed in several counterparts,
all of which are identical, and all of which counterparts together shall
constitute one and the same instrument. The Loan Documents are for the sole
benefit of Administrative Agent, Lenders and Borrower and are not for the
benefit of any third party. A determination that any provision of this Agreement
is unenforceable or invalid shall not affect the enforceability or validity of
any other provision and the determination that the application of any provision
of this Agreement to any person or circumstance is illegal or unenforceable
shall not affect the enforceability or validity of such provision as it may
apply to other persons, entities or circumstances. Time shall be of the essence
with respect to Borrower’s, Administrative Agent’s and each Lender’s obligations
under the Loan Documents. This Agreement, and its validity, enforcement and
interpretation, shall be governed by New York law pursuant to Section 5-1401 of
General Obligations of the Laws of the State of New York (without regard to any
conflict of Laws principles) and applicable United States federal Law.

6.3     Notices.

PAGE 44

 



6.3.1     Modes of Delivery; Changes. Except as otherwise provided herein, all
notices, and other communications required or which any party desires to give
under this Agreement or any other Loan Document shall be in writing. Unless
otherwise specifically provided in such other Loan Document, all such notices
and other communications shall be deemed sufficiently given or furnished if
delivered by personal delivery, by nationally recognized overnight courier, by
registered or certified United States mail, postage prepaid, by facsimile (with,
subject to Subsection 6.3.2 below, a confirmatory duplicate copy sent by first
class United States mail), or by electronic mail (pursuant to procedures
approved by Administrative Agent, provided that approval of such procedures may
be limited to particular notices or communications) addressed to the party to
whom directed, addressed to Borrower at the addresses set forth at the end of
this Agreement or to Administrative Agent or Lenders at the addresses specified
for notices on the Schedule of Lenders (unless changed by similar notice in
writing given by the particular party whose address is to be changed). Any such
notice or communication shall be deemed to have been given and received either
(i) at the time of personal delivery or, (ii) in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, (iii) in the case of facsimile, upon receipt, or (iv) in
the case of electronic mail upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient; provided,
however, that service of a notice required by any applicable statute shall be
considered complete when the requirements of that statute are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in any Loan Document or
to require giving of notice or demand to or upon any person in any situation or
for any reason. Notwithstanding the foregoing or anything to the contrary
herein, Borrower shall be entitled to deal exclusively with Administrative Agent
and Borrower’s delivery of any notice, report, document, information or other
item to Administrative Agent shall be deemed, with respect to Borrower as having
been timely delivered to any Lender to the extent Borrower shall be obligated to
send the same to any Lender hereunder.

6.3.2     Effectiveness of Facsimile Documents and Signatures. The Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
parties to the Loan Documents. The Administrative Agent may also require that
any such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

6.3.3     Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such person on each notice
purportedly given by or on

PAGE 45

 



behalf of Borrower. If a Lender does not notify or inform Administrative Agent
of whether or not it consents to, or approves of or agrees to any matter of any
nature whatsoever with respect to which its consent, approval or agreement is
required under the express provisions of this Agreement or with respect to which
its consent, approval or agreement is otherwise requested by Administrative
Agent, in connection with the Loans or any matter pertaining to the Loans,
within ten (10) Business Days after such consent, approval or agreement is
requested by Administrative Agent, such Lender shall be deemed to have given its
consent, approval or agreement, as the case may be, with respect to the matter
in question; provided that such deeming provision shall run solely to the
benefit of Administrative Agent and the other Lenders and in no event shall run
to the benefit of Borrower or any of their respective Affiliates.

6.4     Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Administrative Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law, to a depository
(including Administrative Agent, any Lender or its or their Affiliates) for
returned items or insufficient collected funds, or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
of any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

6.5     Successors and Assigns.

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender except as otherwise permitted by the Loan Documents, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)     Notwithstanding the foregoing, so long as no Event of Default exists,
Borrower may (i) transfer the Property to, (ii) merge with, or (iii) be acquired
by Franklin Street Properties Corp., or a wholly owned subsidiary of Franklin
Street Properties Corp. (a “FSP Transferee”), and this Agreement shall remain in
full force and effect, provided that:

PAGE 46

 



(i)     FSP Transferee assumes and agrees to pay the Obligations as and when due
and, prior to or concurrently with the closing of such transfer, FSP Transferee
shall execute, without any cost or expense to Administrative Agent, such
documents and agreements as Administrative Agent shall reasonably require to
evidence and effectuate said assumption;

(ii)     Borrower and FSP Transferee, without any cost to Administrative Agent,
shall furnish any information requested by Administrative Agent for the
preparation of, and shall authorize Administrative Agent to file, new financing
statements and financing statement amendments and other documents to the fullest
extent permitted by applicable law, and shall execute any additional documents
reasonably requested by Administrative Agent;

(iii)     Borrower shall have delivered to Administrative Agent, without any
cost or expense to Administrative Agent, such endorsements to Administrative
Agent’s Title Policy insuring that fee simple title to the Property is vested in
FSP Transferee (if applicable), hazard insurance endorsements or certificates
and other similar materials as Administrative Agent may deem necessary at the
time of the transfer, all in form and substance satisfactory to Administrative
Agent;

(iv)     FSP Transferee shall have furnished to Administrative Agent, if FSP
Transferee is a corporation, partnership, limited liability company or other
entity, all appropriate papers evidencing FSP Transferee’s organization and good
standing, and the qualification of the signers to execute the assumption of the
Obligations, which papers shall include certified copies of all documents
relating to the organization and formation of FSP Transferee and of the
entities, if any, which are partners or members of FSP Transferee. FSP
Transferee and such constituent partners, members or shareholders of Transferee
(as the case may be), as Administrative Agent shall require, shall comply with
the covenants set forth in Article 2 hereof, to the extent applicable to the FSP
Transferee; provided, however, (x) the covenants contained in Sections 2.3, 2.8,
2.9, 2.12, 2.16, 2.17, 2.20, 2.21, 2.26, 2.27, 2.28, 2.29 and 2.30 shall apply
only with respect to the Property or shall apply as expressly set forth in such
Sections in the event Borrower (i) transfers the Property to FSP Transferee;
(ii) merges with FSP Transferee; or (iii) is acquired by FSP Transferee, (y) the
FSP Transferee shall not be required to comply with Section 2.22 (Special
Purpose Entity) or 2.25 (Amendments to Organizational Documents) with respect to
compliance with the Special Purposes Entity requirements; and (z) Franklin
Street Properties Corp. shall not be required to comply with Section 2.24
(Additional Indebtedness).

(v)     FSP Transferee shall assume the obligations of Borrower under any
Management Agreement or provide a new management agreement with a new manager
which meets with the requirements of Section 2.4 hereof and assign to
Administrative Agent as additional security such new management agreement;

(vi)     FSP Transferee shall furnish an opinion of counsel satisfactory to
Administrative Agent and its counsel may reasonably request; and

PAGE 47

 



(vii)     If the FSP Transferee is not Franklin Street Properties Corp., then
Franklin Street Properties Corp. shall execute a joinder to this Agreement,
thereby agreeing to be bound by the provisions of Section 7.1.2 hereof.

(c)     Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and Pro Rata Share of the Loans at the time owing to it);
provided that:

(i)     except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and Pro Rata Share of the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund as defined in subsection (i) of this Section with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes its Pro Rata Share of the Loans outstanding) subject to each
such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent, shall not
be less than $10,000,000 unless each of the Administrative Agent and, so long as
no Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

(ii)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to its Pro Rata Share of the Loans and the
Commitment assigned;

(iii)     any assignment of a Commitment must be approved by Administrative
Agent and, so long as no Default has occurred and is then continuing, Borrower,
unless the person that is the proposed assignee is itself a Lender or an
Affiliate or Approved Fund thereof (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and

(iv)     the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (d) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement arising or relating to the period following the effective date
specified in each Assignment and Assumption (and, in the case of an Assignment
and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of this Agreement with respect to
Borrower’s obligations surviving termination of this Agreement). Upon request,
Administrative Agent shall prepare and Borrower shall execute and deliver a Note
(“Replacement Note”) to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section.

PAGE 48

 

 

(d)     Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of each Lender’s Pro Rata Share of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(e)     Any Lender may, without the consent of, but with prior notice to
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or its
Pro Rata Share of the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) Borrower, Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and (iv) except to
the extent consented to by Administrative Agent in its sole discretion with
respect to each participation, any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement.

(f)     Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(g)     A Participant shall not be entitled to receive any greater payment under
Sections 1.7, 1.8 or 1.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.

PAGE 49

 



(h)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto and no
such pledge or assignment shall result in any increased cost or expense to
Borrower under Section 1.7, 1.8 or 1.10, increase the liabilities or obligations
of Borrower under the Loan Documents or diminish the rights of Borrower under
the Loan Documents.

(i)     If the consent of Borrower to an assignment or to an assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment threshold specified in clause (i) of the provision to the
first sentence of subsection (c) above), Borrower shall be deemed to have given
its consent ten (10) Business Days after the date notice thereof has been
delivered by the assigning Lender (through Administrative Agent) unless such
consent is expressly refused by Borrower prior to such tenth Business Day.

(j)     Borrower acknowledges that Bank of America, N.A. may elect to syndicate
a portion of the Loans to one or more Lenders provided that each such Lender is
an Eligible Assignee (the “Syndication”) and in connection therewith, Borrower
will take all actions as Administrative Agent may reasonably request to assist
Arranger in its Syndication effort. Without limiting the generality of the
foregoing, Borrower shall, at the request of Arranger (i) facilitate the review
of the Loans and the Property by any prospective lender; (ii) assist Arranger
and otherwise cooperate with Arranger in the preparation of information offering
materials (which assistance may include reviewing and commenting on drafts of
such information materials and drafting portions thereof); (iii) deliver updated
information on Borrower and the Property; (iv) make representatives of Borrower
available at reasonable times and upon reasonable notice to meet with
prospective lenders at tours of the Property and bank meetings; (v) facilitate
direct contact between the senior management and advisors of Borrower and any
prospective lender; and (vi) provide Arranger with all information reasonably
deemed necessary by it to complete the Syndication successfully. Administrative
Agent and each Lender hereby acknowledges and agrees that such cooperation with
the Syndication shall be at no cost or expense to Borrower (other than
Borrower’s own expenses) except to the extent provided in the Fee Letter.

(k)     As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other person (other than a natural person) approved
by the Administrative Agent and, unless a Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld,
conditioned or delayed, subject to the requirements of Section 6.5(c).

“Fund” means any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial real
estate loans and similar extensions of credit in the ordinary course of its
business.

PAGE 50

 

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

6.6     Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
regulatory authority; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any Swap
Transaction or credit derivative transaction relating to obligations of
Borrower; (g) with the consent of the Borrower; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, all such
information shall be deemed to be confidential unless the Borrower has clearly
and conspicuously marked such information as “PUBLIC” on the first page thereof.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the Loan and Loan Documents.

Administrative Agent and Lenders acknowledge and agree that Borrower (i) is a
public reporting company with the United States Securities and Exchange
Commission (the “SEC”); (ii) does not need to seek approval from or give notice
to Administrative Agent or any Lender to make any filing with the SEC; and (iii)
is permitted to “go private” at any time, without notice to or approval from
Administrative Agent or any Lender.

6.7     Set-off. In addition to any rights and remedies of Administrative Agent
and Lenders provided by Law, upon the occurrence and during the continuance of
any Default, Administrative Agent and each Lender is authorized at any time and
from time to time, without prior notice to Borrower any such notice being waived
by Borrower, to set-off and apply any and

PAGE 51

 



all deposits, general or special, time or demand, provisional or final, any time
owing by Administrative Agent or such Lender hereunder or under any other Loan
Document to or for the credit or the account of Borrower against any and all
Indebtedness of Borrower, irrespective of whether or not the Administrative
Agent or such Lender shall have made demand under this Agreement or any other
Loan Document and although such Indebtedness may be contingent or unmatured or
denominated in a currency different from that of the applicable depositor
indebtedness. Each Lender agrees promptly to notify Borrower and Administrative
Agent after any such set off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set off and application.

6.8     Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the portions of the Loans advanced
by it any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the portions of the Loans made by them, as shall be necessary
to cause such purchasing Lender to share the excess payment in respect of such
portions of the Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 6.4 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered without
further interest thereon. Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of set-off), but subject
to Section 6.7 with respect to such participation as fully as if such Lender
were the direct creditor of Borrower in the amount of such participation,
provided that such participant shall not be entitled to obtain an amount greater
than its applicable Lender would be entitled to. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

6.9     Amendments; Survival. Administrative Agent and Lenders shall be entitled
to amend (whether pursuant to a separate intercreditor agreement or otherwise)
any of the terms, conditions or agreements set forth in Article 5 (other than
with respect to the rights granted to Borrower pursuant to Section 5.9, which
shall, to the extent applicable, require the Borrower’s consent) or as to any
other matter in the Loan Documents respecting payments to Administrative Agent
or Lenders or the required number of the Lenders to approve or disapprove any
matter or to take or refrain from taking any action, without the consent of
Borrower or any other person or the execution by Borrower or any other person of
any such amendment or intercreditor

PAGE 52

 



agreement. Subject to the foregoing, Administrative Agent may amend or waive any
provision of this Agreement or any other Loan Document, or consent to any
departure by any party to the Loan Documents therefrom which amendment, waiver
or consent is intended to be within Administrative Agent’s discretion or
determination, or otherwise in Administrative Agent’s reasonable determination
is ministerial in nature; provided, however, that otherwise no such amendment,
waiver or consent shall be effective unless in writing, signed by the Required
Lenders and Borrower or the applicable party to the Loan Documents, as the case
may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; and provided further that no such amendment, waiver or
consent shall:

(a)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 4.2), without the written consent of
such Lender (it being understood that a waiver of a Default shall not constitute
an extension or increase in any Lender’s Commitment);

(b)     postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document, without the written consent of each Lender directly affected thereby;

(c)     reduce the principal of, or the rate of interest specified herein on,
any portion of the Loans or any fees or other amounts payable hereunder or under
any other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that the Administrative Agent may waive any
obligation of the Borrower to pay interest at the Default Rate and/or late
charges for periods of up to thirty days, and only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the Default Rate or late charges thereafter, or to amend the
definition of “Default Rate” or “late charges”;

(d)     change the percentage of the combined Commitments or of the aggregate
unpaid principal amount of the Loans which is required for the Lenders or any of
them to take any action hereunder, without the written consent of each Lender;

(e)     change the definition of “Pro Rata Share” or “Required Lender” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(f)     amend this Section, or Section 6.8, without the written consent of each
Lender;

(g)     release the liability of Borrower without the written consent of each
Lender (except as permitted by Section 2.20(c));

(h)     permit the sale, transfer, pledge, mortgage or assignment of any
material Loan collateral or any direct or indirect interest in Borrower, except
as expressly permitted under the Loan Documents, without the written consent of
each Lender; or

PAGE 53

 



(i)     transfer or release any lien on, or after foreclosure or other
acquisition of title by Administrative Agent on behalf of the Lenders transfer
or sell, any Loan collateral except as permitted in Section 5.10, without the
written consent of each Lender;

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased without the consent of such
Lender.

This Agreement shall continue in full force and effect until the Indebtedness is
paid or otherwise satisfied in full and all of Administrative Agent’s and
Lenders’ obligations under this Agreement are terminated; and all
representations and warranties and all provisions herein for indemnity of the
Indemnitees, Administrative Agent and Lenders (and any other provisions herein
specified to survive) shall survive payment in full, satisfaction or discharge
of the Indebtedness, the resignation or removal of Administrative Agent or
replacement of any Lender, and any release or termination of this Agreement or
of any other Loan Documents.

6.10     Costs and Expenses. Without limiting any Loan Document and to the
extent not prohibited by applicable Laws, Borrower shall pay when due, shall
reimburse to Administrative Agent within ten (10) Business Days of written
demand and shall indemnify Administrative Agent from, all reasonable actual
out-of-pocket fees, costs, and expenses paid or incurred by (i) Administrative
Agent in connection with the negotiation, preparation and execution of this
Agreement and the other Loan Documents (and any amendments, approvals, consents,
waivers and releases requested by Borrower from time to time) and (ii)
Administrative Agent or any Lender, in connection with the disbursement,
administration or collection of the Loans the enforcement of the obligations of
Borrower or the exercise of any right or remedy of Administrative Agent or any
Lender, including in the case of (i) and (ii) (a) all reasonable out-of-pocket
fees and expenses of Administrative Agent’s counsel and, in the case of
collection and enforcement, each Lender’s counsel; (b) Appraisal, re appraisal
and survey costs performed in connection with closing and to the extent
otherwise required to be paid by Borrower under this Agreement; (c) title
insurance charges and premiums in connection with closing or as otherwise
expressly provided herein; (e) title search or examination costs, including
abstracts, abstractors’ certificates and uniform commercial code searches
performed in connection with closing or as otherwise expressly provided herein;
(d) judgment and tax lien searches for Borrower performed in connection with
closing or as otherwise expressly provided herein; (f) escrow fees charged by
the title company in connection with closing; (g) fees and costs of
environmental investigations, site assessments and remediations; (h) recordation
taxes, documentary taxes, transfer taxes and mortgage taxes in connection with
closing and to the extent otherwise required to be paid by Borrower under this
Agreement; (i) filing and recording fees in connection with closing and to the
extent otherwise required to be paid by Borrower under this Agreement; and (j)
loan brokerage fees; provided, however that Borrower obligation any fees
incurred in connection with a Syndication shall be subject to the restrictions
set forth in the Fee Letter. Borrower shall pay all costs and expenses incurred
by Administrative Agent, including reasonable attorneys’ fees, if the
obligations or any part thereof are sought to be collected by or through an
attorney at law, whether or not involving probate, appellate, administrative or
bankruptcy proceedings. Borrower shall pay all costs and expenses of complying
with the Loan Documents. Borrower’s obligations under this Section shall survive
the delivery of the Loan Documents, the making of advances, the payment in full
of the Indebtedness, the release or reconveyance of any of the Loan Documents,
the foreclosure of the Mortgage or conveyance in lieu of foreclosure, any
bankruptcy or other debtor relief proceeding, and any other event whatsoever.

PAGE 54

 



6.11     Tax Forms.

(a)     (i)     Each Lender, and each holder of a participation interest herein,
that is not a “United States person” (a “Foreign Lender”) within the meaning of
Section 7701(a)(30) of the Code shall, to the extent it is legally able to do
so, deliver to Administrative Agent, prior to receipt of any payment subject to
withholding (or upon accepting an assignment or receiving a participation
interest herein), two duly signed completed copies of either Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to a
complete exemption from, or reduction of, withholding on all payments to be made
to such Foreign Lender by Borrower pursuant to this Agreement) or Form W-8ECI or
any successor thereto (relating to all payments to be made to such Foreign
Lender by Borrower pursuant to this Agreement) of the United States Internal
Revenue Service or such other evidence satisfactory to Borrower and
Administrative Agent that such Foreign Lender is entitled to an exemption from
or reduction of, United States withholding tax, including any exemption pursuant
to Section 881(c) of the Code. Thereafter and from time to time, each such
Foreign Lender shall (A) promptly submit to Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is satisfactory to Borrower and
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by Borrower pursuant to the Loan Documents, (B) promptly notify
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lenders,
and as may be reasonably necessary (including the re-designation of its Lending
Office, if any) to avoid any requirement of applicable Laws that Borrower makes
any deduction or withholding for taxes from amounts payable to such Foreign
Lender. If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.

(ii)     Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of United States Internal Revenue
Service Form W-8IMY (or any successor thereto), together with any information
such Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Lender is
not acting for its own account with respect to a portion of any such sums
payable to such Lender.

PAGE 55

 

 

(iii)     Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 1.10, (A) with respect to any Additional Taxes
required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits with an United
States Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY pursuant to this
subsection (a) of this Section, or (B) if such Lender shall have failed to
satisfy the foregoing provisions of this subsection (a); provided that if such
Lender shall have satisfied the requirement of this subsection (a) on the date
such Lender became a Lender or ceased to act for its own account with respect to
any payment under any of the Loan Documents, nothing in this subsection (a)
shall relieve Borrower of its obligation to pay any amounts pursuant to Section
1.10 in the event that, as a result of any change in any applicable law, treaty
or governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate.

(iv)     The Administrative Agent may, without reduction, withhold any
Additional Taxes required to be deducted and withheld from any payment under any
of the Loan Documents with respect to which Borrower is not required to pay
additional amounts under this subsection (a).

(b)     Upon the request of Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to Administrative Agent two duly signed completed copies of United
States Internal Revenue Service Form W-9. If such Lender fails to deliver such
forms, then Administrative Agent may withhold from any interest payment to such
Lender an amount equivalent to the applicable back-up withholding tax imposed by
the Code, and Borrower shall not be required to pay such Lender any amounts
attributable to Additional Taxes resulting therefrom.

(c)     If any Governmental Authority asserts that Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify Administrative Agent therefor, including all penalties and interest
and costs and expenses (including attorney fees) of Administrative Agent. The
obligation of Lenders under this subsection shall survive the removal or
replacement of a Lender, the payment of all Indebtedness, the resignation or
replacement of Administrative Agent and termination of this Agreement and/or any
other Loan Document.

PAGE 56

 

 

6.12     Further Assurances. Borrower will, upon Administrative Agent’s request,
(a) promptly correct any defect, error or omission in any Loan Document; (b)
execute, acknowledge, deliver, procure, record or file such further instruments
and do such further acts as Administrative Agent deems reasonably necessary,
desirable or proper to carry out the purposes of the Loan Documents and to
identify and subject to the liens and security interest of the Loan Documents
any property intended to be covered thereby, including any renewals, additions,
substitutions, replacements, or appurtenances to the Property; (c) execute,
acknowledge, deliver, procure, file or record any document or instrument
Administrative Agent deems reasonably necessary, desirable, or proper to protect
the liens or the security interest under the Loan Documents against the rights
or interests of third persons; and (d) provide such certificates, documents,
reports, information, affidavits and other instruments and do such further acts
deemed reasonably necessary, desirable or proper by Administrative Agent to
comply with the requirements of any agency having jurisdiction over
Administrative Agent. In addition, at any time, and from time to time, upon
request by Administrative Agent or any Lender, Borrower will, at Borrower’s
expense, provide any and all further instruments, certificates and other
documents as may, in the reasonable opinion of Administrative Agent or such
Lender, be necessary or desirable in order to verify Borrower’s identity and
background in a manner reasonably satisfactory to Administrative Agent or such
Lender.

6.13     Inducement to Lenders. The representations and warranties contained in
this Agreement and the other Loan Documents (a) are made to induce Lenders to
make the Loans and extend any other credit to or for the account of the Borrower
pursuant hereto, and Administrative Agent and Lenders are relying thereon, and
will continue to rely thereon, and (b) shall survive any bankruptcy proceedings
involving Borrower or the Property, foreclosure, or conveyance in lieu of
foreclosure.

6.14     Forum. Each party to this Agreement hereby irrevocably submits
generally and unconditionally for itself and in respect of its property to the
jurisdiction of any state court, or any United States federal court, sitting in
the State specified in Section 6.2 of this Agreement over any suit, action or
proceeding arising out of or relating to this Agreement or the Indebtedness.
Each party to this Agreement hereby irrevocably waives, to the fullest extent
permitted by Law, any objection that they may now or hereafter have to the
laying of venue in any such court and any claim that any such court is an
inconvenient forum.

6.15     Interpretation. References to “Dollars,” “$,” “money,” “payments” or
other similar financial or monetary terms are references to lawful money of the
United States of America. References to Articles, Sections, and Exhibits are,
unless specified otherwise, references to articles, sections and exhibits of
this Agreement. Words of any gender shall include each other gender. Words in
the singular shall include the plural and words in the plural shall include the
singular. References to Borrower shall mean, each person comprising same,
jointly and severally. References to “persons” shall include both natural
persons and any legal entities, including public or governmental bodies,
agencies or instrumentalities. The words “include” and “including” shall be
interpreted as if followed by the words “without limitation”. Captions and
headings in the Loan Documents are for convenience only and shall not affect the
construction of the Loan Documents.

PAGE 57

 



6.16     No Partnership, etc. The relationship between Lenders (including
Administrative Agent) and Borrower is solely that of lender and borrower.
Neither Administrative Agent nor any Lender has any fiduciary or other special
relationship with or duty to Borrower and none is created by the Loan Documents.
Nothing contained in the Loan Documents, and no action taken or omitted pursuant
to the Loan Documents, is intended or shall be construed to create any
partnership, joint venture, association, or special relationship between
Borrower and Administrative Agent or any Lender or in any way make
Administrative Agent or any Lender a co principal with Borrower with reference
to the Property or otherwise. In no event shall Administrative Agent’s or
Lenders’ rights and interests under the Loan Documents be construed to give
Administrative Agent or any Lender the right to control, or be deemed to
indicate that Administrative Agent or any Lender is in control of, the business,
properties, management or operations of Borrower.

6.17     Records. The unpaid amount of the Loans and the amount of any other
credit extended by Administrative Agent or Lenders to or for the account of
Borrower set forth on the books and records of Administrative Agent shall be
presumptive evidence of the amount thereof owing and unpaid, absent manifest
error, but failure to record any such amount on Administrative Agent’s books and
records shall not limit or affect the obligations of Borrower under the Loan
Documents to make payments on the Loans when due.

6.18     Commercial Purpose. Borrower warrants that the Loans are being made
solely to acquire or carry on a business or commercial enterprise, and/or
Borrower is a business or commercial organization. Borrower further warrants
that all of the proceeds of the Loans shall be used for commercial purposes and
stipulates that the Loans shall be construed for all purposes as a commercial
loan, and is made for other than personal, family, household or agricultural
purposes.

6.19     WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO WHICH THEY MAY BE A PARTY, ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY PERTAINING TO, ANY NOTE, THIS AGREEMENT, THE
MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS. IT IS AGREED AND UNDERSTOOD THAT
THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTION OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO ANY NOTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY EACH PARTY TO THIS AGREEMENT, AND THEY HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH
PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE
EXECUTION OF THE LOAN DOCUMENTS AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

PAGE 58

 



6.20     Service of Process. Borrower hereby irrevocably designates and appoints
CT Corporation of New York, New York as Borrower’s authorized agent to accept
and acknowledge on Borrower’s behalf service of any and all process that may be
served in any suit, action, or proceeding instituted in connection with this
Loan in any state or federal court sitting in the State of New York. If such
agent shall cease so to act, Borrower shall irrevocably designate and appoint
without delay another such agent in the State of New York satisfactory to
Administrative Agent and shall promptly deliver to Administrative Agent evidence
in writing of such agent’s acceptance of such appointment and its agreement that
such appointment shall be irrevocable.

Borrower hereby consents to process being served in any suit, action, or
proceeding instituted in connection with this Loan by (a) the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to
Borrower and (b) serving a copy thereof upon the agent hereinabove designated
and appointed by Borrower as Borrower’s agent for service of process. Borrower
irrevocably agrees that such service shall be deemed to be service of process
upon Borrower in any such suit, action, or proceeding.

6.21     USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act. Administrative Agent and Lenders agree not to disclose the identity of
preferred stockholders of Borrower, except to the extent required by applicable
laws, and to the extent required by applicable laws, such disclosure by
Administrative Agent and Lenders shall be subject to the confidentiality
provisions set forth in this Agreement

6.22     Entire Agreement. The Loan Documents constitute the entire
understanding and agreement between Borrower, Administrative Agent and Lenders
with respect to the transactions arising in connection with the Loans, and
supersede all prior written or oral understandings and agreements between
Borrower, Administrative Agent and Lenders with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment letter, letter of intent or quote letter by Administrative Agent or
any Lender to make the Loans are merged into the Loan Documents. Neither
Administrative Agent nor any Lender has made any commitments to extend the term
of the Loans past its stated maturity date or to provide Borrower with financing
except as set forth in the Loan Documents. Except as incorporated in writing
into the Loan Documents, there are not, and were not, and no persons are or were
authorized by Administrative Agent or any Lender to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.

BORROWER FURTHER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, IN CONNECTION
WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON BEHALF OF ADMINISTRATIVE
AGENT OR LENDERS WITH RESPECT TO THIS AGREEMENT, THE NOTES OR OTHERWISE IN
RESPECT OF THE LOAN, ANY AND EVERY RIGHT BORROWER MAY HAVE TO (Y) INTERPOSE ANY
COUNTERCLAIM THEREIN, OTHER THAN A COMPULSORY COUNTERCLAIM, AND (Z) HAVE THE
SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING
CONTAINED IN THE IMMEDIATELY PRECEDING SENTENCE SHALL PREVENT OR PROHIBIT
BORROWER FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST LENDER WITH
RESPECT TO ANY ASSERTED CLAIM.

PAGE 59

 

 

6.23     Limitation on Liability. Borrower waives any right to assert or make
any claim against Administrative Agent or any Lender upon any claim for any
special, indirect, incidental, punitive or consequential damages in respect of
any breach or wrongful conduct (whether the claim is based on contract, tort or
duty imposed by law) in connection with, arising out of or in any way related to
this Agreement, the other Loan Documents or the transactions contemplated hereby
and/or thereby, or any act, omission or event in connection therewith.

6.24     Third Parties; Benefit. All conditions to the obligation of Lenders or
Administrative Agent to make advances hereunder are imposed solely and
exclusively for the benefit of Lenders, Administrative Agent and their permitted
assigns and no other persons shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lenders
or Administrative Agent will refuse to make advances in the absence of strict
compliance with any or all thereof and no other person shall, under any
circumstances, be deemed to be the beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lenders or Administrative
Agent at any time in the sole and absolute exercise of their discretion. The
terms and provisions of this Agreement are for the benefit of the parties hereto
and, except as herein specifically provided, no other person shall have any
right or cause of action on account thereof.

6.25     Rules of Construction. The words "hereof," "herein," "hereunder,"
"hereto," and other words of similar import refer to this Agreement in its
entirety. The terms "agree" and "agreements" mean and include "covenant" and
"covenants." The words "include" and "including" shall be interpreted as if
followed by the words "without limitation." The captions and headings contained
in this Agreement are included herein for convenience of reference only and
shall not be considered a part hereof and are not in any way intended to define,
limit or enlarge the terms hereof. All references (a) made in the neuter,
masculine or feminine gender shall be deemed to have been made in all such
genders, (b) made in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well, (c) to the Loan
Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise, (d)
to the Land, the Improvements or the Property shall mean all or any portion of
each of the foregoing, respectively, and (e) to Articles, Sections and Schedules
are to the respective Articles, Sections and Schedules contained in this
Agreement unless expressly indicated otherwise.

6.26     Waivers.

PAGE 60

 



(a)     General. Without notice to, or consent by, Borrower, and in the
Administrative Agent’s sole and absolute discretion and without prejudice to any
Lender or in any way limiting or reducing each or Borrower’s liability for all
of its obligations under this Agreement and the other Loan Documents, the
Administrative Agent may, subject to Section 6.9: (a) to the extent permitted
under the Loan Documents following the occurrence and during the continuance of
a Default, sell, exchange, release or exercise remedies with respect to any or
all collateral, (b) accept or reject additional collateral for the Obligations
or any portion thereof, (c) discharge or release any party or parties liable
under the Loan Documents, (d) to the extent permitted under the Loan Documents
following the occurrence and during the continuance of a Default, foreclose or
otherwise realize on any collateral, or attempt to foreclose or otherwise
realize on any collateral, whether such attempt is successful or unsuccessful,
and whether such attempt relates to some or all or only some portion of the
collateral, (e) accept or make compositions or other arrangements or file or
refrain from filing a claim in any bankruptcy, insolvency or similar proceeding,
and (f) credit payments in such manner and order of priority to principal,
interest or other obligations as the Administrative Agent may determine in its
discretion, except as otherwise provided in this Agreement. If the
Administrative Agent performs any of the actions described in this Section, then
every Borrower’s liability shall continue in full force and effect even if the
Administrative Agent’s actions impair, diminish or eliminate Borrower’s
subrogation, contribution or reimbursement rights (if any) against any other
Borrower.

(b)     Waivers of Rights and Defenses. Borrower waives any right to require the
Administrative Agent or any Lender to (a) proceed against any particular
collateral or in any particular order of realization, (b) proceed against or
exhaust any collateral, or (c) pursue any other right or remedy.

(c)     Additional Waivers. Borrower waives diligence and all demands, protest,
presentments and notices of every kind or nature except notices of default,
notices to cure and notices that, in any of the foregoing cases, are either
required by law or by the Loan Documents, including notices of protest,
dishonor, nonpayment, acceptance of the Obligations of Borrower under this
Agreement and the other Loan Documents and the creation, renewal, extension,
modification or accrual of any such Obligations. No failure or delay on the
Administrative Agent’s or any Lender’s part in exercising any power, right or
privilege under the Loan Documents shall impair or waive any such power, right
or privilege.

6.27     Full Knowledge. Borrower acknowledges that Borrower has had a full and
adequate opportunity to review the Loan Documents, the transactions contemplated
therein and all underlying facts relating to such transactions.

6.28     Lenders’ Disgorgement of Payments. Upon payment of all or any portion
of the Loans, Borrower’s Obligations under the Loan Documents shall continue and
remain in full force and effect if all or any part of such payment is, pursuant
to any bankruptcy, insolvency or similar proceeding or otherwise, avoided or
recovered directly or indirectly from the Administrative Agent or any Lender as
a preference, fraudulent transfer or otherwise, irrespective of (a) any notice
of revocation given by Borrower prior to such avoidance or recovery, or (b)
payment in full of the Loans. Borrower’s liability under the Loan Documents
shall continue until all periods have expired within which the Administrative
Agent or Lenders could (on account of bankruptcy or insolvency proceedings,
whether or not then pending, affecting Borrower or any other Person) be required
to return or repay any amount paid at any time on account of the Loans.

PAGE 61

 



Article 7 - EXCULPATION

7.1     Exculpation

7.1.1     Except as otherwise provided herein or in the other Loan Documents,
Administrative Agent shall not enforce the liability and obligation of Borrower
to perform and observe the obligations contained herein or in the other Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against Borrower, except that Administrative Agent may bring a foreclosure
action, action for specific performance or other appropriate action or
proceeding to enable Administrative Agent to enforce and realize upon this
Agreement, the Note(s), the Mortgage and the other Loan Documents, and the
interest in the Property, the Rents and any other collateral given to Lender
created by this Agreement, the Note(s), the Mortgage and the other Loan
Documents; provided, however, that any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to
Administrative Agent. Administrative Agent, by accepting this Agreement, the
Note(s), the Mortgage and the other Loan Documents, agrees that it shall not,
except as otherwise provided in this Section 7.1, sue for, seek or demand any
deficiency judgment against Borrower in any such action or proceeding, under or
by reason of or under or in connection with this Agreement, the Note(s), the
Mortgage or the other Loan Documents. The provisions of this Section 7.1 shall
not, however, (i) constitute a waiver, release or impairment of any obligation
evidenced or secured by this Agreement, the Note(s), the Mortgage or the other
Loan Documents; (ii) impair the right of Administrative Agent to name Borrower
as a party defendant in any action or suit for judicial foreclosure and sale
under this Agreement and the Mortgage; (iii) affect the validity or
enforceability of any indemnity (including, without limitation, those contained
in Section 6.1, of this Agreement), guaranty, master lease or similar instrument
made in connection with this Agreement, the Note(s), the Mortgage and the other
Loan Documents; (iv) impair the right of Administrative Agent to obtain the
appointment of a receiver; (v) impair the enforcement of the assignment of
leases provisions contained in the Mortgage; or (vi) impair the right of
Administrative Agent to obtain a deficiency judgment or other judgment on the
Note(s) against Borrower if necessary to obtain any insurance proceeds or
condemnation awards to which Administrative Agent would otherwise be entitled
under this Agreement; provided however, Administrative Agent shall only enforce
such judgment to the extent of the Insurance Proceeds and/or Awards.

7.1.2     Notwithstanding the provisions of this Section 7.1 to the contrary,
Borrower, or Franklin Street Properties Corp. in the event that Borrower (i)
transfers the Property to FSP Transferee; (ii) merges with FSP Transferee; or
(iii) is acquired by FSP Transferee, shall be personally liable to
Administrative Agent and Lenders on a joint and several basis for any and all
losses, claims, suits, liabilities (including, without limitation, strict
liabilities), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, fines, penalties, charges, fees, judgments, awards, amounts paid in
settlement of whatever kind or nature (including but not limited to reasonable
legal fees and other costs of defense) due to:

PAGE 62

 



(a)     fraud or intentional misrepresentation by Borrower or any other
Affiliate of Borrower in connection with the execution and the delivery of this
Agreement, the Note(s), the Mortgage, any of the other Loan Documents, or any
certificate, report, financial statement or other instrument or document
furnished to Administrative Agent at the time of the closing of the Loan or
during the term of the Loan;

(b)     Borrower’s misapplication or misappropriation of Rents received by
Borrower after the occurrence of an Event of Default;

(c)     Borrower’s misapplication or misappropriation of tenant security
deposits or Rents collected in advance;

(d)     the misapplication or misappropriation of insurance proceeds or
condemnation awards;

(e)     Borrower’s failure to pay Taxes, Other Charges (except to the extent
that (A) sums sufficient to pay such amounts have been deposited in escrow with
Administrative Agent pursuant to the terms hereof and there exists no impediment
to Administrative Agent’s utilization thereof or (B) there is insufficient cash
flow from the operation of the Property), charges for labor or materials ordered
by Borrower or other charges incurred by Borrower that can create liens on the
Property beyond any applicable notice and cure periods specified herein;

(f)     any act of intentional waste or arson by Borrower, any principal,
Affiliate, member or general partner thereof; or

(g)     Borrower’s failure following any Event of Default to deliver to
Administrative Agent upon demand all Rents and material books and records
relating to the Property.

7.1.3     Notwithstanding the foregoing, the agreement of Administrative Agent
not to pursue recourse liability as set forth in Section 7.1.2 above SHALL
BECOME NULL AND VOID and shall be of no further force and effect and the
Obligations shall be fully recourse to Borrower in the event (i) of a breach by
Borrower of any of the covenants set forth in Section 2.22 hereof (except that
the Obligations shall not become fully recourse if Borrower fails to satisfy the
Special Purpose Entity covenants to maintain adequate capital or to remain
solvent), to the extent that such breach is (A) material and (B) is not cured
within thirty (30) days of the earlier to occur of notice from Administrative
Agent or Borrower’s knowledge of such breach, (ii) of a breach of any of the
covenants set forth in Section 2.18 or 2.19 hereof, (iii) the Property or any
part thereof shall become an asset in a voluntary bankruptcy or insolvency
proceeding of Borrower, (iv) any Affiliate, officer, director, or representative
which controls, directly or indirectly, Borrower, joins in the filing of, an
involuntary petition against Borrower under any Debtor Relief Laws, or solicits
or causes to be solicited petitioning creditors for any involuntary petition
against Borrower from any Person; (v) Borrower files an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under any Creditors Rights Laws, or solicits or causes
to be solicited petitioning creditors for any involuntary petition from any
Person; or (vi) any Affiliate, officer, director, or representative which
controls Borrower consents to or acquiesces in or joins in an application for
the appointment of a custodian, receiver, trustee, or examiner for Borrower or
any portion of the Property. For the avoidance of doubt, the Obligations shall
not become fully recourse if Borrower (i) transfers the Property to FSP
Transferee; (ii) merges with FSP Transferee; or (iii) is acquired by FSP
Transferee.

PAGE 63

 



7.1.4     Nothing herein shall be deemed to be a waiver of any right which
Administrative Agent may have under Section 506(a), 506(b), 1111(b) or any other
provision of the U.S. Bankruptcy Code to file a claim for the full amount of the
indebtedness secured by the Mortgage or to require that all collateral shall
continue to secure all of the indebtedness owing to Administrative Agent in
accordance with this Agreement, the Note(s), the Mortgage or the other Loan
Documents.

7.1.5     Notwithstanding anything to the contrary contained in this Article 7,
in no event shall Administrative Agent have any recourse against Borrower’s
directors, officers, shareholders, employees or agents.

 

[The balance of this page is intentionally left blank]

 

PAGE 64

 

IN WITNESS WHEREOF, THIS AGREEMENT is EXECUTED and DELIVERED as of the date
first set for the above.

 

BORROWER:

FSP 50 SOUTH TENTH STREET CORP., a Delaware corporation

  By:  /s/ George J. Carter___________________
Name: George J. Carter
Title: President

 

Borrower’s Address for Notices:

c/o Franklin Street Properties Corp.

401 Edgewater Place, Suite 200

Wakefield, Massachusetts 01880-6210

Attention: Chief Financial Officer

Facsimile: (781) 246-2807     


with copies to:

Dorsey & Whitney LLP

50 South Sixth Street, Suite 1500

Minneapolis, Minnesota 55410

Attention: Mark E. Hamel

Facsimile: (612) 677-3590

Borrower’s Federal Tax Identification Number: 20-5530367

 

PAGE 65

 

BANK OF AMERICA, N.A.,
a national banking association, individually as
Administrative Agent and a Lender



By: /s/ Israel Lopez     Name: Israel Lopez     Title: Senior Vice President  

 

Address for Notices:

Bank of America, N.A.

225 Franklin Street

MA1-225-02-04

Boston, Massachusetts 02110

Attention: Mr. Israel Lopez

Facsimile: (617) 346-5025

With a copy to:

Goulston & Storrs, P.C.
400 Atlantic Avenue
Boston, Massachusetts 02110-3333
Attention: James H. Lerner, Esquire
Facsimile: (617) 574-7607

 

RBS CITIZENS, NATIONAL ASSOCIATION, a national banking association,

as a Lender

 

By: /s/ Philip Soares     Name: Philip Soares     Title: Vice President  

 

Lender’s Address for Notices:

RBS Citizens, National Association
28 State Street
MS1410
Boston, Massachusetts 02109
Attention:  Lisa M. Greeley, Senior Vice President

PAGE 66

 

EXHIBIT “A”

LEGAL DESCRIPTION OF THE LAND

Address of Property: 50 South 10th Street     Minneapolis, Minnesota         PIN
Numbers: 27-029-24-12-0184     27-029-24-12-0183     27-029-24-12-0181  

 

Parcel 1 (Office Tower Parcel):

Tracts D, I, M, N, 0, P, T, X, Z and CC, Registered Land Survey No. 1717, Files
of Registrar of Titles, County of Hennepin, State of Minnesota.

Being registered land as is evidenced by Certificate of Title No. 1193168.

Parcel 2 (Additional Retail Parcel):

Tracts C, E, F, J, L, S, W, BB and EE, Registered Land Survey No. 1717, Files of
Registrar of Titles, County of Hennepin, State of Minnesota.

Being registered land as is evidenced by Certificate of Title No. 1193168.

Parcel 3 (Public Parking Garage Parcel):

Together with the optionee's interest in the following described land pursuant
to that certain Parking Garage Parcel Right of First Offer Agreement executed by
the City of Minneapolis, as optionor, and Ryan 900, LLC, a Minnesota limited
liability company, as optionee, a memorandum of which was filed on October 18,
2000, as Document No. 3324809 for which the optionee's interest was assigned to
RC-NRI, LLC, a Delaware limited liability company by Assignment and Assumption
of Parking Garage Parcel Right of First Offer dated September 29, 2000, filed
October 18, 2000, as Document No. 3324812 as limited and affected by Limited
Assignment of Right of First Offer (Parking Garage Parcel) dated August 29,
2001, filed October 16, 2001, as Document No. 3446934 AND as amended by First
Amendment to Parking Garage Parcel Right of First Offer Agreement dated August
29, 2001, filed October 16, 2001, as Document No. 3446924. RC-NRI, LLC converted
to and changed its name to RC-NRI, LLLP, a Delaware limited liability limited
partnership as evidenced by Document Nos. 3555886 and 3569022 and for which the
optionee's interest was assigned to FSP 50 South Tenth Street Corp. a Delaware
corporation by Assignment and Assumption of Parking Garage Parcel Right of First
Offer dated November 8, 2006, filed November 9, 2006, as Document No. 4325223.

Tracts A, B, G and K, Registered Land Survey No, 1717, Files of the Registrar of
Titles, County of Hennepin, State of Minnesota.

Being registered land as is evidenced by Certificate of Title No: 1072167,

Exhibit A-67

 

 

Parcel 4 (REOA):

Together with the appurtenant easements contained in that certain Reciprocal
Easement and Operation Agreement dated September 27, 2000, filed October 18,
2000, as Document No. 3324805 as amended by First Amendment to Reciprocal
Easement and Operation Agreement dated August 24, 2001, filed October 16, 2001,
as Document No. 3446930 and as amended by Second Amendment to Reciprocal
Easement and Operation Agreement dated November 8, 2006, filed November 9, 2006,
as Document No. 4325224, Certain Ryan 900, LLC rights were assigned to Target
Corporation, a Minnesota corporation by that certain Assignment of Reciprocal
Easement and Operation Agreement dated August 29, 2001, filed October 16, 2001,
as Document No. 3446932.

Parcel 5 (9th Street Skyway):

Together with an undivided 50% interest of fee simple ownership, together with
all additional easement and other rights provided therein in that certain
Agreement for Skyway Construction, Operation, Maintenance, and Easements (9th
Street Skyway) dated December 28, 1998, filed July 30, 1999, as Document No.
3187400 as amended by First Amendment dated November 18, 1999, filed March 29,
2000, as Document No. 3268304 and as amended by Declaration of Legal Description
dated August 24, 2001, filed October 16, 2001, as Document No. 3446909.

Parcel 6 (10th Street Skyway):

Together with all fee simple and other ownership rights in the pedestrian
walkway, together with all additional easement and other rights provided therein
in that certain Agreement for Skyway Construction, Operation, Maintenance and
Easements (10th Street Skyway) dated December 28, 1998, filed July 30, 1999, as
Document No. 7154888 as amended by First Amendment dated November 18, 1999,
filed October 18, 2000, as Document No. 3324807 and as amended by Declaration of
Legal Description dated August 24, 2001, filed October 16, 2001, as Document
-No. 3446907.

Parcel 7 (LaSalle Avenue Skyway):

Together with all fee simple and other ownership rights in the pedestrian
walkway, together with all additional easement and other rights provided therein
in that certain Agreement for Skyway Construction, Operation, Maintenance, and
Easements (LaSalle Avenue Skyway) dated May 18, 2000, filed August 7, 2000, as
Document No. 3302944 as amended by Declaration of Legal Description dated August
24, 2001, filed October 16, 2001, as Document No. 3446908.

Parcel 9 (Nicollet Mall Skyway):

Together with all fee simple and other ownership rights in the pedestrian
walkway, together with all additional easement and other rights provided therein
in that certain Agreement for Skyway Construction, Operation, Maintenance and
Easements (Nicollet Mall Skyway) dated January 29, 1999, filed July 30, 1999, as
Document No. 7154889 as amended by First Amendment dated November 18, 1999,
filed March 31, 2000, as Document No. 3268892 and as amended by Declaration of
Legal Description dated August 24, 2001, filed October 16, 2001, as Document No.
3446910.

PAGE 2

 

 

Parcel 9 (Parking Agreement):

Together with the appurtenant rights contained in that certain Public Parking
Garage Parking Agreement dated November 18, 1999, filed October 18, 2000, as
Document No. 3324810 as assigned by Assignment of Public Parking Garage Parking
Agreement dated September 29, 2000, filed October 16, 2001, as Document No.
3446922 and as amended by First Amendment to Public Parking Garage Parking
Agreement dated August 29, 2001, filed October 16, 2001, as Document No.
3446923.

 

PAGE 3

 

EXHIBIT “B”

DEFINITIONS AND FINANCIAL STATEMENTS

1. DEFINITIONS: As used in this Agreement and the attached exhibits, the
following terms shall have the following meanings:

“Actual Operating Expenses” has the meaning set forth in Section 2.16.1(a) of
this Agreement.

“Additional Taxes” has the meaning set forth in Section 1.10(a) of this
Agreement.

“Adjusted LIBOR Rate” means the quotient obtained by dividing (i) the applicable
London Interbank Offered Rate by (ii) 1.00 minus the LIBOR Reserve Percentage,
where,

“London Interbank Offered Rate” means, with respect to any applicable Interest
Period, the rate per annum equal to the British Bankers’ Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by Administrative Agent from time
to time) at approximately 11:00 a.m. London time two (2) London Banking Days
before the commencement of the Interest Period, for deposits in U.S. Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period. If such rate is not available at such time for any
reason, then the “London Interbank Offered Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the LIBOR Rate Principal being
made, continued or converted by the Administrative Agent and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the London interbank Eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period; and

“LIBOR Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal, carried out to five
decimal places) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirements) generally applicable to financial institutions
regulated by the Federal Reserve Board whether or not applicable to any Lender,
in respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Rate Principal is determined), whether or not any Lender has any
Eurocurrency liabilities. The LIBOR Rate shall be adjusted automatically as of
the effective date of each change in the LIBOR Reserve Percentage.

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

Exhibit B-1

 

 

“Administrative Agent Advances” has the meaning set forth in Section 1.14 of
this Agreement.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on the Schedule of Lenders, or such other
address or account as Administrative Agent hereafter may from time to time
notify Borrower and Lenders.

“Administrative Agent’s Time” means the time of day observed in the city where
Administrative Agent’s Office is located.

“Affiliate” means any person directly or indirectly through one or more
intermediaries controlling, controlled by, or under direct or indirect common
control with, such person. A person shall be deemed to be “controlled by” any
other person if such other person possesses, directly or indirectly, power to
direct or cause the direction of the management and policies of such person
whether by contract or otherwise.

“Agent-Related Persons” means Administrative Agent, together with its Affiliates
(including Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such persons and Affiliates.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement, and includes all exhibits attached hereto and referenced in Section
1.1.

“Appraisal” has the meaning set forth in Section 2.13 of this Agreement.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit “L”.

“Assignment Documents” mean, collectively, (i) the Mortgage, (ii) that certain
Assignment and Subordination of Management Agreement executed, dated and
delivered by Borrower and Manager to the Administrative Agent (on behalf of the
Lenders) on the date hereof, in each case as the same may from time to time
hereafter be modified, (iii) certain Assignment of Interest Rate Protection
Agreement, to be executed, dated and delivered on the Closing Date and otherwise
from time to time by Borrower and the applicable counterparty to the
Administrative Agent (on behalf of the Lenders) in accordance with the terms
hereof, in each case as the same may from time to time hereafter be modified.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment or debt, liquidation or dissolution or
similar relief under the Bankruptcy Code or any reorganization, arrangement,
composition, readjustment or debt, liquidation or dissolution or seeking similar
relief under any present or future statute, law or regulation of any
jurisdiction; (b) such Person failing to dismiss for a period of sixty (60) days
any involuntary bankruptcy

Exhibit B-2

 

 

proceeding which has been commenced against such Person; (c) such Person filing
an answer consenting to or joining in any involuntary petition filed against it,
by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (d) such Person seeking, consenting to or joining
in an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of the Property, or an order is entered
appointing such custodian, receiver, trustee or examiner and such order remains
in effect for sixty (60) days; or (e) such Person making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding to any
Person other than Administrative Agent, any Lender, or their respective agents,
its insolvency or inability to pay its debts generally as they become due.

“Bankruptcy Code” means the Bankruptcy Code of the United States of America.

“Base Rate” means, on any day, a simple rate per annum equal to the highest of
the following: (a) the Prime Rate for that day, (b) the Adjusted LIBOR Rate for
that day plus one hundred (100) basis points, or (c) the Federal Funds Rate for
that day plus fifty (50) basis points. Without notice to Borrower or anyone
else, the Base Rate shall automatically fluctuate upward and downward as and in
the amount by which the Prime Rate, Federal Funds Rate or LIBOR Rate, as
applicable, fluctuates.

 

“Base Rate Principal” means, at any time, the Principal Debt minus the portion,
if any, of such Principal Debt which is LIBOR Rate Principal.

 

“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York.

“Calculation Period” has the meaning set forth in Section 2.16.1(d) of this
Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and (y) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued, provided further, that with respect to any assignee of any
Lender, the phrase “after the date of this Agreement” of this definition shall
be replaced with “after the date on which such Lender becomes an assignee of any
Loan”.

“Closing Checklist” means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan and recording the Mortgage.

Exhibit B-3

 

 

“Closing Date” means July 27, 2012.

“Code” has the meaning set forth in Section 2.15.

“Commitment” means, as to each Lender, its obligations to advance its Pro Rata
Share of the Loan on the Closing Date in a principal amount not exceeding the
amount set forth opposite such Lender’s name on the Schedule of Lenders at any
one time outstanding, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Control” shall mean the power to direct the management and policies of,
directly or indirectly, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise, Borrower or any Manager
which is an Affiliate of any of the foregoing.

“Debt Service” has the meaning set forth in Section 2.16.1(e) of this Agreement.

“Debt Service Coverage Ratio” has the meaning set forth in Section 2.16.1(a) of
this Agreement.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” has the meaning set forth in Section 4.1 of this Agreement.

“Defaulting Lender” means, subject to any provisions hereof permitting a
Defaulting Lender to cure, any Lender that (a) has failed to pay to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, (b) has notified
Borrower or Administrative Agent in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by Administrative
Agent or Borrower, to confirm in writing to Administrative Agent and Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by Administrative Agent and
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States

Exhibit B-4

 

 

or from the enforcement of judgments or writs of attachment on its assets or
permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by Administrative Agent that a Lender is a Defaulting Lender under
one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to any provisions hereof permitting Defaulting Lender to cure) upon
delivery of written notice of such determination to the Borrower and each
Lender.

“Defaulting Lender Amount” means the Defaulting Lender’s Pro Rata Share of a
Payment Amount.

“Defaulting Lender Payment Amounts” means a Defaulting Lender Amount plus
interest from the date such Defaulting Lender Amount was funded by
Administrative Agent and/or an Electing Lender, as applicable, to the date such
amount is repaid to Administrative Agent and/or such Electing Lender, as
applicable, at the rate per annum applicable to such Defaulting Lender Amount
under the Loan or otherwise at the Base Rate.

“Determination Date” has the meaning set forth in Section 2.16.1(f) of this
Agreement.

“Default Rate” shall have the meaning set forth in Section 1.7.6 of this
Agreement.

“Electing Lender” has the meaning set forth in Section 1.15.1 of this Agreement.

“Eligible Assignee” has the meaning set forth in Section 6.5.

“Emergency” means the reasonable and good faith determination of Administrative
Agent of an emergency situation which will result in (a) imminent bodily injury
to occupants of the Property, (ii) imminent damage to structural support of the
Property or (iii) imminent material physical damage to the Property.

“Environmental Agreement” means the Environmental Indemnification and Release
Agreement of even date herewith by and between Borrower and Administrative Agent
for the benefit of Lenders.

“Environmental Laws” shall mean all applicable federal, state and local laws
pertaining to air and water quality, hazardous waste, waste disposal, air
emissions, mold and other environmental matters including, without limitation,
RCRA, CERCLA, TSCA, CWA and CAA (each as hereinafter defined in the definition
of “Hazardous Material”).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it (in addition to
or in lieu of net income Taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or by any jurisdiction as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (or any political subdivision thereof), other than any such
connection arising solely from such recipient having

Exhibit B-5

 



executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document, (b) any branch profits
Taxes imposed by the United States or any similar Tax imposed by any other
jurisdiction in which the Borrower is located, (c) any backup withholding Tax
that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with Section 6.11, (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 1.6.6), any withholding Tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 6.11, except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 6.11 and (e) any Taxes imposed under FATCA.

“FATCA” means Sections 1471 thorough 1474 of the Code, the United States
Treasury Regulations promulgated thereunder (whether in final, proposed or
temporary form) and any published judicial decisions and administrative guidance
with respect thereto, whether currently in effect or as published or amended
from time to time.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upwards
to the next higher 1/100 of 1%) charged to Bank of America, N.A. on such day on
such transactions as determined by Administrative Agent.

“Foreign Lender” has the meaning set forth in Section 6.11(a) of this Agreement.

“FSP Transferee” has the meaning set forth in Section 6.5(b) of this Agreement

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Approvals” shall mean all approvals, certificates, consents,
licenses, permits, authorizations and other official action required to be
issued or taken by any Governmental Authority for or with respect to the
acquisition and development of any of the Land owned by the Borrower, the
demolition and removal of any improvements, or use of the Improvements, the
occupancy of the Property, or any operations at the Property or any other
actions contemplated by this Agreement or any other Loan Document (other than
with respect to Administrative Agent’s or the Lenders’ obligations hereunder and
other than as required to be obtained by a tenant pursuant to a Lease permitted
hereunder.

Exhibit B-6

 

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Hazardous Material” shall mean any hazardous or toxic substance, material or
waste, except those substances used by Borrower, any construction manager and
any subcontractors in the ordinary course of construction work or that are
commonly legally used, stored or generated (and in such amounts commonly legally
used, stored or generated) as a consequence of using the Property for its
permitted business purpose, but only so long as the use, storage or generation
of such Hazardous Materials is in full compliance with Environmental Laws,
including, but not limited to, those substances, materials and wastes referred
to in the United States Department of Transportation Hazardous Materials Table
(49 CFR 172.101) and the Environmental Protection Act (40 CFR part 302) and any
amendments thereto and replacements therefor; and such substances, materials or
wastes as are regulated by The Resource Conservation and Recovery Act of 1976
(“RCRA”) or the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 as amended by the Superfund Amendments and Liability Act (“CERCLA”),
the Toxic Substance Control Act (“TSCA”), the Clean Water Act (“CWA”) and the
Clean Air Act (“CAA”), any amendments thereto or orders, regulations, directions
or requirements thereunder; and such substances, materials or wastes that are
regulated under any applicable county, municipal, state or federal law, rule,
ordinance, direction or regulation; and asbestos, asbestos-containing materials,
petroleum or petroleum derivatives or products.

“Improvements” means all improvements to the Land owned by Borrower, together
with all fixtures, tenant improvements, and appurtenances now or later to be
located on the Land and/or in such improvements.

“Indebtedness” means any and all indebtedness to Administrative Agent or Lenders
evidenced, governed or secured by, or arising under, any of the Loan Documents,
including the Loans and all other Obligations due hereunder and any amounts due
under the Environmental Agreement.

“Indemnified Liabilities” has the meaning set forth in Section 6.1.

“Insurance Premiums” means those premiums due in connection with any insurance
policies required to be maintained by Borrower pursuant to any Loan Document.

“Interest Period” means with respect to any LIBOR Rate Principal, the period
commencing on the date such LIBOR Rate Principal is disbursed or on the date on
which the Principal Debt or any portion thereof is converted into or continued
as such LIBOR Rate Principal, and ending on the date one (1) month thereafter;
provided that:

(i)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of LIBOR Rate Principal, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

Exhibit B-7

 

 

(ii)     any Interest Period pertaining to LIBOR Rate Principal that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)     No Interest Period shall extend beyond the Maturity Date.

“Land” means the real property described in Exhibit “A”.

“Law(s)” means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of any Governmental
Authority.

“Lease” shall have the meaning set forth in the Mortgage.

“Legal Requirement” means all federal, state and local laws, statutes, rules,
ordinances, regulations, codes, licenses, authorizations, decisions,
injunctions, interpretations, orders or decrees of any court or other
Governmental Authority having jurisdiction as may be in effect from time to
time.

“Lender” means each lender from time to time party to this Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on the Schedule of Lenders, or such other office or offices as
such Lender may from time to time notify Borrower and Administrative Agent.

“LIBOR Business Day” means a Business Day which is also a London Banking Day.

“LIBOR Margin” means two percent (2%) per annum.

 

“LIBOR Rate” means for any applicable Interest Period for any LIBOR Rate
Principal, a simple rate per annum equal to the sum of the LIBOR Margin plus the
Adjusted LIBOR Rate.

“LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.

“Lien” means, with respect to any real property (including the Property), any
mortgage, lien, pledge, charge, security interest or encumbrance of any kind in
respect of such property. For purposes of this Agreement and the other Loan
Documents, a Person shall be deemed to own subject to a Lien any property that
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such property.

“Loan” or “Loans”, as context requires, means, collectively, the loans made by
Lenders to Borrower, in the maximum amount of $106,200,000, which amount is
equal to approximately 75% of the “As Stabilized” value of the Property as
determined by the May 15, 2012 appraisal performed by National Properties
Valuation Advisors Inc.

Exhibit B-8

 

 

“Loan Documents” means this Agreement (including all exhibits), the Assignment
Documents, any Note, the Environmental Agreement, Swap Contract, UCC financing
statements, and such other documents evidencing, securing or pertaining to the
Loan as shall, from time to time, be executed and/or delivered by Borrower, to
Administrative Agent or any Lender pursuant to this Agreement, as they may be
amended, modified, restated, replaced and supplemented from time to time.

“London Banking Day” means a day on which dealings in dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Management Agreement” means, with respect to the Property, that certain
Management Agreement, dated as of November 8, 2006, by and between the Borrower
and Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance with the terms herein.

“Manager” means Ryan Companies US, Inc., a Minnesota corporation, as may be
replaced from time to time in accordance with the terms herein.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the Property, the Improvements thereon, or the operations,
business, properties, liabilities (actual or contingent), or condition
(financial or otherwise) of Borrower; (b) a material impairment of the ability
of Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against Borrower of any Loan Document to which it is a
party.

“Material Contract” means (a) the Management Agreement and (b) any written
contract or other arrangement (other than Loan Documents and the Leases) to
which Borrower is a party related to the Property as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect or any written contract
related to the Property to which Borrower is a party which exceeds $2,500,000 in
total price.

“Maturity Date” means July 27, 2017, as it may be earlier terminated or extended
in accordance with the terms hereof.

“Minimum Net Worth” has the meaning set forth in Section 2.16.3 of this
Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgage” means that certain Amended and Restated Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated as of the date
hereof, from Borrower to Administrative Agent, securing repayment of the Loans
and Borrower’s performance of its other obligations to Administrative Agent and
Lenders under the Loan Documents, as amended, modified, supplemented, restated
and replaced from time to time.

Exhibit B-9

 

 

“Net Operating Income” has the meaning set forth in Section 2.16.1(g) of this
Agreement.

“Net Proceeds” has the meaning set forth in Section 2.17.10 of the Agreement.

“Net Sales Proceeds” has the meaning set forth in Section 5.10 of the Agreement.

“Notes” means each Note dated as of the date hereof executed by Borrower and
payable to the order of each Lender in the amount of each Lender’s Commitment
and collectively in the maximum principal amount of the Loan, substantially in
the form of Exhibit “M” as amended, modified, replaced, restated, extended or
renewed from time to time.

“Obligations” means all liabilities, obligations, covenants and duties of, any
party to a Loan Document arising under or otherwise with respect to any Loan
Document, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any party to a Loan Document or any Affiliate thereof of any proceeding under
any Debtor Relief Laws naming such person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceedings.

“Operating Revenue” has the meaning set forth in Section 2.16.1(c) of this
Agreement.

“Organizational Documents” means, with respect to any entity, its constituent,
governing or organizational documents, including its articles or certificate of
incorporation and its by-laws, as amended, modified, restated or supplemented in
compliance with this Agreement.

“Other Charges” means all ground rents, maintenance charges, impositions other
than Taxes, and any other charges, now or hereafter levied or assessed or
imposed against the Property or any part thereof.

“Other Taxes” has the meaning set forth in Section 1.10(b) of this Agreement.

“Participant Register” has the meaning set forth in Section 6.5(e) of this
Agreement.

“Payment Amount” means the advance of the Loan, an unreimbursed Administrative
Agent Advance, an unreimbursed Indemnified Liability or any other amount that a
Lender is required to fund under this Agreement.

“Permitted Debt” shall mean in addition to the Loan and the Swap Contract (x)
unsecured trade payables incurred in the ordinary course of business relating to
the ownership and operation of the Property that (a) are not evidenced by a note
and (b) are paid within ninety (90) days of the date on which such amount is
invoiced to Borrower and (y) additional debt related to the operation of the
Property, such as equipment leases, provided that at no time shall the aggregate
amount of the trade payables and additional debt described in clauses (x) and
(y) exceed, at any time, 3.5% of the original principal balance of the Loan in
the aggregate.

Exhibit B-10

 

 

“Permitted Liens” means (a) any Lien created by the Loan Documents, (b) those
matters listed as exceptions in the Title Policy, (c) Liens for real estate
taxes and other charges imposed by any Governmental Authority not yet due or
delinquent or that are the subject of a permitted contest pursuant to this
Agreement, (d) statutory liens for labor or materials filed against the Property
that are the subject of a permitted contest pursuant to this Agreement, (e) any
Lien filed against equipment leased pursuant to equipment leases permitted under
this Agreement, (f) rights of future tenants under Leases permitted pursuant to
the terms of this Agreement (provided that Borrower has certified to
Administrative Agent that all such Leases are subordinate to the Mortgage), (g)
any involuntary Lien or Liens for not more than $1,000,000.00 in the aggregate
at any one time, which are being diligently contested in good faith by the
Borrower and are either discharged, bonded over or insured within sixty (60)
days of Borrower obtaining knowledge, and (h) such other title and survey
exceptions as Administrative Agent may approve.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Potential Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.

“Prime Rate” means, on any day, the rate of interest per annum set by
Administrative Agent based upon various factors including Administrative Agent’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Principal Debt” means the aggregate unpaid principal balance of this Loan at
the time in question.

“Prohibited Person” means any Person:

(i)     listed in the annex to, or who is otherwise subject to the provisions
of, Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (the “Executive
Order”);

(ii)     that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(iii)     with whom a Person is prohibited from dealing or otherwise engaging in
any transaction by any terrorism or money laundering law, including the
Executive Order;

(iv)     who commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order;

Exhibit B-11

 

 

(v)     that is named as a “specially designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website or at any replacement website or
other replacement official publication of such list; or

(vi)     who is an Affiliate of a Person listed in clauses (i) through (v)
above.

“Property” means the Land, the Improvements and all other applicable property
constituting the “Property” (as such term is defined in the Mortgage), or
subject to a right, lien or security interest to secure the Loan pursuant to any
other Loan Document.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
expressed as a percentage, the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time or, if the Aggregate
Commitments have been terminated, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the total outstanding
amount of all Indebtedness held by such Lender at such time and the denominator
of which is the total outstanding amount of all Indebtedness at such time. The
initial Pro Rata Share of each Lender named on the signature pages hereto is set
forth opposite the name of that Lender on the Schedule of Lenders.

“Qualified Manager” shall mean Manager or a reputable and experienced
professional management organization approved by Administrative Agent, which
approval shall not be unreasonably withheld.

“REA” shall mean any construction, operation and reciprocal easement agreement,
skyway agreement, or similar agreement (including any separate agreement or
other agreement between Borrower and one or more other parties to an REA with
respect to such REA) affecting the Property or portion thereof.

“Rent Roll” shall have the meaning set forth in Section 3.16 of this Agreement.

“Rents” shall have the meaning set forth in the Mortgage.

“Required Lenders” means as of any date of determination at least two Lenders
having at least 66-2/3% of the Aggregate Commitments or, if the Aggregate
Commitments have been terminated, at least two Lenders holding in the aggregate
at least 66-2/3% of the total outstanding amount of all Indebtedness; provided
that the Commitment of, and the portion of the total outstanding amount of all
Indebtedness held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Liquidity” has the meaning set forth in Section 2.16.2 of this
Agreement.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc., or any successor thereto.

Exhibit B-12

 

 

“Schedule of Lenders” means the schedule of Lenders party to this Agreement as
set forth on Exhibit “N”, as it may be modified from time to time in accordance
with this Agreement and as the same is delivered to Borrower.

“Special Purpose Entity” means a Person, other than a natural person, which,
since the date of its formation and at all times prior to, on and after the date
thereof has not and will not (in each case, except to the extent set forth in or
contemplated by or pursuant to the terms of the Loan Documents):

(a)     engage in any business or activity other than the ownership, operation
and maintenance of the Property, and activities incidental thereto;

(b)     acquire or own any assets other than (A) the Property, and (B) such
incidental personal property as may be necessary for the operation of the
Property;

(c)     except as expressly permitted by Section 2.19, merge into or consolidate
with any Person, or dissolve, terminate, liquidate in whole or in part, transfer
or otherwise dispose of all or substantially all of its assets or change its
legal structure;

(d)     fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the applicable Legal Requirements of the jurisdiction of its
organization or formation, or amend, modify, terminate or fail to comply with
the provisions of its organizational documents;

(e)     own any subsidiary, or make any investment in, any Person;

(f)     commingle its assets with the assets of any other Person, or permit any
Affiliate or constituent party independent access to its bank accounts

(g)     incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) the Loan and Swap Contract, (B)
trade and operational indebtedness incurred in the ordinary course of business
with trade creditors, provided such indebtedness is (1) unsecured, (2) not
evidenced by a note, (3) on commercially reasonable terms and conditions, and
(4) due not more than ninety (90) days past the date incurred and paid on or
prior to such date, and/or (C) financing leases and purchase money indebtedness
incurred in the ordinary course of business relating to personal property on
commercially reasonable terms and conditions; provided however, the aggregate
amount of the indebtedness described in (B) and (C) shall not exceed at any time
one percent (1%) of the outstanding principal amount of the Note(s);

(h)     fail to maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person; except that Borrower’s financial position,
assets, liabilities, net worth and operating results may be included in the
consolidated financial statements of an Affiliate, provided that such
consolidated financial statements contain a footnote indicating that Borrower is
a separate legal entity and that it maintains separate books and records;

Exhibit B-13

 



(i)     enter into any contract or agreement with any general partner, member,
shareholder, principal, guarantor of the obligations of Borrower, or any
Affiliate of the foregoing, except upon terms and conditions that are
intrinsically fair, commercially reasonable and substantially similar to those
that would be available on an arm’s-length basis with unaffiliated third
parties, except as provided on Exhibit G;

(j)     maintain its assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;

(k)     assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person;

(l)     make any loans or advances to any Person;

(m)     fail to file its own tax returns or files a consolidated federal income
tax return with any Person (unless prohibited or required, as the case may be,
by applicable Legal Requirements);

(n)     fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name or fail to correct any known misunderstanding regarding its separate
identity;

(o)     fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(p)     fail to allocate shared expenses (including, without limitation, shared
office space and services performed by an employee of an Affiliate) among the
Persons sharing such expenses and to use separate stationery, invoices and
checks;

(q)     fail to remain solvent or pay its own liabilities (including, without
limitation, salaries of its own employees) only from its own funds; or

(r)     except as expressly permitted by Section 2.19, acquire obligations or
securities of its partners, members, shareholders or other affiliates, as
applicable.

Each Lender and Administrative Agent acknowledges and agrees that Borrower
qualifies as a Special Purpose Entity as of the date hereof.

“Subsidiary” means a corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries.

Exhibit B-14

 

 

“Survey” means a survey prepared in accordance with Administrative Agent’s
requirements or as otherwise approved by Administrative Agent in its reasonable
discretion.

“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into prior to the date hereof or any time after the date hereof, between Swap
Counterparty and Borrower (or its Affiliate), together with any related schedule
and confirmation, as amended, supplemented, superseded or replaced from time to
time.

“Swap Counterparty” means Administrative Agent or its Affiliate, in its capacity
as counterparty under any Swap Contract.

“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to the date hereof or
anytime after the date hereof between Swap Counterparty and Borrower (or its
Affiliate) so long as a writing, such as a Swap Contract, evidences the parties’
intent that such obligations shall be secured by the Mortgage in connection with
the Loan.

“Target Lease” means that certain Lease dated as of February 29, 2012 by and
between Borrower and Target Corporation.

“Taxes” means all real estate and personal property taxes, assessments, water
rates or sewer rents, now or hereafter levied or assessed or imposed against the
Property or part thereof.

“Title Company” means Old Republic National Title Insurance Company.

“Title Insurance Report” means an update of the Title Policy in a form and
substance satisfactory to Administrative Agent.

“Title Policy” means the loan policy or policies of title insurance issued to
Administrative Agent for the benefit of Lenders by the Title Company, in an
amount equal to the maximum principal amount of the Loan, insuring the validity
and priority of the Mortgage encumbering the Land and Improvements for the
benefit of Administrative Agent and Lenders.

“Unencumbered Liquid Assets” shall have the meaning set forth in Section
2.16.2(a) of this Agreement.

2.     FINANCIAL STATEMENTS

Borrower shall provide or cause to be provided to Administrative Agent with a
copy for each Lender all of the following:

Exhibit B-15

 

 

(a)     (i) for so long as Borrower is a public reporting company, Borrower’s
quarterly 10-Q within forty-five (45) days after the reporting period and annual
10-K filings within ninety (90) days after the reporting period, or (ii) if
either Borrower shall become a private company or in the event that Borrower (1)
transfers the Property to FSP Transferee; (2) merges with FSP Transferee; or (3)
is acquired by FSP Transferee, Borrower’s (or FSP Transferee’s, as applicable)
quarterly balance sheet within forty-five (45) days after the end of each
quarter and annual balance sheet within ninety (90) days after the close of each
fiscal year.

(b)     for each calendar quarter (and for the fiscal year through the end of
that calendar quarter) (A) operating statements which include all income and
expenses in connection with the Property, (B) a rent roll, detailing tenants’
names, occupied tenant space, lease terms, Rents, and vacant space, (C) the
quarterly compliance certificate in the form of Exhibit “D” certifying that
Borrower is in compliance with applicable covenants (including quarterly Debt
Service Coverage Ratio) at the time that financial statements are delivered
pursuant to paragraphs (a) and (b), certified in writing as true and correct by
a representative of Borrower satisfactory to Administrative Agent.

(c)     from time to time promptly after Administrative Agent’s request, such
additional information, reports and statements respecting the Property and the
Improvements, or the business operations and financial condition of each
reporting party, as Administrative Agent may reasonably request.

Borrower will keep and maintain proper books of record and account, in which
fully true and correct entries in material conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower.

Exhibit B-16

 

EXHIBIT “C”

CONDITIONS PRECEDENT TO THE CLOSING DATE ADVANCE

As conditions precedent to the advance on the Closing Date, if and to the extent
required by Administrative Agent, Administrative Agent shall have received and
approved the following:

1.     Fees and Expenses. Any and all required commitment and other fees, and
evidence satisfactory to Administrative Agent that Borrower has paid all other
fees, costs and expenses (including the fees and costs of Administrative Agent’s
counsel) then required to be paid pursuant to this Agreement and all other Loan
Documents, including, without limitation, all fees, costs and expenses that
Borrower is required to pay pursuant to any loan application or commitment.

2.     Financial Statements. The financial statements of Borrower or any other
party required by any loan application or commitment or otherwise required by
Administrative Agent.

3.     Appraisal. An Appraisal of the Property made within one hundred eighty
(180) days prior to the date of this Agreement. The appraiser and the form and
content of each Appraisal must be satisfactory to Administrative Agent
(including satisfaction of applicable regulatory requirements) and the appraiser
must be engaged directly by Administrative Agent. Administrative Agent has
reviewed and approved the May 15, 2012 appraisal performed by National
Properties Valuation Advisors Inc. which indicates a Property value of
$143,000,000.00

4.     Rent Roll. Borrower’s Rent Roll for the Property. Administrative Agent
shall be satisfied, in its sole discretion, with the form and content of the
Rent Roll.

5.     Authorization. Evidence Administrative Agent requires of the existence,
good standing, authority and capacity of Borrower, and the respective
constituent partners, members, managers and owners reasonably designated by
Administrative Agent to execute, deliver and perform their respective
obligations to Administrative Agent and Lenders under the Loan Documents: (i) a
true and complete copy of its articles of incorporation and bylaws, and all
amendments thereto, a certificate of incumbency of all of its officers who are
authorized to execute or attest to any of the Loan Documents, and a true and
complete copy of resolutions approving the Loan Documents and authorizing the
transactions contemplated in this Agreement and the other Loan Documents; and
(ii) certificates of existence, good standing and qualification to do business
issued by the appropriate governmental officials in the state of its formation
and, if different, the state in which the Property is located.

6.     Loan Documents. From Borrower and each other person required by
Administrative Agent, duly executed, acknowledged and/or sworn to as required,
and delivered to Administrative Agent (with a copy for each Lender) all Loan
Documents then required by Administrative Agent, dated the date of this
Agreement, each in form and content satisfactory to Administrative Agent, and
evidence Administrative Agent requires that the Mortgage has been submitted for
recording in the official records of the city or county in which the Property is
located and UCC-1 financing statements have been filed in all filing offices
that Administrative Agent may require.

Exhibit C-1

 

 

7.     Opinions. The written opinion of counsel satisfactory to Administrative
Agent for the Borrower and any other persons or entities addressed to
Administrative Agent for the benefit of Lenders, dated the date of this
Agreement.

8.     Survey; No Special Flood Hazard. A survey acceptable to Administrative
Agent of the Land for the Property and Improvements thereon.

9.     Title Policy. An ALTA title insurance policy, issued by the Title Company
(which shall be approved by the Administrative Agent) in the maximum amount of
the Loan acceptable to Administrative Agent.

10.     Management Contracts. Copies of all Material Contracts in existence on
the Closing Date, together with a consent and subordination of Manager with
respect to the Management Agreement in form and content satisfactory to
Administrative Agent.

11.     Insurance Policies. The insurance policies initially required by
Administrative Agent (and any third-party consultant selected by the
Administrative Agent, if any), pursuant to the Loan Documents, together with
evidence satisfactory to Administrative Agent that the policies are in full
force and effect.

12.     Leases. (i) true and correct copies of all Leases and subleases, and
guarantees thereof; (ii) evidence satisfactory to Administrative Agent of
Borrower’s compliance with the Leases; and (iii) evidence satisfactory to
Administrative Agent of the tenants’ approval of all matters requiring their
approval.

13.     Environmental Compliance/Report. (a) A Phase I Environmental Site
Assessment and, if applicable, a Phase II Environmental Site Assessment, in each
case satisfactory to Administrative Agent in its sole discretion and (b) other
requested evidence satisfactory to Administrative Agent that no portion of any
Land is “wetlands” under any applicable Law and that the Land does not contain
and is not within or near any area designated as a hazardous waste site by any
Governmental Authority, that neither the Property nor any adjoining property
contains or has ever contained any substance classified as hazardous or toxic
(or otherwise regulated, such as, without limitation, asbestos, radon and/or
petroleum products) under any Law or governmental requirement pertaining to
health or the environment, and that neither the Property nor any use or activity
thereon violates or is or could be subject to any response, remediation, clean
up or other obligation under any Law or governmental requirement pertaining to
health or the environment including without limitation, a written report of an
environmental assessment of the Property made within twelve (12) months prior to
the Closing Date, by an engineering firm, and of a scope and in form and content
satisfactory to Administrative Agent, complying with Administrative Agent’s
established guidelines, showing that there is no evidence of any such substance
which has been generated, treated, stored, released or disposed of in the
Property, and such additional evidence as may be required by Administrative
Agent. All reports, drafts of reports, and recommendations, whether written or
oral, from such engineering firm shall be made available and communicated to
Administrative Agent. Administrative Agent hereby approves that certain Phase I
Environmental Site Assessment, dated May 31, 2012, prepared by Liesch
Associates, Inc.

Exhibit C-2

 

 

14.     Engineering Reports. A “Property Condition Report” for the Property,
satisfactory to Administrative Agent, by a licensed professional engineer
satisfactory to Administrative Agent. Administrative Agent hereby approves that
certain Property Condition Report, dated May 31, 2012, prepared by GZA
GeoEnvironmental, Inc.

15.     Access, Utilities, and Laws. (a) Evidence satisfactory to Administrative
Agent that the Property abuts and has fully adequate direct and free access to
one or more public streets, dedicated to public use, fully installed and
accepted by the appropriate Governmental Authority, that all fees, costs and
expenses of the installation and acceptance thereof have been paid in full, and
that there are no restrictions on the use and enjoyment of such streets which
would adversely affect such Property; (b) evidence satisfactory to
Administrative Agent that all applicable zoning ordinances, restrictive
covenants and governmental requirements affecting the Property permit the use
for which the Property is intended and have been or will be complied with
without the existence of any variance, non-complying use, non-conforming use or
other special exemption; (c) evidence satisfactory to Administrative Agent that
the Land and Improvements comply and will comply with all Laws and governmental
requirements regarding subdivision and platting; and (d) evidence satisfactory
to Administrative Agent of compliance by Borrower and the Property, and the use
and occupancy of the Improvements, with such other applicable Laws and
governmental requirements as Administrative Agent may request, including all
Laws and governmental requirements regarding access and facilities for
handicapped or disabled persons including, without limitation and to the extent
applicable, The Federal Architectural Barriers Act (42 U.S.C. § 4151 et seq.),
The Fair Housing Amendments Act of 1988 (42 U.S.C. § 3601 et seq.), The
Americans With Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.), The
Rehabilitation Act of 1973 (29 U.S.C. § 794), and any applicable state
requirements.

16.     Priority. (a) Evidence satisfactory to Administrative Agent that prior
to and as of the time the Mortgage was filed for record no mechanic’s or
materialman’s lien claim or notice, lis pendens, judgment, or other claim or
encumbrance against the Property has been filed for record in the county where
such Property is located or in any other public record which by Law provides
notice of claims or encumbrances regarding such Property; (b) a certificate or
certificates of a reporting service acceptable to Administrative Agent,
reflecting the results of searches made not earlier than the date required by
Administrative Agent, (i) of the central and local Uniform Commercial Code
records, showing no filings against any of the collateral for the Loan or
against Borrower otherwise except as consented to by Administrative Agent; and
(ii) if required by Administrative Agent, of the appropriate judgment and tax
lien records, showing no outstanding judgment or tax lien against Borrower.

17.     Tax and Standby Fee Certificates. Evidence satisfactory to
Administrative Agent (a) of the identity of all taxing authorities and utility
districts (or similar authorities) having jurisdiction over the Property or any
portion thereof; (b) that all taxes, standby fees and any other similar charges
which are due and payable have been paid, including copies of receipts or
statements marked “paid” by the appropriate authority; and (c) that the Land is
a separate tax lot or lots with separate assessment or assessments of the Land
and Improvements, independent of any other land or improvements and that the
Land is a separate legally subdivided parcel.

Exhibit C-3

 

 

18.     Other Documents. Such other documents and certificates as Administrative
Agent may reasonably request from Borrower and any other person or entity, in
form and content satisfactory to Administrative Agent.

20.     Swap Contract. A copy of the Swap Contract, in form and with parties
acceptable to Administrative Agent.

21.     Borrower Identification Due Diligence. Administrative Agent and each
Lender shall have received all due diligence materials they deem necessary with
respect to verifying the Borrower’s identity and background information in a
manner satisfactory to each of them.

23.     No Default. Evidence satisfactory to Administrative Agent that no
Default or any event which, with the giving of notice or the lapse of time, or
both, could become a Default, exists.

24.     Representations and Warranties. Evidence satisfactory to Administrative
Agent that the representations and warranties made in the Loan Documents are be
true and correct on the Closing Date and no event shall have occurred or
condition or circumstance shall exist which, if known to Borrower, would render
any such representation or warranty incorrect or misleading.

Administrative Agent, each Lender and Borrower hereby acknowledges and agrees
that upon the funding of the Loan on the Closing Date, each of the documents and
other deliverables set forth in this Exhibit “C” shall be deemed to be in form
and substance satisfactory to the Administrative Agent and the Lenders and that
the conditions precedent set forth above are deemed to have been satisfied or
waived; provided, however, neither the Administrative Agent nor the Lenders
shall be deemed to have waived any of their rights with respect to the truth or
accuracy of the factual content of such documents or deliverables in the future.



Exhibit C-4

 

EXHIBIT “D”

FORM OF COMPLIANCE CERTIFICATE

 

FSP 50 South Tenth Street Corp.

Financial Covenants

July 27, 2012

 

                  (in thousands, except percentages and ratios)                
                                    2.16.1(a) Debt Service Coverage Ratio      
              Net Operating       NOI to         Income   Debt Service   Debt
Service          $                   8,726    $                  3,452   2.53 :
1   Equal to 2.0 or more                   2.16.2(a) Unencumbered Liquid Assets
       Required             Unencumbered   Unencumbered             Liquid
Assets   Liquid Assets              $                   7,556  
 $                  5,000   TRUE   Not less than $5 million at close and
9/30/12;                 increases $250,000 quarterly thereafter to            
    $6 million. Unencumbered Liquid Assets                 (i) Cash or cash
equivalents held in the United States               For cash we have viewed the
ending cash      and denominated in United States dollars;  
 $                   7,556           less accounts payable and accrued expenses
(ii) United States Treasury or governmental agency               as our
projected cash balance.  The timing of      obligations which constitute full
faith and credit               bill payment is hard to predict so cash is higher
     of the United States of America;               than we anticipated. (iii)
Commercial paper rated P-1 or A1 by Moody's                       or S&P,
respectively;                 (iv) Medium and long-term securities rated
investment                       grade by one of the rating agencies described  
                    in (iii) above; and                 (v) Mutual funds quoted
in The Wall Street Journal                      which invest primarily in the
assets described                      in (i) - (iv) above.                      
            Total Unencumbered Liquid Assets    $                   7,556      
                                          2.16.3 Minimum Net Worth              
      Minimum                 Net Worth   Required            
                    74,502    $                25,000   TRUE   Minimum Net Worth
of $25 Million                   Minimum Net Worth                 Value of
Total Assets determined in accordance                      with GAAP  
 $               147,086           Based on pro forma balance sheet @ Close
Less: the sum of:                 Real estate assets, net of depreciation  
(105,590)                Acquired real estate leases, net of amortization  
(930)                Favorable real estate leases, net of amortization   (519)  
          Plus the Appraised Value of the Property   143,000             Less
Total Liabilities determined in accordance                    with GAAP  
(108,544)                               Excluding the derivative value of the
Swap Contract                              -             N/A at close Swap has
not been placed Plus aggregate Net Income or Less a Net Loss                
     determined in accordance with GAAP since                      from the
Closing Date                              -             Will commence post-close
Less aggregate divdends paid to shareholders                      from the
Closing Date                              -             Will commence post-close
     $                 74,502                                                  
                                                                               
                         

 



Exhibit D-1

 

EXHIBIT “E”

RENT ROLL

  

Exhibit E-1

 

[exhibit-e_1.jpg]

Exhibit E-2

 

[exhibit-e_2.jpg] 



Exhibit E-3

 

 

[exhibit-e_3.jpg]

Exhibit E-4

 

 

[exhibit-e_4.jpg]

Exhibit E-5

 

 [exhibit-e_5.jpg]



Exhibit E-6

 

 [exhibit-e_6.jpg]



Exhibit E-7

 

 [exhibit-e_7.jpg]



Exhibit E-8

 

 [exhibit-e_8.jpg]



Exhibit E-9

 

 [exhibit-e_9.jpg]



Exhibit E-10

 

 [exhibit-e_10.jpg]



Exhibit E-11

 

 [exhibit-e_11.jpg]



Exhibit E-12

 

 [exhibit-e_12.jpg]



Exhibit E-13

 

 

[exhibit-e_13.jpg]

Exhibit E-14

 

 [exhibit-e_14.jpg]



Exhibit E-15

 

 [exhibit-e_15.jpg]



Exhibit E-16

 

 [exhibit-e_16.jpg]



Exhibit E-17

 

 [exhibit-e_17.jpg]



Exhibit E-18

 

[exhibit-e_18.jpg]



Exhibit E-19

 

[exhibit-e_19.jpg]



Exhibit E-20

 

 

EXHIBIT “F”

STRUCTURE CHART

Exhibit F-1

 

 [exhibit-f.jpg]



Exhibit F-2

 

 

EXHIBIT “G”

LIST OF APPROVED AFFILIATED CONTRACTS

 

Asset Management Agreement, dated November 8, 2006, between FSP Property
Management LLC and Borrower.

 

Exhibit G-1

 

EXHIBIT “H”

FORM OF SNDA

DRAFTED BY:

Target Law Department

Attn: _______________

1000 Nicollet Mall, TPS-3155

Minneapolis, MN 55403

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is made and entered into as of this _____ day
of July, 2012, by and between TARGET CORPORATION, a Minnesota corporation
(“Tenant”), whose address is 1000 Nicollet Mall, Minneapolis, Minnesota 55403,
Attn: Real Estate Portfolio Management, FSP 50 SOUTH TENTH STREET CORP., a
Delaware corporation (“Borrower”), whose address is c/o FSP Property Management
LLC, 401 Edgewater Place, Suite 200, Wakefield, Massachusetts 01880, and BANK OF
AMERICA, N.A., a national banking association, as administrative agent
(“Lender”), whose address is ________________________.

PRELIMINARY STATEMENT OF FACTS:

A.     Lender has agreed to make a first mortgage loan (hereinafter referred to
as the “Loan”) to Borrower, repayment of which is to be secured by a Mortgage
and Security Agreement and Fixture Financing Statement [(if applicable) and an
Assignment of Leases and Rents] (hereinafter [collectively] referred to as the
“Mortgage”) on certain real estate as more fully described in Exhibit A attached
hereto and the improvements thereon (hereinafter referred to as the “Mortgaged
Property”).

B.     The Mortgage has been recorded in the office of the Registrar of Titles
in the County of Hennepin, State of Minnesota, as Document No. ______________
[(if applicable) and Document No. _______________].

C.     Tenant is the tenant under a lease dated February 29, 2012 (said lease
and all amendments thereto being hereinafter referred to as the “Lease”), made
by Borrower, as landlord, pursuant to which Tenant has leased a portion of the
Mortgaged Property, said portion being more fully described in the Lease and the
Memorandum of Lease referred to in Recital D below and hereinafter referred to
as the “Premises”.

D.     A Memorandum of Lease evidencing the Lease has been recorded in the
office of the Registrar of Titles, County of Hennepin, State of Minnesota as
Document No. 4932800.

E.     As a condition precedent to Lender’s disbursement of Loan proceeds,
Lender has required that Tenant subordinate the Lease and its interest in the
Premises to the lien of the Mortgage.

NOW, THEREFORE, in consideration of the sum of One and 00/100 Dollar ($1.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each party, it is agreed as follows:

Exhibit H-1

 

 

1.     SUBORDINATION AND NON-DISTURBANCE. Subject to the provisions of this
Agreement, Tenant hereby agrees that the Lease and the rights of Tenant in and
to the Premises are subject and subordinate to the Mortgage, and to all
amendments, supplements, modifications, renewals and extensions thereof, as
fully and with the same effect as if the Mortgage had been duly executed,
acknowledged and recorded prior to the execution of the Lease and delivery of
possession of the Premises to Tenant; provided, however, that Lender agrees and
consents to the terms and provisions of the Lease and agrees that Tenant’s
rights and privileges under the Lease, and Tenant’s possession of the Premises,
shall not be terminated, diminished or interfered with by Lender in the exercise
of any of Lender’s rights under the Mortgage so long as Tenant is not in default
under the Lease beyond any applicable notice and cure periods. Lender agrees not
to join Tenant as a party defendant in any action or proceeding foreclosing the
Mortgage unless such joinder is necessary to foreclose the Mortgage and then
only for such purpose and not for the purpose of terminating the Lease. This
subordination relates solely to the Mortgage and is not effective with respect
to any other lien, including without limitation, any other lien to which the
Mortgage is (or later becomes) subordinate. In furtherance of the foregoing,
Tenant’s rights and privileges under the Lease shall be senior to those of any
other instruments recorded, hereafter recorded or otherwise subordinated to the
Mortgage, as if the Lease had not been subordinated to the Mortgage.

2.     ATTORNMENT. If the interest of Borrower in the Premises shall be
transferred by reason of foreclosure or other proceedings brought by Lender
under the Mortgage, including a deed in lieu of foreclosure, Tenant shall be
bound to the successor to Borrower’s interest (hereinafter referred to as
“Owner”) under all of the terms, covenants, and conditions of the Lease for the
balance of the term thereof remaining and any extensions or renewals thereof
which may be exercised in accordance with any option therefor in the Lease, and
Tenant does hereby attorn to Owner as Tenant’s landlord, said attornment to be
effective and self-operative immediately without the execution of any further
instruments on the part of either Tenant or Owner; provided, however, Tenant,
upon the written request of Owner, will enter into a separate attornment
agreement consistent with this Agreement within twenty-one (21) days after such
request. From and after such attornment, Owner shall be bound to Tenant under
all of the terms, covenants, and conditions of the Lease as a direct indenture
of Lease with the same force and effect as if originally entered into between
Tenant and Owner subject to the provisions of Section 5 below; provided,
however, neither Lender nor Owner shall be:

a.     personally liable for any damage sustained by Tenant as a result of any
act or omission of any prior landlord (including Borrower), which constitutes a
default under the Lease incurred by Tenant prior to the date Lender or Owner, as
the case may be, becomes the owner of the Mortgaged Property; or

b.     subject to any offsets or defenses as are expressly afforded Tenant under
the Lease against any prior landlord (including Borrower), if any, unless Lender
has been given written notice thereof and the same time to cure as afforded the
landlord under the Lease; or

c.     bound by any rent or additional rent which is payable on a monthly basis
and which Tenant might have paid for more than one (1) month in advance to any
prior landlord (including Borrower), unless such prepayment is required under
the Lease; or

Exhibit H-2

 

 

d.     bound by any material amendment or modification of the Lease, including,
without limitation, any thereof which would change the term of the Lease, the
fixed rent specified therein, or decrease the size of the Premises, made without
Lender’s prior written consent; or

3.     LENDER’S RIGHT TO CURE LEASE DEFAULTS. In the event of a default by
Borrower or other occurrence under the Lease that would give rise to an offset
against rent payable pursuant to the Lease or a right to terminate the Lease,
Tenant will give Lender notice of such default or occurrence at the address of
Lender as set forth above and will give Lender such time as is provided to
Borrower under the Lease to cure such default or rectify such occurrence. Tenant
agrees that, except in the event of an emergency, notwithstanding any provision
of the Lease to the contrary, it will not be entitled to terminate the Lease, or
to abate or offset against the rent, or to exercise any other right or remedy
until Lender has been given notice of default and an opportunity to cure the
same as provided herein. The failure of Tenant to give any such notice to Lender
shall not be deemed a default hereunder or under the Lease; provided however,
that no such notice shall be deemed to have been given or effective as to Lender
unless and until such notice is given to Lender in accordance with this
Section 3. Lender agrees to give Tenant notice of any acquisition by Lender of
Borrower’s interest in the Lease within thirty (30) days after the acquisition
thereof.

4.     ASSIGNMENT OF LEASES. Borrower has by an assignment of leases and rents
(hereinafter referred to as the “Assignment of Leases”) that is a part of the
Mortgage, assigned Borrower’s interest in the rents and payments due under the
Lease to Lender as security for repayment of the Loan. If in the future there is
a default by Borrower in the performance and observance of the terms of the
Mortgage, Lender may, at its option under the Assignment of Leases, require that
all rents and other payments due under the Lease be paid directly to Lender by
delivering a written notice to Tenant. The Assignment of Leases does not
diminish any obligations of Borrower under the Lease or impose any such
obligations on Lender.

5.     PAYMENTS TO OWNER OR LENDER. Upon written notification to Tenant from
Owner after attornment pursuant to Section 2 above or from Lender after a
default under the Mortgage pursuant to Section 4 above, demanding that rent and
other payments be made to such party in accordance with such provisions,
Borrower hereby authorizes and directs Tenant, notwithstanding any contrary
instruction, direction or assertion of Borrower, as landlord under the Lease,
and Tenant hereby agrees, to pay to Owner or Lender, as the case may be, all
payments due under the terms of the Lease commencing with the month following
receipt of such demand from Owner or Lender. As an inducement for Tenant’s
agreement to pay as aforesaid, Owner or Lender, as the case may be, agrees to
indemnify, defend, protect and hold Tenant harmless from any liability it may
suffer as a result of compliance with such party’s written instructions to make
such payment. Borrower, as landlord under the Lease, also hereby releases and
discharges Tenant of and from any liability under the Lease with respect to any
such payments paid to Owner or Lender after Tenant’s receipt of a payment notice
and agrees that Tenant shall be entitled to rely on any such payment notice
without duty of inquiry and shall be under no duty to controvert or challenge
any such notice.

6.     WARRANTIES. Each of Lender, Borrower and Tenant warrants and represents
to the other two parties that it has the full capacity, right, power and
authority to execute, deliver and perform this Agreement, and all required
actions and approvals therefor have been duly taken and obtained.

Exhibit H-3

 

 

7.     BORROWER’S INDEMNITY. If Tenant becomes a party to any litigation by
reason of Lender’s enforcement of any rights granted by the Mortgage and Tenant
is not in default under the terms and conditions of the Lease, Borrower shall
indemnify, defend and hold Tenant harmless against any loss, damage, liability
(or any claims in respect to the aforementioned), costs or expenses (including
without limitation reasonable attorneys’ fees) of whatever nature caused by or
resulting from Lender’s enforcement of the rights granted Lender under the
Mortgage.

8.     Scope of Mortgage. Neither the Mortgage, the Assignment of Leases nor any
other related document shall cover or be construed as subjecting in any manner
to the lien thereof, any personal property or trade fixtures at any time
furnished or installed by or for Tenant or its subtenants or licensees on the
Premises regardless of the manner or mode of attachment thereof.

9.     RELEASE. If Tenant requests in writing that Lender indicate whether the
Mortgage has been released, terminated or satisfied, Lender shall respond to
such written request within thirty (30) business days of such request. Upon
recording in the real property records where the Premises are located of a
written full release, satisfaction or reconveyance of the Mortgage authorized by
Lender, this Agreement shall automatically terminate without the need for
further action.

10.     AMENDMENT. This Agreement may not be modified orally or in any manner
other than by a written instrument signed by the parties hereto or their
successors in interest.

11.     SUCCESSORS AND ASSIGNS. This Agreement and each and every covenant,
agreement and other provision hereof shall be binding upon and inure to the
benefit of the parties hereto and their heirs, administrators, representatives,
successors and assigns.

12.     CHOICE OF LAW. This Agreement is made and executed under and in all
respects is to be governed by and construed in accordance with the laws of the
State where the Premises are located.

13.     CAPTIONS AND HEADINGS. The captions and headings of the various sections
of this Agreement are for convenience only and are not to be construed as
confining or limiting in any way the scope or intent of the provisions hereof.
Whenever the context requires or permits, the singular shall include the plural,
the plural shall include the singular and the masculine, feminine and neuter
shall be freely interchangeable.

14.     NOTICES. Any notice which any party hereto may desire or may be required
to give to any other party shall be in writing to the addresses as set forth
above, or to such other place any party hereto may designate by at least ten
(10) days’ written notice, and such notice shall be deemed to have been given as
of the date such notice is (i) delivered to the party intended, (ii) delivered
to the current address of the party intended, or (iii) rejected at the current
address of the party intended, provided such notice was prepaid.

Exhibit H-4

 



SIGNATURE PAGE
TO
SUBORDINATION, NON-DISTURBANCE
AND
ATTORNMENT AGREEMENT

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed as of the date first above written.

BORROWER:

FSP 50 SOUTH TENTH STREET CORP.,
a Delaware corporation

 

 

By: ____________________________   Name:  George J. Carter     Title:  President
                   

 

STATE OF               COUNTY      

 

The foregoing instrument was acknowledged before me this 25 day of July, 2012,
by George J. Carter as President of FSP 50 SOUTH TENTH STREET CORP. a Delaware
corporation, on behalf of the corporation.

    Notary Public             Printed Name of Notary Public

 

My Commission expires:_______________

Exhibit H-5

 

SIGNATURE PAGE
TO
SUBORDINATION, NON-DISTURBANCE
AND
ATTORNMENT AGREEMENT

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed as of the date first above written.

TENANT:

TARGET CORPORATION,
a Minnesota corporation

By:           Name:           Title:    

 

STATE OF MINNESOTA

COUNTY OF HENNEPIN

The foregoing instrument was acknowledged before me this ____ day of July, 2012,
by _____________________________ as __________________________ of Target
Corporation, a Minnesota corporation, on behalf of the corporation.

 

  Notary Public         Printed Name of Notary Public

 

My Commission expires:_______________



Exhibit H-6

 


SIGNATURE PAGE
TO
SUBORDINATION, NON-DISTURBANCE
AND
ATTORNMENT AGREEMENT

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed as of the date first above written.

LENDER:

BANK OF AMERICA, N.A., a national banking association, as administrative agent

 

By:           Name:           Title:    

 

 

STATE OF           COUNTY    

 

The foregoing instrument was acknowledged before me this ____ day of July, 2012,
by ________________________ as _____________________________ of BANK OF AMERICA,
N.A., a national banking association, as administrative agent, on behalf of the
national banking association.

  Notary Public         Printed Name of Notary Public

 

 

Exhibit H-7

 

EXHIBIT A

Legal description

Parcel 1 (Office Tower Parcel):

Tracts D, I, M, N, O, P, T, X, Z and CC, Registered Land Survey No. 1717, Files
of Registrar of Titles, County of Hennepin, State of Minnesota. Being registered
land as is evidenced by Certificate of Title No. 1193168.

Parcel 2 (REOA):

 

Together with the appurtenant easements contained in that certain Reciprocal
Easement and Operation Agreement dated September 27, 2000, filed October 18,
2000, as Document No. 3324805 as amended by First Amendment to Reciprocal
Easement and Operation Agreement dated August 24, 2001, filed October 16, 2001,
as Document No. 3446930 and as amended by Second Amendment to Reciprocal
Easement and Operation Agreement dated November 8, 2006, filed November 9, 2006,
as Document No. 4325224. Certain Ryan 900, LLC rights were assigned to Target
Corporation, a Minnesota corporation by that certain Assignment of Reciprocal
Easement and Operation Agreement dated August 29, 2001, filed October 16, 2001,
as Document No. 3446932.

Parcel 3 (9th Street Skyway):

 

Together with an undivided 50% interest of fee simple ownership, together with
all additional easement and other rights provided therein in that certain
Agreement for Skyway Construction, Operation, Maintenance, and Easements (9th
Street Skyway) dated December 28, 1998, filed July 30, 1999, as Document
No. 3187400 as amended by First Amendment dated November 18, 1999, filed
March 29, 2000, as Document No. 3268304 and as amended by Declaration of Legal
Description dated August 24, 2001, filed October 16, 2001, as Document
No. 3446909.

Parcel 4 (10th Street Skyway):

 

Together with all fee simple and other ownership rights in the pedestrian
walkway, together with all additional easement and other rights provided therein
in that certain Agreement for Skyway Construction, Operation, Maintenance and
Easements (10th Street Skyway) dated December 28, 1998, filed July 30, 1999, as
Document No. 7154888 as amended by First Amendment dated November 18, 1999,
filed October 18, 2000, as Document No. 3324807 and as amended by Declaration of
Legal Description dated August 24, 2001, filed October 16, 2001, as Document
No. 3446907.

Parcel 5 (LaSalle Avenue Skyway):

 

Together with all fee simple and other ownership rights in the pedestrian
walkway, together with all additional easement and other rights provided therein
in that certain Agreement for Skyway Construction, Operation, Maintenance, and
Easements (LaSalle Avenue Skyway) dated May 18, 2000, filed August 7, 2000, as
Document No. 3302944 as amended by Declaration of Legal Description dated
August 24, 2001, filed October 16, 2001, as Document No. 3446908.

Parcel 6 (Nicollet Mall Skyway):

 

Together with all fee simple and other ownership rights in the pedestrian
walkway, together with all additional easement and other rights provided therein
in that certain Agreement for Skyway Construction, Operation, Maintenance and
Easements (Nicollet Mall Skyway) dated January 29, 1999, filed July 30, 1999, as
Document No. 7154889 as amended by First Amendment dated November 18, 1999,
filed March 31, 2000, as Document No. 3268892 and as amended by Declaration of
Legal Description dated August 24, 2001, filed October 16, 2001, as Document
No. 3446910.

Parcel 7 (Parking Agreement):

 

Together with the appurtenant rights contained in that certain Public Parking
Garage Parking Agreement dated November 18, 1999, filed October 18, 2000, as
Document No. 3324810 as assigned by Assignment of Public Parking Garage Parking
Agreement dated September 29, 2000, filed October 16, 2001, as Document
No. 3446922 and as amended by First Amendment to Public Parking Garage Parking
Agreement dated August 29, 2001, filed October 16, 2001, as Document
No. 3446923.

Exhibit H-8

 

EXHIBIT “I”

LEASING AND TENANT MATTERS

Borrower and Lenders agree as follows:

1.     Representations Concerning Leases. Borrower represents and warrants as of
the date hereof to Administrative Agent and Lenders that Borrower has delivered
to Administrative Agent a true and correct copy of all tenant leases and each
guarantee thereof (if any), affecting any part of the Improvements, together
with an accurate and complete rent roll for the Property, and no such lease or
guarantee contains any option to purchase all or any portion of the Property or
any interest therein or contains any right of first refusal relating to any sale
of the Property or any portion thereof or interest therein.

2.     Delivery of Leasing Information and Documents. Borrower shall provide to
Administrative Agent a correct and complete copy of each Lease, including any
exhibits, and each guarantee thereof (if any), entered into after the date
hereof within ten (10) days after execution thereof. Borrower shall promptly
deliver to Administrative Agent such information regarding tenants and
prospective tenants or other leasing information as Administrative Agent from
time to time may reasonably request and which Borrower has in its possession
(subject to any confidentiality obligations) or is reasonably able to obtain or
procure.

3.     Compliance and Default. Borrower (a) will observe and perform in all
material respects all of the obligations imposed upon the landlord in the Leases
and will not voluntarily do anything to impair the security thereof; and (b)
will use its best efforts to enforce or secure, or cause to be enforced or
secured, the performance of each and every material obligation and undertaking
of the respective tenants under the Leases in all material respects and will
appear in and defend, at Borrower’s sole cost and expense, any action or
proceeding arising under, or in any manner connected with, the Leases. Borrower
shall promptly furnish to Administrative Agent any written notice of default or
termination received by Borrower from any tenant and any written notice of
default or termination given by Borrower to such tenant.

Exhibit I-1

 

EXHIBIT “j”

[intentionally omitted]

Exhibit J-1

 

exhibit “k”

[intentionally omitted]

Exhibit K-1

 

EXHIBIT “L”

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment”) is dated as of the Effective
Date set forth below and is entered into by and between _________________ (the
“Assignor”) and ____________________ (the “Assignee”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Loan
Agreement identified below (the “Loan Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Guarantees), and (ii) to the extent permitted to
be assigned under applicable Law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or in
any way based on or related to any of the foregoing, including, but not limited
to contract claims, tort claims, malpractice claims, statutory claims and all
other claims at Law or in equity, related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

1.     Assignor:     ______________________________

2.     Assignee:     ______________________________ [, an Affiliate/Approved
Fund of _____________]

3.     Borrower:     ______________________________

4.     Administrative Agent: ______________________, as the administrative agent
under the Loan Agreement

5.     Loan Agreement:     The Loan Agreement, dated as of ________, among
____________________________, the Lenders parties thereto, [and] Bank of
America, N.A., as Administrative Agent[, and the other agents parties thereto]

6.     Assigned Interest:

Aggregate Amount of
Commitment/Loans for
all Lenders Amount of
Commitment/Loans
Assigned Percentage Assigned of
Commitment/Loans $________________ $________________ ______________%

 

Exhibit L-1

 

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment are hereby agreed to:

 

  ASSIGNOR:             By:       Name:     Title:               ASSIGNEE:      
      By:       Name:     Title:

 

[Consented to and] Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:     Name:     Title:    

 

[Consented to:]

FSP 50 SOUTH TENTH STREET CORP., a Delaware corporation

By:     Name:     Title:    

Exhibit L-2

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.     Representations and Warranties.

1.1.     Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Loan Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents, or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other person of any of their respective
obligations under any Loan Document.

1.2.     Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Loan Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Loan Agreement (subject to receipt of such consents
as may be required under the Loan Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Loan Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section __ thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender to enter into this Assignment and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision,
and (v) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Loan Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

1.3     Assignee’s Address for Notices, etc. Attached hereto as Schedule 1 is
all contact information, address, account and other administrative information
relating to the Assignee.

2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this Assignment directly between themselves.

Exhibit L-3

 

 

3.     General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the Law of the State of New York.

 

Exhibit L-4

 

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION

ADMINISTRATIVE DETAILS

(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)



(a)LIBOR Lending Office:



Assignee name:
Address:
Attention:
Telephone: ( )
Facsimile: ( )
Electronic Mail:



(b)Domestic Lending Office:

Assignee name:
Address:
Attention:
Telephone: ( )
Facsimile: ( )
Electronic Mail:



(c)Notice Address:



Assignee name:
Address:
Attention:
Telephone: ( )
Facsimile: ( )
Electronic Mail:



(d)Payment Instructions:

Account No. __________________________
Attention:
Reference:

 

Exhibit L-5

 

EXHIBIT “M”

This Amended and Partially Restated Promissory Note (this “Note”) amends and
partially restates the Original Note. “Original Note” means, the Promissory Note
made by Borrower (as hereinafter defined) payable to Franklin Street Properties
Corp.(“Franklin”) dated December 29, 2011 in the original principal amount of
$106,200,000.00 as assigned from Franklin to Lender by that certain Assignment
of Mortgage and Other Loan Documents of even date herewith, and as endorsed by
Franklin to the order of Lender by that certain Allonge of even date herewith
and as partially further assigned to the other lenders (“Other Lenders”) under
the Agreement (as defined below). Borrower, Lender and Other Lenders wish to
amend and restate the Original Note, and the Original Note is hereby amended and
partially restated, in its entirety as set forth below.

AMENDED AND RESTATED PROMISSORY NOTE

$__________________ July 27, 2012

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
BANK OF AMERICA, N.A or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to Borrower under that certain
Loan Agreement, dated as of July 27, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

 

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Defaults specified in the Agreement, all amounts then remaining unpaid on
this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

Exhibit M-1

 

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK’S PRINCIPLES OF CONFLICTS
OF LAWS).

 

THIS NOTE IS NON-RECOURSE AS TO BORROWER, EXCEPT AS PROVIDED OTHERWISE IN THE
AGREEMENT.

 

BORROWER: FSP 50 SOUTH TENTH STREET CORP.,   a Delaware corporation            
        By:       Name:  George J. Carter       Title: President  

 

 

Exhibit M-2

 

EXHIBIT “N”

SCHEDULE OF LENDERS AND OTHER PARTIES

 

BANK OF AMERICA, N.A., as Administrative Agent:

Notices:

Bank of America, N.A.

225 Franklin Street

MA1-225-02-04

Boston, Massachusetts 02110

Attn:     Israel Lopez

     Telephone: (617) 346-3272
     Facsimile: (617) 346-5025
     Electronic Mail: israel.lopez@baml.com

With a copy to:

Goulston & Storrs, P.C.
400 Atlantic Avenue
Boston, Massachusetts 02110-3333
Attention: James H. Lerner, Esquire
Telephone: (617) 574-3525
Facsimile: (617) 574-7607
Electronic Mail: jlerner@goulstonstorrs.com

Payment Instructions:

Bank of America, N.A.
ABA Number: 026009593
Credit G/L Acct # 1366211723000
Account Name: GA Incoming Wire Account - CRE CD&S
Reference: FSP 50 South Tenth Street - #2485338
Attention: William White; Ph: 404-607-3051 

 

Exhibit N-1

 

BANK OF AMERICA, N.A., as Lender:

Domestic and LIBOR Lending Office:     Commitment Amount: $60,000,000.00

Bank of America, N.A. Pro Rata Share: 56.5%
225 Franklin Street

MA1-225-02-04

Boston, Massachusetts 02110

Attn: Gerardine Hawe

     Telephone: 617-346-5240
     Facsimile: 617-346-4670
     Electronic Mail: gerardine.hawe@baml.com

Notices:

Bank of America, N.A.

225 Franklin Street

MA1-225-02-04

Boston, Massachusetts 02110

Attn:     Israel Lopez

     Telephone: (617) 346-3272
     Facsimile: (617) 346-5025
     Electronic Mail: israel.lopez@baml.com

With a copy to:

Goulston & Storrs, P.C.
400 Atlantic Avenue
Boston, Massachusetts 02110-3333
Attention: James H. Lerner, Esquire
Telephone: (617) 574-3525
Facsimile: (617) 574-7607
Electronic Mail: jlerner@goulstonstorrs.com

Payment Instructions:

Bank of America, N.A.
ABA Number: 026009593
Credit G/L Acct # 1366211723000
Account Name: GA Incoming Wire Account - CRE CD&S
Reference: FSP 50 South Tenth Street - #2485338
Attention: William White; Ph: 404-607-3051 

 

Exhibit N-2

 

RBS CITIZENS, NATIONAL ASSOCIATION, as Lender:

Domestic and LIBOR Lending Office:     Commitment Amount: $46,200,000.00

RBS Citizens, National Association Pro Rata Share: 43.5%
RBS Citizens, National Association
28 State Street
MS1410
Boston, Massachusetts 02109
Attention:  Lisa M. Greeley, Senior Vice President

     Telephone: 617-725-5602
     Electronic Mail: lisa.m.greeley@rbscitizens.com

Notices:

RBS Citizens, National Association
28 State Street
MS1410
Boston, Massachusetts 02109
Attention:  Lisa M. Greeley, Senior Vice President

     Telephone: 617-725-5602
     Electronic Mail: lisa.m.greeley@rbscitizens.com

Payment Instructions:

Account No.: 4500000142
Attention: Dave Gregory; Ph: 216-277-0064
Reference: FSP 50 So. Tenth Street

 

Exhibit N-3

 

EXHIBIT “O”

SWAP CONTRACTS

1.     Swap Documentation. Within the timeframes required by Administrative
Agent and Swap Counterparty, Borrower shall deliver to Swap Counterparty the
following documents and other items, executed and acknowledged as appropriate,
all in form and substance satisfactory to Lender and Swap Counterparty:
(a) Master Agreement in the form published by the International Swaps and
Derivatives Association, Inc. and related schedule in the form agreed upon
between Borrower (or its Affiliate) and Swap Counterparty; (b) a confirmation
under the foregoing, if applicable; and (c) if Borrower (or its Affiliate) is
anything other than a natural person, evidence of due authorization to enter
into transactions under the foregoing Swap Contract with Swap Counterparty,
together with evidence of due authorization and execution of any Swap Contract;
and such other title endorsements, documents, instruments and agreements as
Administrative Agent and Swap Counterparty may require to evidence satisfaction
of the conditions set forth in this Section.

 

2.     Conveyance and Security Interest. To secure Borrower’s Obligations,
Borrower hereby transfers, assigns and transfers to Administrative Agent, and
grants to Administrative Agent a security interest in, all of Borrower’s right,
title and interest, but not its obligations, duties or liabilities for any
breach, in, under and to the Swap Contract, any and all amounts received by
Borrower in connection therewith or to which Borrower is entitled thereunder,
and all proceeds of the foregoing.

 

3.     Cross-Default. It shall be a Default under this Agreement if any Event of
Default occurs as defined under any Swap Contract as to which Borrower (or its
Affiliate) is the Defaulting Party, or if any Termination Event occurs under any
Swap Contract as to which Borrower (or its Affiliate) is an Affected Party. As
used in this Section, the terms “Defaulting Party,” “Termination Event” and
“Affected Party” have the meanings ascribed to them in the Swap Contract.

 

4.     Remedies; Cure Rights. In addition to any and all other remedies to which
Administrative Agent and Swap Counterparty are entitled at law or in equity,
Swap Counterparty shall have the right, to the extent so provided in any Swap
Contract or any Master Agreement relating thereto, (a) to declare an Event of
Default, termination event or other similar event thereunder and to designate an
Early Termination Date as defined under the Master Agreement, and (b) to
determine net termination amounts in accordance with the Swap Contract and to
setoff amounts between Swap Contracts. Administrative Agent shall have the right
at any time (but shall have no obligation) to take in its name or in the name of
Borrower (or its Affiliate) such action as Administrative Agent may at any time
determine to be necessary or advisable to cure any default under any Swap
Contract or to protect the rights of Borrower (or its Affiliate) or Swap
Counterparty thereunder; provided, however, that before the occurrence of a
Default under this Agreement, Administrative Agent shall give prior written
notice to Borrower before taking any such action. For this purpose, Borrower
hereby constitutes Administrative Agent its true and lawful attorney-in-fact
with full power of substitution, which power of attorney is coupled with an
interest and irrevocable, to exercise, at the election of Administrative Agent,
any and all rights and remedies of Borrower (or its Affiliate) under the Swap
Contract, including making any

Exhibit O-1

 

 

payments thereunder and consummating any transactions contemplated thereby, and
to take any action that Administrative Agent may deem proper in order to
collect, assert or enforce any claim, right or title, in and to the Swap
Contract hereby assigned and conveyed, and generally to take any and all such
action in relation thereto as Administrative Agent shall deem advisable.
Administrative Agent shall not incur any liability if any action so taken by
Administrative Agent or on its behalf shall prove to be inadequate or invalid.
Borrower expressly understands and agrees that Administrative Agent is not
hereby assuming any duties or obligations of Borrower (or its Affiliate) to make
payments to Swap Counterparty under any Swap Contract or under any other Loan
Document. Such payment duties and obligations remain the responsibility of
Borrower (or its Affiliate) notwithstanding any language in this Agreement.

 

5.     Continuation After Sale or Refinancing. So long as no Event of Default
exists, in the event of a sale or refinancing of the Property, Borrower may
elect to continue the Swap Contract after such sale or refinancing provided
that, at the time of such sale of refinancing, Borrower shall, either (i) cause
the counterparty under such Swap Contract to be replaced with Franklin Street
Properties Corp. or another successor counterparty, which successor counterparty
shall have a credit quality similar to Borrower, in Administrative Agent’s
determination, and otherwise be acceptable to Administrative Agent, or (ii) post
cash collateral equal to an amount necessary to support the then-potential
credit exposure of the Swap Transaction for the remaining term of the Swap
Contract, as determined by Administrative Agent.

 

6.     Automatic Deduction and Credit.

 

(a)     At all times when any Swap Contract is in effect, Borrower shall
maintain the Checking Account in good standing with Administrative Agent.
Borrower hereby grants to Administrative Agent and Swap Counterparty a security
interest in the Checking Account, and any other accounts and deposit accounts
from which Borrower may from time to time authorize Administrative Agent to
debit payments due on the Loan and the Swap Contracts. Borrower is granting this
security interest to Administrative Agent and Swap Counterparty for the purpose
of securing the Obligations.

 

(b)     At all times when any Swap Contract is in effect, all monthly payments
owed by Borrower under the Note will be automatically deducted on their due
dates from the Checking Account. Administrative Agent is hereby authorized to
apply the amounts so debited to Borrower’s obligations under the Loan.
Notwithstanding the foregoing, Administrative Agent will not automatically
deduct the principal payment at maturity from the Checking Account.

 

(c)     At all times when any Swap Contract is in effect, all payments owed by
Borrower (or its Affiliate) under any Swap Contract will be automatically
deducted on their due dates from the Checking Account. The preceding sentence
includes Borrower’s authorization for Administrative Agent to debit from the
Checking Account any monetary obligation owed by Borrower (or its Affiliate) to
Swap Counterparty following any Early Termination Date, as defined under the
Master Agreement. Swap Counterparty is hereby authorized to apply the amounts so
debited to the obligations of Borrower (or its Affiliate) under the applicable
Swap Contract.

 

Exhibit O-2

 

 

